Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                     Document     Page 1 of 132


                                UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION

In re:                                             :   Chapter 11
                                                   :
Kaiser Gypsum Company, Inc., et al.,               :   Case No. 16-31602 (JCW)
                                                   :
                    Debtors.                       :   (Jointly Administered)
                                                   :
                                                   :
Kaiser Gypsum Company, Inc.                        :   Case No. 16-31602 (JCW)
Hanson Permanente Cement, Inc.                     :   Case No. 16-31614 (JCW)
                                                   :
                                                   :   DISCLOSURE STATEMENT FOR THIRD
                                                   :   AMENDED JOINT PLAN OF
                                                   :   REORGANIZATION OF KAISER GYPSUM
                                                   :   COMPANY, INC. AND HANSON
                                                   :   PERMANENTE CEMENT, INC.
                                                   :
Edwin Harron                                           C. Richard Rayburn, Jr. (NC 6357)
Sharon Zieg                                            John R. Miller, Jr. (NC 28689)
YOUNG CONAWAY STARGATT & TAYLOR, LLP                   RAYBURN COOPER & DURHAM, P.A.
Rodney Square                                          1200 Carillon
1000 North King Street                                 227 West Trade Street
Wilmington, Delaware 19801                             Charlotte, North Carolina 28202
                                                       Telephone: (704) 334-0891
         - and-                                        Facsimile: (704) 377-1897
Felton Parrish                                         E-mail: rrayburn@rcdlaw.net
HULL & CHANDLER                                                 jmiller@rcdlaw.net
1001 Morehead Square Drive, Suite 450                          -and-
Charlotte, North Carolina 28203
                                                       Gregory M. Gordon (TX 08435300)
ATTORNEYS FOR FUTURE CLAIMANTS'                        Amanda Rush (TX 24079422)
REPRESENTATIVE                                         JONES DAY
                                                       2727 N. Harwood Street
                                                       Dallas, Texas 75201
Kevin Maclay                                           Telephone: (214) 220-3939
Todd E. Phillips                                       Facsimile: (214) 969-5100
CAPLIN & DRYSDALE, CHARTERED                           E-mail: gmgordon@jonesday.com
One Thomas Circle N.W., Suite 1100                              asrush@jonesday.com
Washington, D.C. 20005
                                                               -and-
         - and-
                                                       Paul M. Green (TX 24059854)
Sally Higgins                                          JONES DAY
HIGGINS & OWENS                                        717 Texas, Suite 3300
524 East Boulevard                                     Houston, Texas 77002
Charlotte, North Carolina 28203                        Telephone: (832) 239-3939
                                                       Facsimile: (832) 239-3600
ATTORNEYS FOR OFFICIAL COMMITTEE OF                    E-mail: pmgreen@jonesday.com
ASBESTOS PERSONAL INJURY CLAIMANTS
                                                       ATTORNEYS FOR DEBTORS
Ben Hawfield, Jr.
MOORE & VAN ALLEN
100 North Tryon Street, Suite 4700
Charlotte, North Carolina 28202
ATTORNEYS FOR LEHIGH HANSON, INC.


Dated : October 14, 2019




NAI-1505612704v13
    Case 16-31602       Doc 1869      Filed 10/21/19 Entered 10/21/19 16:00:17                    Desc Main
                                      Document     Page 2 of 132



                    DISCLOSURE STATEMENT DATED OCTOBER 14, 20191

        SOLICITATION OF VOTES WITH RESPECT TO THE THIRD AMENDED
      JOINT PLAN OF REORGANIZATION OF KAISER GYPSUM COMPANY, INC.
                  AND HANSON PERMANENTE CEMENT, INC.



       The only Class entitled to vote on the Third Amended Joint Plan of Reorganization
of Kaiser Gypsum Company, Inc. and Hanson Permanente Cement, Inc., dated October
14, 2019 and attached hereto as Exhibit I (the "Plan") is Class 4 (Asbestos Personal Injury
Claims). All creditors holding Asbestos Personal Injury Claims in Class 4 are encouraged
to read and carefully consider this Disclosure Statement, including the Plan and the
matters described under "Risk Factors" in Section V prior to submitting ballots in
response to this solicitation. Other than Class 4 (Asbestos Personal Injury Claims), all
Classes of Claims and Interests are unimpaired under the Plan; i.e., the Plan does not
modify, other than by curing defaults and reinstating maturity, the legal, equitable or
contractual rights of the holders of such Claims or Interests. This Disclosure Statement is
being delivered to you because you are the holder of, or have otherwise asserted, either a
Claim or Claims against, or an Interest or Interests in, Kaiser Gypsum Company, Inc. or
Hanson Permanente Cement, Inc. (together, the "Debtors").



       The boards of directors of the Debtors believe that the Plan is in the best interests of
creditors and other stakeholders. All claimants in Class 4 (Asbestos Personal Injury
Claims) are urged to vote in favor of the Plan. A summary of the voting instructions is set
forth beginning on page 7 of this Disclosure Statement. More detailed instructions are
included in the ballots distributed to the claimants holding Asbestos Personal Injury
Claims. To be counted, your ballot must be duly completed, executed and received by the
Debtors' voting agent by 5:00 p.m., prevailing Eastern Time, on February 20, 2020
(the "Voting Deadline"), unless extended by the Debtors in consultation with the Asbestos
Personal Injury Committee and the Future Claimants' Representative.



        The Confirmation and the Effective Date of the proposed Plan are subject to
material conditions precedent. See Section II. There is no assurance that these conditions
will be satisfied or waived.

        No person is authorized by any of the Debtors in connection with the Plan or the
solicitation of acceptances of the Plan to give any information or to make any representation
other than as contained in this Disclosure Statement and the Exhibits attached hereto or

1
         Capitalized terms used herein and not otherwise defined have the meanings ascribed to them in the Third
         Amended Joint Plan of Reorganization of Kaiser Gypsum Company, Inc. and Hanson Permanente Cement,
         Inc., dated October 14, 2019.



NAI-1505612704v13
Case 16-31602        Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17             Desc Main
                                  Document     Page 3 of 132



incorporated by reference or referred to herein. If such information or representation is given or
made, it may not be relied upon as having been authorized by any of the Debtors. The Debtors
will make available to creditors entitled to vote on acceptance of the Plan such additional
information as may be required by applicable law prior to the Voting Deadline.



        The summaries of the Plan and other documents contained in this Disclosure Statement
are qualified by reference to the Plan itself, the Exhibits thereto and documents described therein.
In the event that any inconsistency or conflict exists between this Disclosure Statement and the
Plan, the terms of the Plan will control. Except as otherwise indicated, the Debtors will file all
Exhibits to the Plan with the Bankruptcy Court and make them available for review on the
website of Prime Clerk LLC ("Prime Clerk") at https://cases.primeclerk.com/kaisergypsum, no
later than ten (10) days before the deadline to object to confirmation of the Plan. The Debtors
also will serve such Exhibits to the Plan on their then current Bankruptcy Rule 2002 service list
no later than ten (10) days before the deadline to object to confirmation of the Plan.



        The information contained in this Disclosure Statement, including the information
regarding the history, businesses and operations of the Debtors, the historical and projected
financial information regarding the Debtors and the liquidation analyses relating to the Debtors,
is included for purposes of soliciting acceptances of the Plan, but, as to contested matters and
adversary proceedings, is not to be construed as admissions or stipulations, but rather as
statements made in settlement negotiations.



                           FORWARD-LOOKING STATEMENTS

        This Disclosure Statement contains forward-looking statements based primarily on the
current expectations of the Debtors and projections about future events and financial trends
affecting the financial condition of the Debtors' or the Reorganized Debtors' businesses. The
words "believe," "may," "estimate," "continue," "anticipate," "intend," "expect" and similar
expressions identify these forward-looking statements. These forward-looking statements are
subject to a number of risks, uncertainties and assumptions, including those described below
under the caption "Risk Factors" in Section V. In light of these risks and uncertainties, the
forward-looking events and circumstances discussed in this Disclosure Statement may not occur,
and actual results could differ materially from those anticipated in the forward-looking
statements. Neither the Debtors nor the Reorganized Debtors undertake any obligation to update
or revise publicly any forward-looking statements, whether as a result of new information, future
events or otherwise.



      This Disclosure Statement has not been approved or disapproved by the Securities and
Exchange Commission (the "SEC"), any state securities commission or any securities exchange


NAI-1505612704v13
Case 16-31602       Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                 Document     Page 4 of 132



or association nor has the SEC, any state securities commission or any securities exchange or
association passed upon the accuracy or adequacy of the statements contained herein.




NAI-1505612704v13
Case 16-31602            Doc 1869           Filed 10/21/19 Entered 10/21/19 16:00:17                                      Desc Main
                                            Document     Page 5 of 132

                                               TABLE OF CONTENTS

                                                                                                                                   Page


I.      PRELIMINARY STATEMENT ....................................................................................... 1
II.     OVERVIEW OF THE PLAN ............................................................................................ 2
        A.       Introduction ............................................................................................................ 2
        B.       Summary of Classes and Treatment of Claims and Interests ................................ 3
        C.       Voting on and Confirmation of the Plan ................................................................ 7
                 1.         Voting Procedures and Requirements ........................................................ 7
                 2.         Confirmation Hearing ................................................................................ 8
                 3.         Confirmation .............................................................................................. 8
                 4.         Section 524(g) of the Bankruptcy Code..................................................... 9
                 5.         Acceptance ............................................................................................... 10
                 6.         Feasibility................................................................................................. 10
                 7.         Best Interests Test; Liquidation Analysis ................................................ 11
                            a.         Generally ...................................................................................... 11
                            b.         Liquidation Analysis .................................................................... 11
                 8.         Alternatives to Confirmation and Consummation of the Plan ................. 11
        D.       Formation of Asbestos Personal Injury Trust ...................................................... 12
                 1.         Creation of Asbestos Personal Injury Trust ............................................. 12
                 2.         Authority of the Asbestos Personal Injury Trust ..................................... 12
                 3.         Qualified Settlement Fund ....................................................................... 12
                 4.         Appointment of Asbestos Personal Injury Trustee .................................. 13
                 5.         Appointment of Delaware Trustee ........................................................... 15
                 6.         Trust Advisory Committee ...................................................................... 15
                 7.         Future Claimants' Representative ............................................................ 15
        E.       Document Repository .......................................................................................... 16
        F.       Transfers of Property to and Assumption of Certain Liabilities by the
                 Asbestos Personal Injury Trust ............................................................................ 17
                 1.         Expenses of the Asbestos Personal Injury Trust ...................................... 17
                 2.         Funding the Asbestos Personal Injury Trust ............................................ 17
                            a.         Initial Payment ............................................................................. 17
                            b.         Payment Note ............................................................................... 17


 NAI-1505612704v13                                               -i-
Case 16-31602          Doc 1869           Filed 10/21/19 Entered 10/21/19 16:00:17                                   Desc Main
                                          Document     Page 6 of 132

                                            TABLE OF CONTENTS
                                                 (continued)
                                                                                                                              Page


                          c.         Phase 1 Claims ............................................................................. 17
                          d.         Asbestos Personal Injury Insurance Assets.................................. 17
                          e.         Interest Trigger Date .................................................................... 18
                3.        Assumption of Certain Liability and Responsibility by the
                          Asbestos Personal Injury Trust ................................................................ 18
                4.        Indemnification by the Asbestos Personal Injury Trust ........................... 18
                5.        Authority of the Debtors .......................................................................... 18
       G.       Cooperation with Respect to Insurance Matters .................................................. 18
                1.        Obligation to Cooperate with Respect to Insurance Matters ................... 18
                2.        Enforcement of Reorganized Debtors' Obligations to Cooperate
                          with Respect to Insurance Matters ........................................................... 19
       H.       Compromise of Insurance Policies ...................................................................... 22
                1.        Dual Policies ............................................................................................ 22
                2.        Separate Limit Policies ............................................................................ 22
                3.        Insurance Policies that Provide Coverage for Asbestos Personal
                          Injury Claims but not for Environmental Claims .................................... 22
                4.        Insurance Policies that Provide Coverage for Environmental
                          Claims but not for Asbestos Personal Injury Claims ............................... 23
                5.        Amendment of Insurance Policy Exhibits ............................................... 23
       I.       Truck Obligations Regarding Deductibles........................................................... 23
       J.       Liquidation of Asbestos Personal Injury Claims ................................................. 23
                1.        Insured Asbestos Claims .......................................................................... 23
                2.        Uninsured Asbestos Claims ..................................................................... 24
       K.       Limitations On Judgment Recovery From Non-Settling Asbestos Insurers........ 24
       L.       Insurance Neutrality ............................................................................................. 25
       M.       Asbestos Personal Injury Trust Distribution Procedures ..................................... 25
       N.       Conditions Precedent to Confirmation and Consummation of the Plan .............. 27
                1.        Conditions to Confirmation ..................................................................... 27
                2.        Conditions to the Effective Date .............................................................. 30
                3.        Waiver of Conditions to Confirmation or the Effective Date .................. 32
                4.        Effect of Nonoccurrence of Conditions to the Effective Date ................. 32


NAI-1505612704v13                                             -ii-
Case 16-31602            Doc 1869          Filed 10/21/19 Entered 10/21/19 16:00:17                                      Desc Main
                                           Document     Page 7 of 132

                                              TABLE OF CONTENTS
                                                   (continued)
                                                                                                                                  Page


III.    HISTORY OF THE DEBTORS ...................................................................................... 32
        A.       Historical Overview ............................................................................................. 32
                 1.         Corporate History..................................................................................... 32
                 2.         Business Operations and Corporate Governance ..................................... 33
                            a.         Kaiser Gypsum............................................................................. 33
                            b.         HPCI ............................................................................................ 34
        B.       General Overview of the Debtors' Manufacture and Sale of Products
                 Alleged to Contain Asbestos ................................................................................ 34
        C.       History of the Debtors' Asbestos Personal Injury Litigation ............................... 35
        D.       Asbestos Personal Injury Insurance and Coverage Litigation ............................. 35
        E.       The Debtors' Environmental Liabilities ............................................................... 36
                 1.         Seattle Plants ............................................................................................ 36
                 2.         St. Helens Plant ........................................................................................ 37
        F.       Environmental Insurance and Coverage Litigation ............................................. 39
        G.       Prepetition Discussions With Representatives of Asbestos Claimants................ 40
        H.       Determination to File Reorganization Cases ....................................................... 41
IV.     EVENTS DURING REORGANIZATION CASES........................................................ 41
        A.       Commencement of Reorganization Cases ........................................................... 41
        B.       First Day Relief .................................................................................................... 41
                 1.         First Day Motions .................................................................................... 41
                 2.         Injunction Enjoining Parties From Pursuing Derivative Claims
                            Against Certain Parties ............................................................................ 42
        C.       Appointment of the Creditors' Committee, the Asbestos Personal Injury
                 Committee and the Future Claimants' Representative ......................................... 42
        D.       Certain Claimants' Motion to Transfer Venue of the Reorganization Cases ....... 45
        E.       Cost Sharing Agreement ...................................................................................... 46
        F.       Services Agreement ............................................................................................. 46
        G.       Discovery Requests and the Related Case Management Order ........................... 46
        H.       Motions to Approve Settlements ......................................................................... 47
                 1.         Construction Settlement ........................................................................... 47
                 2.         Insolvent Insurers Settlement ................................................................... 47

 NAI-1505612704v13                                              -iii-
Case 16-31602             Doc 1869           Filed 10/21/19 Entered 10/21/19 16:00:17                                       Desc Main
                                             Document     Page 8 of 132

                                                TABLE OF CONTENTS
                                                     (continued)
                                                                                                                                     Page


        I.        Bar Dates (For Claims Other Than Asbestos Personal Injury Claims) ............... 48
        J.        The Debtors' Exclusive Right to File and Seek Confirmation of a Plan.............. 48
        K.        Mediations of the Reorganization Cases.............................................................. 49
                  1.         Environmental Liabilities Mediation ....................................................... 49
                  2.         Asbestos-Related Mediation .................................................................... 49
        L.        Motion of the Creditors' Committee for Standing to Pursue Certain Estate
                  Claims .................................................................................................................. 49
        M.        Removal Period .................................................................................................... 51
        N.        Motions to Lift Automatic Stay ........................................................................... 51
                  1.         Asbestos Coverage Litigation .................................................................. 51
                  2.         Environmental Coverage Litigation......................................................... 51
                  3.         Costs Lift Stay Motion ............................................................................. 52
                  4.         Untermann Lift Stay Motions .................................................................. 52
                  5.         ICSOP's Lift Stay Motion ........................................................................ 53
                  6.         Joint Lift Stay Motion .............................................................................. 53
        O.        Assumption of Excess CIP Agreement ................................................................ 54
        P.        Motions to Dismiss the Reorganization Cases..................................................... 54
        Q.        Resolution of the Reorganization Cases .............................................................. 55
                  1.         Fairness of Settlement of Dispute Regarding Asbestos Personal
                             Injury Claims ........................................................................................... 55
                  2.         Comprehensive Settlement of the Debtors' Primary Environmental
                             Liabilities ................................................................................................. 55
        R.        Truck Coverage Defense Allegations .................................................................. 57
V.      RISK FACTORS ............................................................................................................. 58
        A.        Plan Confirmation ................................................................................................ 59
        B.        The Effective Date May Not Occur ..................................................................... 59
VI.     REORGANIZED DEBTORS .......................................................................................... 59
        A.        Continued Corporate Existence and Vesting of Assets in the Reorganized
                  Debtors ................................................................................................................. 59
        B.        Restructuring Transactions .................................................................................. 59
        C.        Business of the Reorganized Debtors: Transfers and Lease Transactions .......... 60


 NAI-1505612704v13                                                -iv-
Case 16-31602            Doc 1869          Filed 10/21/19 Entered 10/21/19 16:00:17                                      Desc Main
                                           Document     Page 9 of 132

                                              TABLE OF CONTENTS
                                                   (continued)
                                                                                                                                  Page


        D.       Corporate Governance, Directors and Officers, Employment-Related
                 Agreements and Compensation Programs and Corporate Action ....................... 60
                 1.        Certificates of Incorporation and By-Laws of the Reorganized
                           Debtors ..................................................................................................... 60
                 2.        Directors and Officers of the Reorganized Debtors ................................. 60
                 3.        Employee Arrangements of the Reorganized Debtors............................. 61
                 4.        Corporate Action ...................................................................................... 61
        E.       Effectuating Documents; Further Transactions; Exemption from Certain
                 Transfer Taxes ..................................................................................................... 61
        F.       Determination of the Insolvent Insurers Proceeds Dispute.................................. 62
        G.       Compliance with QSF Regulations ...................................................................... 62
        H.       Surety Bond Obligations ...................................................................................... 62
VII.    DISTRIBUTIONS UNDER THE PLAN ........................................................................ 63
        A.       Unclassified Claims ............................................................................................. 63
                 1.        Payment of Administrative Claims .......................................................... 63
                           a.         Administrative Claims in General ............................................... 63
                           b.         Statutory Fees............................................................................... 63
                           c.         Ordinary Course Liabilities.......................................................... 63
                           d.         Bar Dates for Administrative Claims ........................................... 63
                 2.        Payment of Priority Tax Claims .............................................................. 64
                           a.         Priority Tax Claims in General .................................................... 64
                           b.         Other Provisions Concerning Treatment of Priority Tax
                                      Claims .......................................................................................... 64
        B.       Obtaining Cash for Plan Distributions ................................................................. 65
        C.       Distributions for Claims Allowed as of the Effective Date ................................. 65
        D.       Method of Distributions to Holders of Claims .................................................... 65
        E.       Compensation and Reimbursement for Services Related to Distributions .......... 65
        F.       Delivery of Distributions and Undeliverable or Unclaimed Distributions .......... 66
                 1.        Delivery of Distributions ......................................................................... 66
                 2.        Undeliverable Distributions Held by Disbursing Agents ........................ 66
                           a.         Holding and Investment of Undeliverable Distributions ............. 66


 NAI-1505612704v13                                              -v-
Case 16-31602           Doc 1869           Filed 10/21/19 Entered 10/21/19 16:00:17                                        Desc Main
                                          Document      Page 10 of 132

                                              TABLE OF CONTENTS
                                                   (continued)
                                                                                                                                    Page


                           b.         After Distributions Become Deliverable ..................................... 66
                           c.         Failure to Claim Undeliverable Distributions .............................. 66
       G.       Distribution Record Date ..................................................................................... 67
                1.         No Recognition of Transfers after the Distribution Record Date ............ 67
                2.         Treatment of Certain Transfers ................................................................ 67
       H.       Means of Cash Payments ..................................................................................... 67
       I.       Timing and Calculation of Amounts to Be Distributed ....................................... 67
                1.         Timing of Distributions Under the Plan................................................... 67
                2.         Allowed Claims ....................................................................................... 67
                3.         Compliance with Tax Requirements ........................................................ 68
                           a.         Withholding and Reporting.......................................................... 68
                           b.         Backup Withholding .................................................................... 68
                           c.         Obligations of Distribution Recipients ........................................ 69
       J.       Setoffs .................................................................................................................. 69
       K.       Allocation of Payments ........................................................................................ 69
       L.       Prosecution of Objections to Claims.................................................................... 69
                1.         Objections to Claims ................................................................................ 69
                2.         Authority to Prosecute Objections ........................................................... 69
                3.         Authority to Amend Schedules ................................................................ 70
       M.       Treatment of Disputed Claims ............................................................................. 70
       N.       Distributions on Account of Disputed Claims Once Allowed ............................. 70
       O.       Preservation of Rights of Action; Settlement of Claims and Releases ................ 70
                1.         Preservation of Rights of Action by the Reorganized Debtors ................ 70
                2.         Settlement of Certain Estate Claims ........................................................ 70
                3.         Releases.................................................................................................... 71
                           a.         General Releases of Debtors and Reorganized Debtors .............. 71
                           b.         Release by the Debtors, Reorganized Debtors and Lehigh
                                      Hanson ......................................................................................... 71
                           c.         General Releases by Holders of Claims or Interests .................... 72
                           d.         Injunction Related to Releases ..................................................... 73


NAI-1505612704v13                                               -vi-
Case 16-31602            Doc 1869           Filed 10/21/19 Entered 10/21/19 16:00:17                                     Desc Main
                                           Document      Page 11 of 132

                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                                  Page


        P.       Release of Encumbrances .................................................................................... 73
        Q.       Discharge, Injunction and Subordination Rights ................................................. 73
                 1.         Discharge of Claims ................................................................................. 73
                 2.         Injunctions................................................................................................ 74
                            a.         General Injunctions ...................................................................... 74
                            b.         Asbestos Permanent Channeling Injunction ................................ 75
                            c.         Environmental Injunction ............................................................ 75
                 3.         Subordination Rights ............................................................................... 76
VIII.   TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ........ 77
        A.       Executory Contracts and Unexpired Leases to Be Assumed ............................... 77
                 1.         Assumption Generally ............................................................................. 77
                 2.         Assumptions of Executory Contracts and Unexpired Leases .................. 77
                 3.         Approval of Assumptions and Assumption Procedures .......................... 77
        B.       Payments Related to the Assumption of Executory Contracts and
                 Unexpired Leases ................................................................................................. 78
        C.       Executory Contracts and Unexpired Leases to Be Rejected and Rejection
                 Procedures ............................................................................................................ 79
        D.       Obligations to Indemnify Directors, Officers and Employees............................. 79
        E.       Contracts and Leases Entered Into After the Petition Date ................................. 80
        F.       Insurance Policies ................................................................................................ 80
                 1.         Assumed Insurance Policies .................................................................... 80
                 2.         Reservation of Rights ............................................................................... 80
IX.     CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF
        CONSUMMATION OF THE PLAN .............................................................................. 81
        A.       The Asbestos Personal Injury Trust ..................................................................... 81
        B.       U.S. Federal Income Tax Consequences to Holders of Asbestos Claims ........... 82
        C.       Information Reporting and Backup Withholding ................................................ 82
X.      ADDITIONAL INFORMATION.................................................................................... 82
XI.     RECOMMENDATION AND CONCLUSION............................................................... 82




 NAI-1505612704v13                                              -vii-
Case 16-31602       Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17        Desc Main
                               Document      Page 12 of 132



                                    TABLE OF EXHIBITS

  EXHIBIT I           Third Amended Joint Plan of Reorganization of Kaiser Gypsum
                      Company, Inc. and Hanson Permanente Cement, Inc.

  EXHIBIT II          Voting Procedures

  EXHIBIT III         Projections

  EXHIBIT IV          Liquidation Analysis

  EXHIBIT V           List of Asbestos-Containing Products Manufactured or Sold by Either
                      Kaiser Gypsum Company, Inc. or Hanson Permanente Cement, Inc.




NAI-1505612704v13                            -viii-
Case 16-31602       Doc 1869      Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                 Document      Page 13 of 132



I.      PRELIMINARY STATEMENT

        The Debtors, Lehigh Hanson, the Asbestos Personal Injury Committee and the Future
Claimants' Representative are seeking approval of the Plan, a copy of which is attached hereto as
Exhibit I. The purpose of this Disclosure Statement is to provide to creditors who have a right to
vote on the Plan adequate information to make an informed determination as to whether to
accept (i.e., vote in favor of) or reject (i.e., vote against) the Plan.

        Although insurance covers most of their asbestos-related costs and should cover their
environmental liabilities, the Debtors commenced these chapter 11 cases because of the
continuing costs, risks and administrative burdens associated with asbestos-related litigation and
legacy environmental liabilities. Since the inception of the Reorganization Cases, the Debtors,
Lehigh Hanson, the Asbestos Personal Injury Committee and the Future Claimants'
Representative discussed potential paths forward to a consensual plan of reorganization and the
terms of a plan of reorganization. Following extensive discussions, in February 2018 the
Debtors and Lehigh Hanson reached agreement on a settlement term sheet (the "Term Sheet")
with the Asbestos Personal Injury Committee and the Future Claimants' Representative that sets
forth the Parties' agreement in principle on a consensual plan of reorganization that would
resolve all present and future Asbestos Personal Injury Claims. The Plan implements the
settlement by, among other things, providing for the creation and funding of a trust under section
524(g) of the Bankruptcy Code that addresses all Asbestos Personal Injury Claims.

        The asbestos trust to be created under the Plan will be funded with a $49 million cash
payment by the Debtors and Lehigh Hanson, plus a $1 million note, as well as the assignment of
the Debtors' rights under insurance policies covering Asbestos Personal Injury Claims. The Plan
provides that, with respect to the Debtors' insured asbestos liabilities, asbestos claimants may
continue to assert actions against the Reorganized Debtors in name only in the tort system to
collect available insurance. The Asbestos Personal Injury Trust will satisfy the uninsured
portions of Asbestos Personal Injury Claims in accordance with the Asbestos Personal Injury
Trust Distribution Procedures. In that regard, the Plan includes Asbestos Personal Injury Trust
Distribution Procedures for Asbestos Personal Injury Claims against the Debtors that describe a
detailed process for treating all claimants asserting Asbestos Personal Injury Claims fairly and
equitably. The Asbestos Personal Injury Trust Distribution Procedures are attached as
Exhibit I.A.19 to the Plan and are summarized below in this Disclosure Statement. The
agreement that will govern the operation of the Asbestos Personal Injury Trust is also attached to
the Plan as Exhibit I.A.16 and is summarized below in this Disclosure Statement.

       Pursuant to the Plan and section 524(g) of the Bankruptcy Code, holders of
Asbestos Personal Injury Claims against the Debtors will no longer have any right to assert
Asbestos Personal Injury Claims against the Debtors or certain other parties identified in
the Plan except that such holders may initiate, continue and/or prosecute suit against the
Reorganized Debtors in name only in the tort system to obtain the benefit of insurance
coverage under the Asbestos Insurance Policies.

       All other Classes of creditors and Interest holders of the Debtors are unimpaired by the
Plan because it does not modify the legal, equitable or contractual rights of the holders of the
Claims or Interests in those Classes, other than by curing defaults and reinstating maturities. The


NAI-1505612704v13
Case 16-31602           Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                   Document      Page 14 of 132



specific treatments of other Classes of creditors and Interest holders of the Debtors are set forth
in the Plan and summarized below in this Disclosure Statement.



        The only Class that is entitled to vote on the Plan is Class 4 (Asbestos Personal Injury
Claims). All holders of Asbestos Personal Injury Claims in this class are urged to vote in favor
of the Plan by no later than 5:00 p.m., prevailing Eastern Time, on February 20, 2020.
See Section II.C. below for voting instructions.

       The Debtors, Lehigh Hanson, the Asbestos Personal Injury Committee and the Future
Claimants' Representative are the proponents of the Plan. The Debtors' boards of directors
believe that the Plan is in the best interests of the Debtors' creditors and other stakeholders
because it resolves the Debtors' liability for Asbestos Personal Injury Claims on a fair and
equitable basis.

      A combined letter from the Asbestos Personal Injury Committee and the Future
Claimants' Representative expressing their views on the Plan is included in the solicitation
package you have received.

II.     OVERVIEW OF THE PLAN

        A.          Introduction

        The following is a brief overview of certain material provisions of the Plan. This
overview is qualified by reference to the provisions of the Plan, which is attached hereto as
Exhibit I, and the Exhibits thereto, as amended from time to time. In the event that any
inconsistency or conflict exists between this Disclosure Statement and the Plan, the terms of the
Plan will control. All Exhibits to the Plan not presently attached to the Plan will be filed with the
Bankruptcy Court and made available for review on Prime Clerk's website at
https://cases.primeclerk.com/kaisergypsum, no later than ten (10) days before the deadline to
object to confirmation of the Plan. The Debtors also will serve such Exhibits on their then
current Bankruptcy Rule 2002 service list no later than ten (10) days before the deadline to
object to confirmation of the Plan.

        By an order of the Bankruptcy Court dated [•], 2019, this Disclosure Statement has been
approved as containing "adequate information" for creditors and equity security holders of the
Debtors in accordance with section 1125 of the Bankruptcy Code. The Bankruptcy Code defines
"adequate information" as "information of a kind, and in sufficient detail, as far as is reasonably
practicable in light of the nature and the history of the debtor and the condition of the debtor's
books and records, that would enable a hypothetical reasonable investor typical of holders of
claims or interests of the relevant class to make an informed judgment about the plan . . . ."
11 U.S.C. § 1125(a)(1).

        The requirements for Confirmation, including the vote of creditors entitled to vote on the
Plan and certain of the statutory findings that must be made by the Bankruptcy Court for a plan
to be confirmed, are set forth in Section II.C. Confirmation of the Plan and the occurrence of the



NAI-1505612704v13                                2
Case 16-31602           Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                    Document      Page 15 of 132



Effective Date are subject to a number of significant conditions, which are summarized in
Section II.N. There is no assurance that these conditions will be satisfied or waived.

         At the Confirmation Hearing, the Bankruptcy Court will confirm the Plan only if all of
the applicable requirements of section 1129 of the Bankruptcy Code are met. Among the
requirements for confirmation of a plan of reorganization are that the plan: (1) is accepted by the
requisite holders of claims and interests in impaired classes of such debtor; (2) is in the "best
interests" of each holder of a claim or interest in each impaired class under the plan for such
debtor; (3) is feasible; and (4) complies with the applicable provisions of the Bankruptcy Code.
In this instance, only Class 4 (Asbestos Personal Injury Claims) is impaired, and therefore, only
holders of Asbestos Personal Injury Claims are entitled to vote to accept (i.e., vote in favor of) or
reject (i.e., vote against) the Plan. Because each of the other Classes of Claims is unimpaired,
each of these Classes of Claims is deemed to vote to accept the Plan. In addition, because the
Plan provides for the issuance of the Asbestos Permanent Channeling Injunction pursuant to
section 524(g) of the Bankruptcy Code, the Plan must satisfy the requirements of that section of
the Bankruptcy Code as well. See Section II.C. for a discussion of the applicable Bankruptcy
Code requirements for Plan Confirmation.

        B.          Summary of Classes and Treatment of Claims and Interests

       The classification of Claims and Interests, the estimated aggregate amount of Claims in
each Class and the amount and nature of distributions to holders of Claims or Interests in each
Class are summarized in the table below. In accordance with section 1123(a)(1) of the
Bankruptcy Code, Administrative Claims and Priority Tax Claims have not been classified. For
a discussion of certain additional matters related to Administrative Claims and Priority Tax
Claims, see Sections VII.A.1 and 2.

       SUMMARY OF CLASSIFICATION AND TREATMENT UNDER THE PLAN

                                                             ESTIMATED
                                                   STATUS/              ESTIMATED
                                                             AGGREGATE
     CLASS                TREATMENT               ENTITLED             PERCENTAGE
                                                             AMOUNT OF
                                                  TO VOTE?              RECOVERY
                                                               CLAIMS
 Class 1              On the Effective Date,      Unimpaired None      100%
                      each holder of an
 Priority             Allowed Claim in            Deemed to
 Claims               Class 1 shall receive       Accept the
                      cash in an amount equal     Plan
                      to such Allowed Claim
                      unless the holder of        Not Entitled
                      such Claim agrees to        to Vote
                      less favorable treatment.

 Class 2              On the Effective Date,      Unimpaired None                 100%
                      unless otherwise agreed
 Secured              by the holder of an
 Claims               Allowed Claim in Class


NAI-1505612704v13                                   3
Case 16-31602         Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17     Desc Main
                                  Document      Page 16 of 132



                                                           ESTIMATED
                                                 STATUS/              ESTIMATED
                                                           AGGREGATE
     CLASS              TREATMENT               ENTITLED             PERCENTAGE
                                                           AMOUNT OF
                                                TO VOTE?              RECOVERY
                                                             CLAIMS
                    2 and the applicable        Deemed to
                    Debtor or Reorganized       Accept the
                    Debtor, each holder of a    Plan
                    Claim in Class 2 shall
                    receive treatment in        Not Entitled
                    accordance with Option      to Vote
                    A or B below, at the
                    option of the applicable
                    Debtor or Reorganized
                    Debtor. Any Allowed
                    Deficiency Claim of a
                    holder of an Allowed
                    Secured Claim shall be
                    entitled to treatment as
                    an Allowed Class 3
                    Claim.

                    Option A: Claims in
                    Class 2 that are Allowed
                    Claims and with respect
                    to which the applicable
                    Debtor or Reorganized
                    Debtor elects Option A
                    shall be paid in full in
                    cash.

                    Option B: Claims in
                    Class 2 that are Timely
                    Claims and with respect
                    to which the applicable
                    Debtor or Reorganized
                    Debtor elects Option B
                    shall be Reinstated.

 Class 3            On the Effective Date,      Unimpaired $72,055,928   100%
                    each holder of an
 General            Allowed Claim in Class      Deemed to
 Unsecured          3 shall receive cash in     Accept the
 Claims             an amount equal to such     Plan
                    Allowed Claim
                    including any               Not Entitled
                    post-petition interest as   to Vote



NAI-1505612704v13                                 4
Case 16-31602         Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17   Desc Main
                                  Document      Page 17 of 132



                                                       ESTIMATED
                                               STATUS/            ESTIMATED
                                                       AGGREGATE
     CLASS              TREATMENT             ENTITLED           PERCENTAGE
                                                       AMOUNT OF
                                              TO VOTE?            RECOVERY
                                                         CLAIMS
                    ordered by the
                    Bankruptcy Court
                    unless the holder of
                    such Claim agrees to
                    less favorable treatment.
 Class 4            On the Effective Date,    Impaired      N/A         As determined
                    all Asbestos Personal                               by the Asbestos
 Asbestos           Injury Claims shall be    Entitled to               Personal Injury
 Personal           channeled to the          Vote                      Trust
 Injury Claims      Asbestos Personal                                   Distribution
                    Injury Trust, which                                 Procedures (see
                    shall be funded pursuant                            Exhibit I.A.19 to
                    to Section IV.K.2. of                               the Plan) and the
                    the Plan. All Asbestos                              extent of funding
                    Personal Injury Claims                              pursuant to
                    shall be resolved                                   Section IV.K.2.
                    pursuant to the terms of                            of the Plan.
                    Section IV.O.1 and
                    Section IV.O.2 of the
                    Plan, the Asbestos
                    Personal Injury Trust
                    Agreement, the
                    Asbestos Personal
                    Injury Trust
                    Distribution Procedures
                    and any other Asbestos
                    Personal Injury Trust
                    Document. Except as
                    provided in Section
                    IV.O.1, pursuant to
                    section 524(g) of the
                    Bankruptcy Code, the
                    Plan and the
                    Confirmation Order
                    shall permanently and
                    forever stay, restrain
                    and enjoin any Entity
                    from taking any actions
                    against any Protected
                    Party for the purpose of,
                    directly or indirectly,
                    collecting, recovering or



NAI-1505612704v13                                5
Case 16-31602         Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                 Document      Page 18 of 132



                                                      ESTIMATED
                                              STATUS/            ESTIMATED
                                                      AGGREGATE
     CLASS              TREATMENT            ENTITLED           PERCENTAGE
                                                      AMOUNT OF
                                             TO VOTE?            RECOVERY
                                                        CLAIMS
                    receiving payment of,
                    on or with respect to
                    any Asbestos Personal
                    Injury Claim.
 Class 5            On the Effective Date, Unimpaired N/A                     100%
                    each Surety Bond Claim
 Surety Bond        in Class 5 shall be    Deemed to
 Claims             Reinstated.            Accept the
                                           Plan

                                             Not Entitled
                                             to Vote
 Class 6            On the Effective Date,   Unimpaired N/A                   100%
                    each Intercompany
 Intercompany       Claim in Class 6 shall   Deemed to
 Claims             be Reinstated.           Accept the
                                             Plan

                                             Not Entitled
                                             to Vote
 Class 7         On the Effective Date,      Unimpaired N/A                   N/A
                 Stock Interests of the
 Stock Interests Debtors shall be            Deemed to
                 Reinstated, and holders     Accept the
                 of such Stock Interests     Plan
                 shall retain such
                 Interests, subject to the   Not Entitled
                 Restructuring               to Vote
                 Transactions provisions
                 of Section IV.B. of the
                 Plan.


       The estimated amounts of Claims shown in the table above are based upon the Debtors'
review of their books and records and may be revised following the Debtors' analysis of the
Claims Filed. Further, the amount of any Disputed Claim that ultimately is allowed by the
Bankruptcy Court may be significantly more or less than the estimated amount of such Claim.

       While the Asbestos Personal Injury Claims (Class 4) are impaired, the table does not
include an estimate of the aggregate amount of such Claims or the recoveries of holders of such
Claims in respect thereof because the amounts of such claims will later be determined pursuant


NAI-1505612704v13                              6
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                    Document      Page 19 of 132



to the procedures set forth in the Plan and the Asbestos Personal Injury Trust Distribution
Procedures.

        C.          Voting on and Confirmation of the Plan

                    1.    Voting Procedures and Requirements

        Pursuant to the Bankruptcy Code, only classes of claims against or equity interests in a
debtor that are "impaired" under the terms of a plan of reorganization are entitled to vote to
accept or reject a plan. A class is "impaired" if the legal, equitable or contractual rights attaching
to the claims or interests of that class are modified, other than by curing defaults and reinstating
maturities. Classes of claims and equity interests that are not impaired are not entitled to vote on
a plan and are conclusively presumed to have accepted that plan. Because all Classes other than
Class 4 (Asbestos Personal Injury Claims) are unimpaired, only holders of Asbestos Personal
Injury Claims may vote on the Plan. For a summary of the classifications of Claims and Interests
pursuant to the Plan, together with an indication of whether each Class of Claims or Interests is
impaired or unimpaired under the terms of the Plan, see Section II.B.

        Pursuant to section 502 of the Bankruptcy Code and Bankruptcy Rule 3018, the
Bankruptcy Court may estimate and temporarily allow a Claim for voting or other purposes. By
order of the Bankruptcy Court, voting procedures have been established, which include certain
vote tabulation rules that temporarily allow or disallow certain Claims for voting purposes only.
These voting procedures, including the tabulation rules, are described in the solicitation materials
provided with your ballot and on Exhibit II to this Disclosure Statement.

      The voting procedures attached hereto as Exhibit II set forth detailed instructions
concerning the voting of Class 4 (Asbestos Personal Injury Claims). Please refer to
Exhibit II for more information regarding the voting of Asbestos Personal Injury Claims.

        Voting on the Plan by each holder of an Asbestos Personal Injury Claim in Class 4
is important. Please carefully follow all of the instructions contained on the ballot or
ballots provided to you. All ballots must be completed and returned in accordance with the
instructions provided.

       To be counted, your ballot or ballots must be received by 5:00 p.m., prevailing
Eastern Time, on February 20, 2020 at the address set forth on the preaddressed envelope
provided to you. It is of the utmost importance to the Debtors that you vote promptly to
accept the Plan.

        If you are entitled to vote and you did not receive a ballot, received a damaged
ballot or lost your ballot, please call the Debtors' voting agent, Prime Clerk, at
(855) 855-7644.

       Votes cannot be transmitted orally or by facsimile or electronic mail. Accordingly,
you are urged to return your signed and completed ballot, by hand delivery, overnight
service or regular United States mail, promptly, so that it is received by Prime Clerk before
the deadline to vote on the Plan.



NAI-1505612704v13                                 7
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17               Desc Main
                                    Document      Page 20 of 132



                    2.    Confirmation Hearing

        The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a hearing on
whether the Debtors have fulfilled the confirmation requirements of section 1129 of the
Bankruptcy Code. The Confirmation Hearing has been scheduled for March 30, 2020 to April
4, 2020 before the Honorable J. Craig Whitley, United States Bankruptcy Judge for the Western
District of North Carolina. Judge Whitley will convene the Confirmation Hearing on March
30, 2020 at 9:30 a.m., prevailing Eastern Time in the United States Bankruptcy Court, 401 West
Trade Street, Charlotte, North Carolina 28202 in Courtroom C1-4. A District Court Judge for
the United States District Court for the Western District of North Carolina may jointly preside
with Judge Whitley at the Confirmation Hearing or hold a separate Confirmation Hearing in
which case the Debtors will provide separate notice of that hearing. The Confirmation Hearing
may be adjourned from time to time by the Bankruptcy Court and/or the District Court without
further notice, except for an announcement of the adjourned date made at the Confirmation
Hearing. Any objection to Confirmation must be made in writing and must specify in detail the
name and address of the objector, all grounds for the objection and the amount of the Claim or
Interest held by the objector. Any such objections must be Filed and served upon the persons
designated in the notice of the Confirmation Hearing and in the manner and by the deadline
described therein.

                    3.    Confirmation

        To confirm the Plan, the Bankruptcy Code requires that the Bankruptcy Court make a
series of findings concerning the Plan and the Debtors, including that:

                         the Plan has classified Claims and Interests in a permissible manner;

                         the Plan complies with the applicable provisions of the Bankruptcy Code;

                         the Debtors have complied with the applicable provisions of the
                          Bankruptcy Code;

                         the Plan has been proposed in good faith and not by any means forbidden
                          by law;

                         the disclosure required by section 1125 of the Bankruptcy Code has been
                          made;

                         the Plan has been accepted by the requisite votes of creditors and equity
                          interest holders;

                         the Plan is feasible and Confirmation will not likely be followed by the
                          liquidation or the need for further financial reorganization of the Debtors
                          or the Reorganized Debtors;

                         the Plan is in the "best interests" of all holders of Claims or Interests in an
                          impaired Class by providing to creditors or interest holders on account of



NAI-1505612704v13                                    8
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17             Desc Main
                                    Document      Page 21 of 132



                          such Claims or Interests property of a value, as of the Effective Date, that
                          is not less than the amount that such holder would receive or retain in a
                          chapter 7 liquidation, unless each holder of a Claim or Interest in such
                          Class has accepted the Plan;

                         all fees and expenses payable under 28 U.S.C. § 1930, as determined by
                          the Bankruptcy Court at the Confirmation Hearing, have been paid or the
                          Plan provides for the payment of such fees on the Effective Date; and

                         the disclosures required under section 1129(a)(5) concerning the identity
                          and affiliations of persons who will serve as officers, directors and voting
                          trustees of the Reorganized Debtors have been made.

                    4.    Section 524(g) of the Bankruptcy Code

        The Plan contemplates establishing the Asbestos Personal Injury Trust pursuant to
section 524(g) of the Bankruptcy Code to be funded by the Debtors or Lehigh Hanson or both.
Asbestos Personal Injury Claims that are covered by insurance will be liquidated in the tort
system, while uninsured portions of Asbestos Personal Injury Claims will be determined and
paid by the Asbestos Personal Injury Trust. The Plan contains an injunction preventing any
Entity from, directly or indirectly, pursuing any Asbestos Personal Injury Claim against any
Protected Party, except that no Entity is prevented from initiating or continuing a suit or other
proceeding against any Debtor in name only for the purpose of recovery on an Asbestos Personal
Injury Claim from a Non-Settling Asbestos Insurer. In order to confirm a plan of reorganization
containing a trust with all of the features provided in section 524(g), the Bankruptcy Court must
find, among other things, the following: (a) that the trust is to assume the liabilities of a debtor
that "has been named as a defendant in personal injury, wrongful death, or property-damage
actions seeking recovery for damages allegedly caused by" asbestos; (b) "the debtor is likely to
be subject to substantial future demands for payment arising out of the same or similar conduct
or events that gave rise to the claims that are addressed by the injunction;" (c) "the actual
amounts, numbers, and timing of such future demands cannot be determined;" and (d) "pursuit of
such demands outside the procedures prescribed by such plan is likely to threaten the plan's
purpose to deal equitably with claims and future demands."

         To issue a section 524(g) channeling injunction, the Bankruptcy Court also must find that
the channeling injunction is to be implemented in connection with a trust that pursuant to the
plan meets the following requirements: (a) the trust must "assume the liabilities of a debtor
which . . . has been named as a defendant in personal injury, wrongful death, or property damage
actions" seeking damage caused by asbestos or asbestos-containing products; (b) the trust must
"be funded in whole or in part by the securities of 1 or more of the debtors involved in such plan
and by the obligation of such debtor or debtors to make future payments, including dividends;"
(c) the trust must "own, or by the exercise of rights granted under such plan would be entitled to
own if specified contingencies occur, a majority of the voting shares of . . . each such debtor; . . .
the parent corporation of each such debtor; or . . . a subsidiary of each such debtor that is also a
debtor;" (d) the trust must "use its assets or income to pay claims or demands;" and (e) the trust
will "operate through mechanisms such as structured, periodic, or supplemental payments, pro
rata distributions, matrices, or periodic review of estimates of the numbers and values of present


NAI-1505612704v13                                   9
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                    Document      Page 22 of 132



claims and future demands, or other comparable mechanisms, that provide reasonable assurance
that the trust will value, and be in a financial position to pay, present claims and future demands
that involve similar claims in substantially the same manner."

         If a debtor can obtain the required findings from the Bankruptcy Court and structure the
trust to satisfy each of the above requirements, section 524(g) authorizes the issuance of a
channeling injunction.

        Section 524(g)(4)(B)(ii) provides, however, that the injunction is applicable against
future claimants only if a future claims representative is appointed in the bankruptcy cases and
only if the Bankruptcy Court and/or the District Court determines that the application of the
injunction to future claimants is "fair and equitable . . . in light of the benefits provided, or to be
provided, to such trust on behalf of such debtor or debtors or such third party." Further, to obtain
the channeling injunction provided in section 524(g), a separate class or classes of claimants
whose claims are to be addressed by the trust must be established and vote, by at least 75 percent
of those voting, in favor of the plan. Finally, assuming the plan satisfies these criteria, then "any
proceeding that involves the validity, application, construction, or modification of such
injunction . . . may be commenced only in the district court in which such injunction was
entered, and such court shall have exclusive jurisdiction over any such proceeding without regard
to the amount in controversy." If the time for appeal of the order that issues or affirms the plan
has expired, the injunction shall be valid and enforceable and may not be revoked or modified by
any court.

                    5.    Acceptance

        A plan is accepted by an impaired class of claims if holders of at least two-thirds in dollar
amount and a majority in number of claims of that class vote to accept/in favor of the plan. Only
those holders of claims who actually vote (and are entitled to vote) to accept or to reject a plan
count in this tabulation. In addition to this voting requirement, section 1129 of the Bankruptcy
Code requires that a plan be accepted by each holder of a claim or interest in an impaired class or
that the plan otherwise be found by the Bankruptcy Court to be in the best interests of each
holder of a claim or interest in an impaired class. Further, to the extent that confirmation of a
plan is sought pursuant to section 524(g) of the Bankruptcy Code, a class of asbestos claims is
deemed to accept if at least two-thirds in dollar amount and 75 percent in number of claims vote
to accept/in favor of the plan. Only those holders of claims who actually vote (and are entitled to
vote) to accept or to reject a plan count in this tabulation.

                    6.    Feasibility

        Section 1129(a)(11) of the Bankruptcy Code requires a finding that Confirmation is not
likely to be followed by the liquidation, or the need for further financial reorganization, of the
Debtors or any successor to the Debtors (unless such liquidation or reorganization is proposed in
the Plan). For purposes of determining whether the Plan meets this requirement, the Debtors
have prepared the projections set forth in Exhibit III hereto. Based upon the Projections, the
Debtors believe that their reorganization under the Plan will meet the feasibility requirements of
the Bankruptcy Code.




NAI-1505612704v13                                 10
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                    Document      Page 23 of 132



                    7.    Best Interests Test; Liquidation Analysis

                          a.     Generally

        Notwithstanding acceptance of a plan by each impaired class, for a plan to be confirmed,
the Bankruptcy Court must determine that the plan is in the best interest of each holder of a claim
who is in an impaired class and has not voted to accept the plan. Accordingly, if an impaired
class does not unanimously accept a plan, the best interests test requires the Bankruptcy Court to
find that the plan provides to each member of such impaired class a recovery on account of the
class member's claim that has a value, as of the date such plan is consummated, at least equal to
the value of the distribution that such class member would receive if the debtors proposing the
plan were liquidated under chapter 7 of the Bankruptcy Code on such date. The Debtors have
considered the effect that the conversion of the Reorganization Cases to cases under chapter 7 of
the Bankruptcy Code would have and have concluded that the Plan provides value to holders of
Asbestos Personal Injury Claims at least equal to the value such holders would receive under a
chapter 7 liquidation. The Debtors therefore believe that the Plan satisfies the best interests test
for each class of impaired Claims.

                          b.     Liquidation Analysis

        The information contained in Exhibit IV hereto contains a liquidation analysis that
assumes a hypothetical chapter 7 liquidation of the Debtors in which a trustee appointed by the
Bankruptcy Court would liquidate the respective Debtors' properties and interests in property.
The liquidation analysis reflects the potential range of recoveries in a liquidation net of the costs
associated with the liquidation. As shown in the analysis, in certain cases the proceeds from the
sales of the Debtors' assets will be substantially reduced by buyers' likely concerns regarding
asbestos liability risk and by the expedited time frame for selling the Permanente Property. In
addition, the analysis shows the significant costs associated with the asset sales and the
liquidation process in certain cases, including trustee fees, professional fees and additional
brokerage fees. These costs must be paid from the proceeds of the liquidation.

        As the liquidation analysis demonstrates, a chapter 7 liquidation of the Debtors would
result in recoveries to holders of Class 4 (Asbestos Personal Injury Claims) that are no greater
than the potential range of recoveries under the Plan. The Debtors accordingly believe that the
Plan satisfies the best interests test.

                    8.    Alternatives to Confirmation and Consummation of the Plan

        The Debtors have evaluated other alternatives to the Plan, including alternative structures
and terms of the Plan. While the Debtors have concluded that the Plan is the best alternative
given the current circumstances of their chapter 11 cases and will maximize recoveries by
holders of Claims, if the Plan is not confirmed, the Debtors, individually or collectively, or any
other party in interest in the Reorganization Cases, could attempt to formulate and propose a
different plan or plans of reorganization.




NAI-1505612704v13                                11
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 24 of 132



        D.          Formation of Asbestos Personal Injury Trust

                    1.    Creation of Asbestos Personal Injury Trust

        As of the Effective Date, the Asbestos Personal Injury Trust will be created. The
Asbestos Personal Injury Trust is intended to be one or more "qualified settlement funds" within
the meaning of the Treasury Regulations issued under section 468B of the Internal Revenue
Code of 1986, as amended (the "IRC"). The purpose of the Asbestos Personal Injury Trust shall
be to, among other things: (a) resolve all asserted Asbestos Personal Injury Claims in
accordance with the Plan, Asbestos Personal Injury Trust Agreement, the Asbestos Personal
Injury Trust Distribution Procedures and the Confirmation Order; (b) preserve, hold, manage,
maximize and liquidate the assets of the Asbestos Personal Injury Trust for use in resolving
Asbestos Personal Injury Claims; and (c) qualify at all times as one or more qualified settlement
funds. On the Effective Date, all right, title, and interest in and to the Asbestos Personal Injury
Trust Assets, and any proceeds thereof, will be transferred to, and vested in, the Asbestos
Personal Injury Trust, free and clear of all Claims, Demands, Stock Interests, Encumbrances, and
other interests of any Entity, without any further action of the Bankruptcy Court or any Entity.

                    2.    Authority of the Asbestos Personal Injury Trust

        As of the Effective Date, without any further action of the Bankruptcy Court or any
Entity, except as otherwise expressly set forth in the Plan, the Asbestos Personal Injury Trust
shall be empowered to initiate, prosecute, defend, and resolve all legal actions and other
proceedings related to or arising from any asset, liability, or responsibility of the Asbestos
Personal Injury Trust, including but not limited to any actions arising from or related to the
Asbestos Personal Injury Insurance Assets and the Phase 1 Claims.

        As reflected in the Plan, on and after the Effective Date, the Asbestos Personal Injury
Trust shall have the authority to settle, with the consent of the TAC and the Future Claimants'
Representative, Asbestos Insurance Policies. Such a settlement with an Asbestos Insurer,
including Truck, if reached, could entail requiring holders of Asbestos Personal Injury Claims
who would have otherwise initiated, continued, and/or prosecuted their suits in the tort system to
obtain the benefit of the Asbestos Insurer's insurance coverage to instead pursue payment of their
Asbestos Personal Injury Claims from the Asbestos Personal Injury Trust in accordance with the
Asbestos Personal Injury Trust Distribution Procedures.

                    3.    Qualified Settlement Fund

        The Asbestos Personal Injury Trust is intended to be treated for United States federal
income Tax purposes as one or more "qualified settlement funds" as described within section
1.468B-1 et seq. of the Treasury Regulations promulgated under section 468B of the IRC. For
all U.S. federal income Tax purposes, transfers to the Asbestos Personal Injury Trust will be
treated as transfers to a trust satisfying the requirements of section 1.468B-l(c) of the Treasury
Regulations by the Debtors and the Reorganized Debtors, as transferors, for Distribution to
holders of Asbestos Personal Injury Claims and in complete settlement of their Asbestos
Personal Injury Claims. Any income on the assets of the Asbestos Personal Injury Trust will be
treated as subject to Tax on a current basis, and all distributions pursuant to the Plan will be



NAI-1505612704v13                                12
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17        Desc Main
                                    Document      Page 25 of 132



made net of provision for Taxes and subject to applicable Tax withholding and reporting
requirements.

        The Asbestos Personal Injury Trustees will be the "administrator" (as defined in section
1.468B-2(k) of the Treasury Regulations) of the Asbestos Personal Injury Trust and will be
required by the Asbestos Personal Injury Trust Agreement to (a) timely file such income Tax and
other returns and statements of the Asbestos Personal Injury Trust and timely pay all Taxes
required to be paid from the assets of the Asbestos Personal Injury Trust as required by law,
(b) comply with all Tax withholding obligations, as required under the applicable provisions of
the IRC, any state law and the respective regulations promulgated thereunder, (c) meet all other
requirements necessary to qualify and maintain qualification of the Asbestos Personal Injury
Trust as a "qualified settlement fund" within the meaning of section 1.468B-1 et seq. of the
Treasury Regulations promulgated under section 468B of the IRC, and (d) take no action that
could cause the Asbestos Personal Injury Trust to fail to qualify as a "qualified settlement fund"
within the meaning of section 1.468B-1 et seq. of the Treasury Regulations promulgated under
section 468B of the IRC. The Debtors, the Reorganized Debtors and Lehigh Hanson will have
no rights to any refund or reversion with respect to any assets of the Asbestos Personal Injury
Trust or any earnings thereon, within the meaning of section 1.468B-3(c)(2) of the Treasury
Regulations.

       Following the funding of the Asbestos Personal Injury Trust (and in no event later than
February 15th of the calendar year following the date of the Asbestos Personal Injury Trust
Agreement), the Reorganized Debtors will provide, or cause to be provided, to the Asbestos
Personal Injury Trustees a "§ 1.468B-3 Statement" in accordance with section 1.468B-3 of the
Treasury Regulations. Following any subsequent transfers of cash or other property to the
Asbestos Personal Injury Trust, the transferor will provide, or cause to be provided, to the
Asbestos Personal Injury Trustees a "§ 1.468B-3 Statement" on or before February 15th of the
calendar year following the date of each such transfer.

                    4.    Appointment of Asbestos Personal Injury Trustee

        David F. Levi has been proposed as the initial Asbestos Personal Injury Trustee pursuant
to the terms of the Asbestos Personal Injury Trust Agreement.

        Mr. Levi is the Levi Family Professor of Law and Judicial Studies and Director of the
Bolch Judicial Institute at the Duke University School of Law. Mr. Levi was previously the
James B. Duke and Benjamin N. Duke Dean of the School of Law from 2007 to 2018. Before
arriving at Duke University School of Law, he was the Chief United States District Judge for the
Eastern District of California with chambers in Sacramento. He was appointed as a United
States district judge by President George H. W. Bush in 1990. Prior to serving on the bench, he
was the United States Attorney for the Eastern District of California. He was appointed to that
position by President Ronald Reagan in 1986.

        A native of Chicago, Mr. Levi earned his A.B. in history and literature, magna cum
laude, from Harvard College. He entered Harvard's graduate program in history, specializing in
English legal history and serving as a teaching fellow in English history and literature. He
graduated Order of the Coif in 1980 from Stanford Law School, where he was also president of


NAI-1505612704v13                               13
Case 16-31602        Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17             Desc Main
                                 Document      Page 26 of 132



the Stanford Law Review. Following graduation, he was a law clerk to Judge Ben C. Duniway
of the U.S. Court of Appeals for the Ninth Circuit, and then to Justice Lewis F. Powell, Jr., of the
U.S. Supreme Court.

         Mr. Levi has served as chair of two Judicial Conference committees by appointment of
the Chief Justice. He was chair of the Civil Rules Advisory Committee (2000-2003) and chair of
the Standing Committee on the Rules of Practice and Procedure (2003-2007); he was
reappointed to serve as the academic member of the Standing Committee (2009-2015). He was
the first president and a founder of the Milton L. Schwartz American Inn of Court, now the
Schwartz-Levi American Inn of Court, at the King Hall School of Law, University of California
at Davis. He was chair of the Ninth Circuit Task Force on Race, Religious and Ethnic Fairness
and was an author of the report of the Task Force. He was president of the Ninth Circuit District
Judges Association (2003-2005).

       In 2007, Mr. Levi was elected a fellow of the American Academy of Arts and Sciences.
From 2010 to 2013, he served on the board of directors of Equal Justice Works. In 2014, he was
appointed chair of the American Bar Association's Standing Committee on the American Judicial
System, and in 2015, he was named co-chair of the North Carolina Commission on the
Administration of Law and Justice. He currently serves on the Board of the National Parks
Conservation Association.

      Mr. Levi became president of the American Law Institute (ALI) in 2017 after serving as a
member of the ALI Council and an advisor to the ALI's Federal Judicial Code Revision and
Aggregate Litigation projects.

        Mr. Levi is an independent director of the Las Vegas Sands Corporation. He is chair of
the board's nominating and governance committee and a member of its compliance committee.
Mr. Levi is also one of three court-appointed trustees of each of the ASARCO Asbestos Personal
Injury Settlement Trust and the T H Agriculture & Nutrition, L.L.C. Asbestos Personal Injury
Trust. In addition, he serves as the court-appointed Future Representative of the J.T. Thorpe
Settlement Trust, the Thorpe Insulation Company Asbestos Settlement Trust, the Western
Asbestos Settlement Trust and the Plant Asbestos Settlement Trust. Mr. Levi is also a member
of FedArb, which provides mediation and arbitration services.

       Mr. Levi is the co-author of Federal Trial Objections (James Publishing 2002) and
Federal Civil Procedure Manual (Juris 2015) as well as several law review articles. At the Duke
University School of Law, he has taught courses on judging, ethics, and legal history.

       Mr. Levi's appointment shall be effective as of the Effective Date. All subsequent
Asbestos Personal Injury Trustees shall be appointed in accordance with the Asbestos Personal
Injury Trust Agreement.

        The Asbestos Personal Injury Trustee will be, and will act as, the fiduciary to the
Asbestos Personal Injury Trust in accordance with the provisions of the Asbestos Personal Injury
Trust Documents and the Plan. Subject to the Plan and the Asbestos Personal Injury Trust
Documents, the Asbestos Personal Injury Trustee shall have the power to take any and all actions
that he or she considers necessary, appropriate or desirable to fulfill the purpose of the Asbestos



NAI-1505612704v13                               14
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17             Desc Main
                                    Document      Page 27 of 132



Personal Injury Trust, including receiving and holding the assets of the Asbestos Personal Injury
Trust and exercising all rights and powers with respect thereto and entering into arrangements
with third parties.

        Mr. Levi and each subsequent Asbestos Personal Injury Trustee will serve until the
earliest of the end of his or her term, his or her death, his or her resignation, his or her removal or
the termination of the Asbestos Personal Injury Trust.

                    5.    Appointment of Delaware Trustee

        Wilmington Trust, National Association has been proposed as the initial Delaware
Trustee for the Asbestos Personal Injury Trust pursuant to the terms of the Asbestos Personal
Injury Trust Agreement. As set forth in the Asbestos Personal Injury Trust Agreement, the
Delaware Trustee's role is limited to (i) accepting legal process served on the Asbestos Personal
Injury Trust in the State of Delaware and (ii) the execution of any certificates required to be filed
with the Secretary of State of the State of Delaware that the Delaware Trustee is required to
execute under Delaware law (acting solely at the written direction of the Asbestos Personal
Injury Trustee).

        Wilmington Trust, National Association's appointment shall be effective as of the
Effective Date. All subsequent Delaware Trustees shall be appointed in accordance with the
Asbestos Personal Injury Trust Agreement.

                    6.    Trust Advisory Committee

        On the Effective Date, the TAC will be established pursuant to the terms of the Asbestos
Personal Injury Trust Agreement. The TAC will have eleven (11) members and shall serve in a
fiduciary capacity representing holders of present Asbestos Personal Injury Claims. The TAC
will have the functions, duties and rights provided in the Asbestos Personal Injury Trust
Documents. The initial members of the TAC that have been selected by the Asbestos Personal
Injury Committee are Joseph W. Belluck of Belluck & Fox, LLP, Matthew P. Bergman of
Bergman Draper Oslund, PLLC, Alan R. Brayton of Brayton Purcell, LLP, Perry J. Browder of
Simmons Hanly Conroy LLC, John D. Cooney of Cooney & Conway, James L. Ferraro of
Kelley & Ferraro, LLP, Christina L. Hutchins of The Gori Law Firm, Steven Kazan of Kazan,
McClain, Satterley & Greenwood, Peter A. Kraus of Waters, Kraus & Paul, Joseph F. Rice of
Motley Rice LLC and Armand J. Volta of The Law Offices of Peter G. Angelos, P.C. Each of
the foregoing law firms represents a member of the Asbestos Personal Injury Committee. Each
of the members of the TAC and/or other members of their law firms have served as counsel to
members of asbestos claimants committees in other asbestos chapter 11 cases and as members of
trust advisory committees of trusts formed at the conclusions of such cases.

                    7.    Future Claimants' Representative

        Lawrence Fitzpatrick, the Future Claimants' Representative, shall serve as the legal
representative for the purpose of protecting the shared interests of holders of Demands pursuant
to the terms of the Asbestos Personal Injury Trust Agreement on and after the Effective Date and
shall have the functions, duties and rights provided in the Asbestos Personal Injury Trust
Documents. Mr. Fitzpatrick has over 38 years of experience handling asbestos bankruptcy


NAI-1505612704v13                                 15
Case 16-31602           Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                   Document      Page 28 of 132



matters. He has served as vice president-law for the Asbestos Claims Facility and the president
and chief executive officer of the Center for Claims Resolution, Inc., which handled asbestos
related claims on behalf of member companies and their insurers from 1986 to 1998.
Mr. Fitzpatrick has also served as the future claimants' representative in numerous other asbestos
chapter 11 cases and in the trusts formed at the conclusions of such cases.

        E.          Document Repository

        Prior to or on the Effective Date, the Debtors shall establish a repository containing all
the books and records of the Debtors that are necessary for the defense of Asbestos Personal
Injury Claims, including without limitation the historical asbestos personal injury claims
database maintained by the Debtors, deposition transcripts, product identification evidence,
information regarding sale and use of the products, claims settlement and payment information,
and indexes and summaries relating to any such documents, and shall make that repository
available to the Entities that are responsible for the processing or defense of Asbestos Personal
Injury Claims, and that are entitled to review, copy or use such documents. For the avoidance of
doubt, the Asbestos Personal Injury Trust shall have access to materials in this repository only to
the extent it is the Entity defending or processing (which term shall not include the mere
payment of the deductible portion of an Asbestos Personal Injury Claim) an Uninsured Asbestos
Claim or a particular Asbestos Personal Injury Claim, and such determination shall be made by
the Reorganized Debtors on a claim-by-claim basis. Any dispute over whether the Asbestos
Personal Injury Trust shall have access to the materials in this repository shall be resolved by the
Bankruptcy Court. Notwithstanding anything to the contrary herein, holders of Asbestos
Personal Injury Claims may pursue and obtain information stored in this repository through
discovery to the full extent permitted by applicable law. The Asbestos Personal Injury Trust
shall be obligated to compensate the Reorganized Debtors for all out-of-pocket costs reasonably
incurred after the Effective Date in connection with establishing and maintaining the repository.

         Notwithstanding the foregoing or any other provisions of the Plan, the sole and exclusive
remedy for the Asbestos Personal Injury Trust's failure to reimburse such out-of-pocket costs, or
for its failure to pay any other amounts due to the Reorganized Debtors, shall be the right of the
Reorganized Debtors to assert money damage claims against the Asbestos Personal Injury Trust,
and such failure shall not relieve the Reorganized Debtors of any of their obligations hereunder,
or otherwise, to the extent such obligations exist.

        Pursuant to the Plan and the Confirmation Order, to the extent the Debtors or
Reorganized Debtors, as applicable, provide access to the Asbestos Personal Injury Trust to any
privileged books and records, such access shall not result in the destruction or waiver of any
applicable privileges pertaining to such books and records. If the preservation of privilege
pertaining to such books and records is challenged or disapproved by the Bankruptcy Court or
the District Court and if the Asbestos Personal Injury Trust determines that it needs access to
such information, the Reorganized Debtors will, at the sole cost and expense of the Asbestos
Personal Injury Trust (which cost and expense shall be reasonable), enter into arrangements to
permit the Asbestos Personal Injury Trust to have access to such books and records, to the extent
such access does not result in the destruction or waiver of any applicable privileges. Further,
pursuant to the Plan and the Confirmation Order, none of the Debtors, the Reorganized Debtors,
Lehigh Hanson, or any Affiliates shall be liable for violating any confidentiality or privacy


NAI-1505612704v13                                16
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 29 of 132



protections as a result of providing the Asbestos Personal Injury Trust access to the books and
records, and the Asbestos Personal Injury Trust shall take appropriate steps to comply with any
such applicable protections.

        F.          Transfers of Property to and Assumption of Certain Liabilities by the
                    Asbestos Personal Injury Trust

                    1.    Expenses of the Asbestos Personal Injury Trust

       The Asbestos Personal Injury Trust shall pay all Asbestos Personal Injury Trust
Expenses. The Reorganized Debtors shall have no obligation to pay such expenses, except for
Debtor Appellate Costs.

                    2.    Funding the Asbestos Personal Injury Trust

         On the Effective Date, the Reorganized Debtors and/or Lehigh Hanson, as applicable,
shall transfer to the Asbestos Personal Injury Trust the Asbestos Personal Injury Trust Assets as
follows:

                          a.     Initial Payment

       One or more of the Reorganized Debtors and/or Lehigh Hanson on behalf of and as a
contribution to such Reorganized Debtors will pay an aggregate of $49.0 million in cash to the
Asbestos Personal Injury Trust.

                          b.     Payment Note

       The Reorganized Debtors, as co-obligors, shall issue the Payment Note to the Asbestos
Personal Injury Trust.

                          c.     Phase 1 Claims

        The Reorganized Debtors shall transfer to the Asbestos Personal Injury Trust the Phase 1
Claims, free and clear of any liens, claims or encumbrances, including any rights of setoff based
on any liability of the Debtors. The Debtors or the Reorganized Debtors shall pay all Debtor
Appellate Costs. The Asbestos Personal Injury Trust shall pay all Asbestos Personal Injury Trust
Appellate Costs. If the Asbestos Personal Injury Trust ultimately obtains any recovery with
respect to Phase 1 Claims, whether as a result of settlement or judgment that exceeds
$12 million, the Asbestos Personal Injury Trust shall remit to the Debtors or the Reorganized
Debtors any amounts remaining, in excess of $12 million, after the Asbestos Personal Injury
Trust Appellate Costs have been deducted from the full recovery amount.

                          d.     Asbestos Personal Injury Insurance Assets

       The Reorganized Debtors shall transfer to the Asbestos Personal Injury Trust the
Asbestos Personal Injury Insurance Assets.




NAI-1505612704v13                                  17
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                    Document      Page 30 of 132



                          e.     Interest Trigger Date

        In the event the Reorganized Debtors fail to pay the Payment Note in full on or before the
first anniversary of the Effective Date, then interest will accrue at a per annum rate of 10 percent
on the amount of the unpaid principal.

                    3.    Assumption of Certain Liability and Responsibility by the Asbestos
                          Personal Injury Trust

        Subject to the provisions of the Plan, and in consideration for the transfer of the Asbestos
Personal Injury Trust Assets to the Asbestos Personal Injury Trust pursuant to Section IV.K.3. of
the Plan and in furtherance of the purposes of the Asbestos Personal Injury Trust and the Plan,
the Asbestos Personal Injury Trust shall assume all liability and responsibility, financial and
otherwise, for all Asbestos Personal Injury Claims. The Asbestos Personal Injury Trust shall
have all defenses, cross-claims, offsets and recoupments, as well as rights of indemnification,
contribution, subrogation and similar rights, and any other rights regarding Uninsured Asbestos
Claims that any Debtor, Reorganized Debtor or Protected Party has or would have had under
applicable law.

                    4.    Indemnification by the Asbestos Personal Injury Trust

        The Asbestos Personal Injury Trust shall protect, defend, indemnify and hold harmless
each Protected Party from and against any Asbestos Personal Injury Claim; provided, however,
the sole and exclusive remedy for the Asbestos Personal Injury Trust's failure to satisfy the
indemnification, defense and hold harmless obligations under this Section shall be the right of
the Protected Parties to assert money damage claims against the Asbestos Personal Injury Trust.

                    5.    Authority of the Debtors

        Effective on the Confirmation Date, the Debtors shall be empowered and authorized to
take or cause to be taken, prior to the Effective Date, all actions necessary or appropriate to
enable the Reorganized Debtors to implement effectively the provisions of the Plan and the
Asbestos Personal Injury Trust Agreement.

        G.          Cooperation with Respect to Insurance Matters

                    1.    Obligation to Cooperate with Respect to Insurance Matters

        The Reorganized Debtors will cooperate with the Asbestos Personal Injury Trust and use
reasonable efforts to take or cause to be taken all actions and to do or cause to be done all things
that the Asbestos Personal Injury Trust may reasonably consider necessary to effectuate the
transfer of the Asbestos Personal Injury Insurance Assets to the Asbestos Personal Injury Trust.
By way of illustration and not limitation, the Reorganized Debtors will be obligated: (a) to
provide the Asbestos Personal Injury Trust with copies of insurance policies and settlement
agreements included within or relating to the Asbestos Personal Injury Insurance Assets; (b) to
provide the Asbestos Personal Injury Trust with other information in the Reorganized Debtors'
possession, custody or control that is reasonably necessary to the Asbestos Personal Injury
Trust's efforts with respect to insurance coverage for Asbestos Personal Injury Claims; (c) to


NAI-1505612704v13                                18
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 31 of 132



execute further assignments or allow the Asbestos Personal Injury Trust to pursue claims relating
to the Asbestos Personal Injury Insurance Assets in a Reorganized Debtor's name (subject to
appropriate disclosure of the fact that the Asbestos Personal Injury Trust is doing so and the
reasons why it is doing so), including by means of arbitration, alternative dispute resolution
proceedings or litigation; and (d) to facilitate actions to enforce judgments obtained by the
claimants or the Asbestos Personal Injury Trust against Asbestos Insurers, if necessary.

         To the extent that any transfer or portion of a transfer of the Asbestos Personal Injury
Insurance Assets to the Asbestos Personal Injury Trust is determined to be invalid by a court of
competent jurisdiction, upon request of the Asbestos Personal Injury Trust and at the cost of the
Asbestos Personal Injury Trust, the Reorganized Debtors shall: (a) take all reasonable actions,
including those as may be requested by the Asbestos Personal Injury Trust, with respect to such
assets, including, but not limited to, prosecution of any insurance coverage and/or breach of
contract action or other action, for the benefit of, and to the extent reasonably requested by, the
Asbestos Personal Injury Trust; and (b) immediately transfer any amounts recovered under or on
account of any such assets to the Asbestos Personal Injury Trust. The Asbestos Personal Injury
Trust will be obligated to compensate the Reorganized Debtors for all out-of-pocket costs
reasonably incurred on or after the Effective Date in connection with providing assistance to the
Asbestos Personal Injury Trust pursuant to this Section, including without limitation
out-of-pocket costs and expenses, consultant and expert fees, and attorneys' fees. Any acts taken
pursuant to this Section shall not be deemed to waive and shall not constitute a waiver of any
applicable privilege, confidence, or work product protection as against any third party. The
Reorganized Debtors shall have a continuing obligation to satisfy the Assistance and
Cooperation, Inspection and Audit, and Notice of Occurrence Provisions set out in the Asbestos
Insurance Policies. Any out-of-pocket costs incurred by the Reorganized Debtors in carrying out
such obligations shall be reimbursed by the Asbestos Personal Injury Trust. The sole and
exclusive remedy for the Asbestos Personal Injury Trust's failure to reimburse such
out-of-pocket costs shall be the right of the Reorganized Debtors to assert money damage claims
against the Asbestos Personal Injury Trust.

                    2.    Enforcement of Reorganized Debtors' Obligations to Cooperate with
                          Respect to Insurance Matters

                a.     The Reorganized Debtors shall have a continuing obligation to satisfy the
        Asbestos Insurer Cooperation Obligations. Any out-of-pocket costs incurred by the
        Reorganized Debtors in carrying out the Asbestos Insurer Cooperation Obligations shall
        be reimbursed by the Asbestos Personal Injury Trust. The Reorganized Debtors'
        obligations under this provision shall be ongoing until such time when all Asbestos
        Insurance Policies have either been settled or exhausted.

                b.     If an Asbestos Personal Injury Insurance Asset does not provide coverage
        for an Asbestos Personal Injury Claim pursued against the Reorganized Debtors in the
        tort system pursuant to Section IV.O.1. of the Plan because a court determines in a Final
        Order that the Reorganized Debtors failed to satisfy or otherwise perform any of the
        Asbestos Insurer Cooperation Obligations, the Asbestos Personal Injury Trust, the TAC,
        the Future Claimants' Representative, and the holder (the "Denied Asbestos Personal
        Injury Claimant") of the applicable Asbestos Personal Injury Claim (the "Denied


NAI-1505612704v13                               19
Case 16-31602        Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17              Desc Main
                                 Document      Page 32 of 132



        Asbestos Personal Injury Claim"), each individually or in any combination jointly, may
        seek (1) specific performance directing the Reorganized Debtors to cure their breach of
        the Asbestos Insurer Cooperation Obligations, and/or (2) payment from the Reorganized
        Debtors for the judgment or settlement amount of the Denied Asbestos Personal Injury
        Claim. Regardless of which remedy is sought, the party may also seek payment from the
        Reorganized Debtors for reasonable attorneys' fees expended in pursuing such relief from
        the Reorganized Debtors.

                c.      Within forty-five (45) calendar days of receiving notice that an Asbestos
        Insurer contests coverage for an Asbestos Personal Injury Claim asserted against the
        Reorganized Debtors because the Reorganized Debtors are alleged to have failed to
        satisfy or otherwise perform the Asbestos Insurer Cooperation Obligations (a "Notice"),
        the Asbestos Personal Injury Trust and the holder of such Asbestos Personal Injury Claim
        shall provide to the Reorganized Debtors any documents or information they respectively
        received from the Asbestos Insurer denying, rejecting or disclaiming coverage. If such
        information is not provided to the Reorganized Debtors within forty-five (45) days of
        receipt, then the Reorganized Debtors shall have no obligations under Section IV.L.2. of
        the Plan with respect to such Asbestos Personal Injury Claim, unless the failure to
        provide such information as required did not unfairly prejudice the Reorganized Debtors.

                d.      Within forty-five (45) calendar days of receiving a Notice, the
        Reorganized Debtors shall provide to the Asbestos Personal Injury Trust and the holder
        of the applicable Asbestos Personal Injury Claim (1) any documents or information they
        received from the Asbestos Insurer denying, rejecting or disclaiming coverage and
        (2) any documentation or other information they have within their possession, custody, or
        control regarding the Reorganized Debtors' efforts to satisfy any of the Asbestos Insurer
        Cooperation Obligations in respect of the applicable Asbestos Personal Injury Claim.
        The Asbestos Personal Injury Trust or the holder of the Asbestos Personal Injury Claim
        or both may assert an action against the Asbestos Insurer seeking coverage for the
        Asbestos Personal Injury Claim, and shall provide timely notice to the Reorganized
        Debtors of any action seeking such coverage. The Reorganized Debtors agree that a
        finding that they failed to satisfy or otherwise perform any of the Asbestos Insurer
        Cooperation Obligations may be made regardless of whether they are a named party in
        any such action and agree to be bound by any such finding in a Final Order. In the event
        that the action brought against the Asbestos Insurer pursuant to Section IV.L.2.d. of the
        Plan results in a Final Order providing that the Asbestos Insurer does not have a coverage
        obligation for the Asbestos Personal Injury Claim and the basis for the finding that there
        is no such coverage obligation may be because the Reorganized Debtors failed to satisfy
        or otherwise perform any of the Asbestos Insurer Cooperation Obligations, then the
        Asbestos Personal Injury Trust or the holder of the Asbestos Personal Injury Claim or
        both may bring a subsequent direct action against the Reorganized Debtors for the sole
        purpose of seeking the finding described in Section IV.L.2.b. of the Plan.

                e.     In the event any of the parties identified in Section IV.L.2.b of the Plan as
        having rights with respect to a Denied Asbestos Personal Injury Claim seeks payment or
        specific performance related to a Denied Asbestos Personal Injury Claim, the
        Reorganized Debtors shall, within thirty (30) calendar days of receiving notice of the


NAI-1505612704v13                                20
Case 16-31602        Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                 Document      Page 33 of 132



        Denied Asbestos Personal Injury Claim, either (a) remit payment of (i) the judgment or
        settlement amount of the Denied Asbestos Personal Injury Claim to the Asbestos
        Personal Injury Trust or the Denied Asbestos Personal Injury Claimant, as applicable, and
        if payment of the amount of the Denied Asbestos Personal Injury Claim is made to the
        Asbestos Personal Injury Trust, the Asbestos Personal Injury Trust shall in turn remit
        payment to the Denied Asbestos Personal Injury Claimant, and (ii) reasonable attorneys'
        fees expended in enforcing the rights provided in Section IV.L.2 of the Plan, except for
        any attorneys' fees expended in connection with a direct action against the Reorganized
        Debtors permitted by Section IV.L.2.d of the Plan (collectively, the "Legal Fees") to the
        appropriate party, or (b) attempt to cure the breach of the Asbestos Insurer Cooperation
        Obligations. If the Reorganized Debtors successfully cure their breach such that the
        Asbestos Insurer reverses its previous denial of coverage and pays the Denied Asbestos
        Personal Injury Claim in full, the Reorganized Debtors shall have no obligation to pay the
        Denied Asbestos Personal Injury Claim; the Reorganized Debtors shall, however, remain
        liable for paying the Legal Fees, and shall remit payment of such Legal Fees to the
        appropriate party. If the Reorganized Debtors are unable to cure their breach of the
        Asbestos Insurer Cooperation Obligations, the Reorganized Debtors shall pay to the
        Asbestos Personal Injury Trust or the Denied Asbestos Personal Injury Claimant, as
        applicable, the judgment or settlement amount of the Denied Asbestos Personal Injury
        Claim and shall remit the Legal Fees to the appropriate party.

                f.      Lehigh Hanson shall fully guarantee the Reorganized Debtors'
        performance of any payment obligations they incur with respect to the Asbestos
        Insurance Policies, including, but not limited to, any obligations the Reorganized Debtors
        incur under Section IV.L.2 of the Plan and shall pay directly to the Reorganized Debtors,
        within fourteen (14) calendar days of receiving notice of the Reorganized Debtors' failure
        to pay a Denied Asbestos Personal Injury Claim and related Legal Fees or otherwise, the
        amount of any such payment obligation so that the Reorganized Debtors may distribute
        the funds. Notwithstanding the foregoing, payment obligations of the Reorganized
        Debtors under this paragraph shall not include any obligation the Asbestos Personal
        Injury Trust has expressly assumed under the Plan, including the Deductibles and any
        obligations for which the Asbestos Personal Injury Trust has agreed under the Plan to
        reimburse the Reorganized Debtors.

               g.      Nothing in Section IV.L.2 of the Plan is intended to preclude, limit, or
        otherwise impair, any other claims, causes of action, or remedies that may be available to
        the Asbestos Personal Injury Trust, the TAC, the Future Claimants' Representative, or
        any holders of Asbestos Personal Injury Claims, under otherwise applicable
        non-bankruptcy law or the Plan and its Exhibits, related to Asbestos Personal Injury
        Claims. In particular, nothing in Section IV.L.2 of the Plan is intended to bar or preclude
        holders of Asbestos Personal Injury Claims from pursuing any action directly against
        Asbestos Insurers related to Asbestos Personal Injury Claims or Denied Asbestos
        Personal Injury Claims, including actions under Section 11580 of the California
        Insurance Code and its subdivisions, or any related or similar statute in any jurisdiction.




NAI-1505612704v13                               21
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                    Document      Page 34 of 132



        H.          Compromise of Insurance Policies

                    1.    Dual Policies

        The Reorganized Debtors or their assignee(s) shall not compromise any part of the Dual
Policies absent the prior written consent of the TAC, the Future Claimants' Representative and
the Asbestos Personal Injury Trust, such consent not to be unreasonably withheld, and the
Asbestos Personal Injury Trust (conditioned on the express consent of the TAC and the Future
Claimants' Representative) shall not compromise any part of the Dual Policies absent the prior
written consent of the Reorganized Debtors or their assignee(s), such consent not to be
unreasonably withheld. If a dispute arises as to whether a party's lack of consent is reasonable,
such dispute may be presented to the Bankruptcy Court for resolution. After the Effective Date,
should the Bankruptcy Court or appellate court, if applicable, find in favor of the party
withholding consent, the other party shall pay the reasonable attorneys' fees and costs of the
party withholding consent.

                    2.    Separate Limit Policies

        The Reorganized Debtors or their assignee(s) are entitled to settle that portion of the
Separate Limit Policies that does not provide coverage for Asbestos Personal Injury Claims. The
TAC, Future Claimants' Representative and the Asbestos Personal Injury Trust are entitled to
notice and review of any proposed settlement but may only object on the grounds that the
proposed settlement releases or otherwise impairs coverage for Asbestos Personal Injury Claims.
Also with respect to Separate Limit Policies, the Asbestos Personal Injury Trust (conditioned on
the express consent of the TAC and the Future Claimants' Representative) is entitled to settle that
portion of the Separate Limit Policies that does not provide coverage for Environmental Claims.
The Reorganized Debtors or their assignee(s) are entitled to notice and review of any proposed
settlement but may object only on the grounds that the proposed settlement releases or otherwise
impairs coverage for Environmental Claims. If a dispute arises as to whether a proposed
settlement releases or otherwise impairs coverage for Asbestos Personal Injury Claims, or
Environmental Claims, as applicable, such dispute may be presented to the Bankruptcy Court for
resolution. After the Effective Date, should the Bankruptcy Court, or appellate court if
applicable, find in favor of the objecting party, the other party shall pay the reasonable attorneys'
fees and costs of the objecting party.

                    3.    Insurance Policies that Provide Coverage for Asbestos Personal
                          Injury Claims but not for Environmental Claims

        With respect to insurance policies that provide coverage for Asbestos Personal Injury
Claims but not for Environmental Claims (a list of such policies is attached as Exhibit IV.M.3 to
the Plan), and also any policies that may provide coverage for Asbestos Personal Injury Claims,
but not for Environmental Claims that are not included on Exhibits I.A.60, I.A.113, IV.M.3 and
IV.M.4 to the Plan, the Asbestos Personal Injury Trust (conditioned on the express consent of the
TAC and the Future Claimants' Representative) may settle such Asbestos Personal Injury
Insurance Assets and the Reorganized Debtors or their assignee(s) shall have no standing to
object.




NAI-1505612704v13                                   22
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                    Document      Page 35 of 132



                    4.    Insurance Policies that Provide Coverage for Environmental Claims
                          but not for Asbestos Personal Injury Claims

        With respect to insurance policies that provide coverage for Environmental Claims but
not for Asbestos Personal Injury Claims (a list of such policies is attached as Exhibit IV.M.4 to
the Plan) and any policies that may provide coverage for Environmental Claims but not for
Asbestos Personal Injury Claims that are not included on Exhibits I.A.60, I.A.113, IV.M.3 and
IV.M.4 to the Plan, the Reorganized Debtors or their assignee(s) may settle such policies and the
TAC, Future Claimants' Representative and the Asbestos Personal Injury Trust shall have no
standing to object.

                    5.    Amendment of Insurance Policy Exhibits

        If a dispute regarding the lists of Dual Policies and Separate Limit Policies arises after the
Confirmation Hearing, it may be presented to the Bankruptcy Court. After the Confirmation
Hearing, Exhibits I.A.60, I.A.113, IV.M.3 and IV.M.4 to the Plan may only be amended by
written agreement of the Parties, or, if after the Effective Date, the Asbestos Personal Injury
Trust, the Reorganized Debtors and Lehigh Hanson. For any Insurance Policy not previously
included as an Exhibit to the Plan that the Asbestos Personal Injury Trust, the Reorganized
Debtors or Lehigh Hanson contend should be added to Exhibits I.A.60, I.A.113, IV.M.3 and
IV.M.4 of the Plan after Confirmation, and about which there is a dispute among such parties,
such dispute may be presented to the Bankruptcy Court for resolution.

        I.          Truck Obligations Regarding Deductibles

        Notwithstanding any provision in any Asbestos Insurance Policy to the contrary, Truck
shall have no obligation to pay, and shall not pay, any Deductible under any applicable Asbestos
Insurance Policy to holders of Asbestos Personal Injury Claims or any other Entity. The
Asbestos Personal Injury Trust shall satisfy such Deductible to holders of Insured Asbestos
Claims in accordance with the terms, provisions and procedures of the Asbestos Personal Injury
Trust Agreement and the Asbestos Personal Injury Trust Distribution Procedures. Other than
with respect to Deductibles, the Asbestos Personal Injury Trust shall not assume responsibility
pursuant to the Plan for any other expenses owed to Truck, or that may become owed to Truck in
the future, in connection with Asbestos Personal Injury Claims.

        J.          Liquidation of Asbestos Personal Injury Claims

                    1.    Insured Asbestos Claims

        Holders of Insured Asbestos Claims may initiate, continue and/or prosecute suit against
the Reorganized Debtors in name only in the tort system to obtain the benefit of insurance
coverage under the Asbestos Insurance Policies, unless and until the Asbestos Personal Injury
Trust, with the consent of the TAC and the Future Claimants' Representative, has settled (other
than pursuant to the Excess CIP Agreement) all rights to coverage for Asbestos Personal Injury
Claims applicable to the Asbestos Personal Injury Claim of a particular holder, in which event
such holder shall pursue payment of its Asbestos Personal Injury Claim from the Asbestos
Personal Injury Trust in accordance with the Asbestos Personal Injury Trust Distribution
Procedures. In the event that a holder of an Insured Asbestos Claim commences such an action,


NAI-1505612704v13                                23
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                    Document      Page 36 of 132



the complaint may name the applicable Reorganized Debtor(s) as a defendant(s) and shall be
deemed by operation of law to be an action against the applicable Reorganized Debtor(s).
Notwithstanding the foregoing, the Reorganized Debtors shall have no obligation to answer,
appear or otherwise participate in the action in any respect other than as set forth in the Plan and
as may be necessary to maintain coverage under the Asbestos Insurance Policies, and any
judgment that may be obtained in the action cannot be enforced against the assets of the
Reorganized Debtors, other than from the Asbestos Insurance Policies. Such actions may be
filed in any court where the applicable Debtor would have been subject to in personam
jurisdiction as of the Petition Date or any other court of competent jurisdiction and process may
be served upon a person or entity appointed by the Reorganized Debtors to serve as agent, who
shall tender such actions to Truck or, if appropriate, to any other applicable Asbestos Insurers in
compliance with the notice provisions of the applicable Asbestos Insurance Policies. Nothing in
Section IV.O of the Plan is intended to affect any cause of action or right to bring a cause of
action held by any holder of an Asbestos Personal Injury Claim directly against any Asbestos
Insurer. The portion of any Insured Asbestos Claim that is not covered by any Asbestos
Insurance Policy shall be paid in accordance with the terms, provisions and procedures of the
Asbestos Personal Injury Trust Agreement and the Asbestos Personal Injury Trust Distribution
Procedures.

                    2.    Uninsured Asbestos Claims

        Each Uninsured Asbestos Claim will be determined and paid in accordance with the
terms, provisions and procedures of the Asbestos Personal Injury Trust Agreement and the
Asbestos Personal Injury Trust Distribution Procedures. As further provided in Article IV.O.2 of
the Plan, the sole recourse of a holder of an Uninsured Asbestos Claim on account of such Claim
will be to the Asbestos Personal Injury Trust and such holder will have no right whatsoever at
any time to assert its Uninsured Asbestos Claim against any Protected Party.

        K.          Limitations On Judgment Recovery From Non-Settling Asbestos Insurers

       To the extent that any Non-Settling Asbestos Insurer has an Asbestos Insurance Policy
Claim against one or more Settling Asbestos Insurers with respect to an Asbestos Personal Injury
Claim that it could have asserted against such Settling Asbestos Insurers but for the Asbestos
Permanent Channeling Injunction provided under the Plan (hereafter, "Contribution Claims"),
the judgment liability (if any) of the Non-Settling Asbestos Insurer to the holder of such
Asbestos Personal Injury Claim shall be reduced dollar-for-dollar by the amount (if any) of the
Contribution Claims established pursuant to Section IV.P. of the Plan. The court hearing the
Asbestos Personal Injury Claim shall employ such procedures as that court determines are
appropriate to determine prior to entry of judgment the validity and amount of any Contribution
Claims (and the corresponding reduction in the amount of the holder's recovery) as if, and to the
same extent, they were asserted against the Settling Asbestos Insurers. The holder of the
Asbestos Personal Injury Claim may assert the legal or equitable rights, if any, of the Settling
Asbestos Insurers in the action.




NAI-1505612704v13                                24
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 37 of 132



        L.          Insurance Neutrality

        Nothing in the Plan, any Exhibit to the Plan, the Confirmation Order, any finding of fact
and/or conclusion of law with respect to the Confirmation of the Plan, or any order or opinion
entered on appeal from the Confirmation Order shall limit the right of any Asbestos Insurer to
assert any Insurer Coverage Defense; provided, however, that (a) the transfer of rights in and
under the Asbestos Personal Injury Insurance Assets to the Asbestos Personal Injury Trust is
valid and enforceable and transfers such rights under the Asbestos Personal Injury Insurance
Assets as the Debtors may have, and that such transfer shall not affect the liability of any
Asbestos Insurer, and (b) the discharge and release of the Debtors and Reorganized Debtors from
all Claims and the injunctive protection provided to the Debtors, Reorganized Debtors and
Protected Parties with respect to Claims as provided herein shall not affect the liability of any
Asbestos Insurer, except to the extent that any such Asbestos Insurer is also a Settling Asbestos
Insurer. Notwithstanding anything in Section IV.Q. of the Plan to the contrary, nothing in
Section IV.Q. of the Plan shall affect or limit, or be construed as affecting or limiting, (a) the
binding effect of the Plan and the Confirmation Order on the Debtors, the Reorganized Debtors,
the Asbestos Personal Injury Trust or the beneficiaries of the Asbestos Personal Injury Trust or
(b) the protection afforded to any Settling Asbestos Insurer by the Asbestos Permanent
Channeling Injunction. Further, nothing in Section IV.Q. of the Plan is intended or shall be
construed to preclude otherwise applicable principles of res judicata or collateral estoppel from
being applied against any Asbestos Insurer with respect to any issue that is actually litigated by
such Asbestos Insurer as part of its objections to Confirmation of the Plan.

        M.          Asbestos Personal Injury Trust Distribution Procedures

        The Asbestos Personal Injury Trust Distribution Procedures, which are attached to the
Plan as Exhibit I.A.19, set forth procedures for processing and paying both the uninsured
portions of Insured Asbestos Claims and the Uninsured Asbestos Claims that would have been
paid by the Debtors prior to the Petition Date ("Pre-Petition"). These procedures will be binding
on the holders of all Asbestos Personal Injury Claims. The Asbestos Personal Injury Trust
Distribution Procedures are designed to provide fair, equitable and substantially similar treatment
by the Asbestos Personal Injury Trust or all Asbestos Personal Injury Claims that may presently
exist or may arise in the future. The Asbestos Personal Injury Trust Distribution Procedures
allow claimants with Insured Asbestos Claims to pursue their claims in the tort system and
provide for processing and paying both the uninsured portions of such claims, as well as the
Uninsured Asbestos Claims that would have been paid by the Debtors Pre-Petition, on an
impartial, first-in-first-out basis, with the intention of paying all claimants over time as
equivalent a share as possible of the value of (a) subject to Section 7.2 of the Asbestos Personal
Injury Trust Distribution Procedures, the portions of their Insured Asbestos Claims that are not
covered by any Asbestos Insurance Policy and (b) their Uninsured Asbestos Claims that would
have been paid by the Debtors Pre-Petition.

        Insured Asbestos Claims will be resolved primarily in the tort system as described in
Section 5.3 of the Asbestos Personal Injury Trust Distribution Procedures. Once claimants
obtain payment on a settlement, judgment, or some other final resolution of their claim in their
favor in the tort system, they may then submit evidence of such payment or final resolution to the
Asbestos Personal Injury Trust, which will resolve the portions of the Insured Asbestos Claims


NAI-1505612704v13                                25
Case 16-31602       Doc 1869      Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                 Document      Page 38 of 132



that are not covered by any Asbestos Insurance Policy except that punitive or exemplary,
i.e., damages other than compensatory damages, shall not be considered or paid by the Asbestos
Personal Injury Trust on any Asbestos Personal Injury Claim, notwithstanding their availability,
or award, in the tort system.

         Unresolved disputes involving the Asbestos Personal Injury Trust and the resolution of its
liability with respect to Asbestos Personal Injury Claims will be subject to binding or
non-binding arbitration as set forth in Section 5.8 of the Asbestos Personal Injury Trust
Distribution Procedures, at the election of the claimant, under alternative dispute resolution
procedures established by the Asbestos Personal Injury Trust. Asbestos Personal Injury Claims
that cannot be resolved by non-binding arbitration may enter the tort system as provided in
Section 5.9 of the Asbestos Personal Injury Trust Distribution Procedures. If a claimant obtains
a judgment against the Asbestos Personal Injury Trust in the tort system, such judgment shall be
payable as provided in Section 7.4 of the Asbestos Personal Injury Trust Distribution Procedures.

        The initial Payment Percentage (as defined and described in Sections 4.1 and 4.2 of the
Asbestos Personal Injury Trust Distribution Procedures) for all claims, or portions of claims,
paid by the Asbestos Personal Injury Trust will be established by the Asbestos Personal Injury
Trustee with the consent of the TAC and the Future Claimants' Representative promptly after the
Asbestos Personal Injury Trust is established. After the uninsured amount of an Insured
Asbestos Claim or the value of an Uninsured Asbestos Claim is determined pursuant to the
procedures set forth in the Asbestos Personal Injury Trust Distribution Procedures, the claimant
will ultimately receive a pro-rata share of that amount (subject to Section 7.2 of the Asbestos
Personal Injury Trust Distribution Procedures) based on the Payment Percentage.

        Each Asbestos Personal Injury Indirect Claim is either an Insured Asbestos Claim or an
Uninsured Asbestos Claim, depending upon the facts underlying the particular Asbestos Personal
Injury Indirect Claim, and the portion of the value of any such claim for which the Asbestos
Personal Injury Trust is responsible shall be subject to the Payment Percentage. An Asbestos
Personal Injury Indirect Claim that is an Insured Asbestos Claim will be subject to all of the
procedures set forth in the Asbestos Personal Injury Trust Distribution Procedures with respect to
Insured Asbestos Claims. An Asbestos Personal Injury Indirect Claim that is an Uninsured
Asbestos Claim will be subject to all of the procedures set forth in the Asbestos Personal Injury
Trust Distribution Procedures with respect to Uninsured Asbestos Claims and to the
requirements set forth in Section 5.7 of the Asbestos Personal Injury Trust Distribution
Procedures.

        Potential claimants should be aware that any funds they recover against the Asbestos
Personal Injury Trust, or against any "primary plan" as defined in the Medicare Secondary Payer
Statute, 42 U.S.C. § 1395y(b) (the "MSPS"), could be subject to repayment obligations owing or
potentially owing under the MSPS or related rules, regulations, or guidelines.

       Potential claimants should also be aware that, as a condition of receiving payment from
the Asbestos Personal Injury Trust or any "primary plan" as defined by the MSPS, the claimants
may be asked to certify that they will comply with any obligations owing or potentially owing
under the MSPS or related rules, regulations, or guidelines.



NAI-1505612704v13                               26
Case 16-31602            Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17             Desc Main
                                     Document      Page 39 of 132



        N.          Conditions Precedent to Confirmation and Consummation of the Plan

                    1.     Conditions to Confirmation

       The following shall be conditions to Confirmation unless such conditions shall have been
duly waived pursuant to Section VIII.C. of the Plan:

                a.     The Confirmation Order shall have been entered by the Bankruptcy Court
        and the District Court acting jointly, or by the Bankruptcy Court or the District Court
        acting separately (and, if the Confirmation Order is entered separately by the Bankruptcy
        Court, shall have been fully affirmed by the District Court), and shall be reasonably
        acceptable in form and substance to the Parties.

                b.     The Plan shall be acceptable in all respects to the Parties, and all Exhibits
        to the Plan shall be (a) acceptable in all respects to the Parties and (b) consistent with
        section 524(g) of the Bankruptcy Code and the terms of the Plan.

                c.     The Bankruptcy Court and the District Court acting jointly, or the
        Bankruptcy Court or the District Court acting separately shall have made the following
        findings, each of which shall be contained in the Confirmation Order and each of which,
        if the Confirmation Order is entered separately by the Bankruptcy Court, shall be fully
        affirmed by the District Court:

                          i.      The Asbestos Permanent Channeling Injunction is to be
                    implemented in connection with the Plan and the Asbestos Personal Injury Trust.

                            ii.     The Asbestos Personal Injury Trust, as of the Effective Date, shall
                    assume all liability and responsibility, financial and otherwise, for all Asbestos
                    Personal Injury Claims, and, upon such assumption, no Protected Party shall have
                    any liability or responsibility, financial or otherwise, therefor.

                           iii.    As of the Petition Date, each Debtor had been named as a
                    defendant in a personal injury or wrongful death action seeking recovery for
                    damages allegedly caused by the presence of, or exposure to, asbestos or
                    asbestos-containing products.

                            iv.     The Asbestos Personal Injury Trust will be funded in whole or in
                    part by securities of the Reorganized Debtors and by the obligation of the
                    Reorganized Debtors to make future payments, which payments may be funded
                    by contributions from Lehigh Hanson to the Reorganized Debtors.

                           v.       The Asbestos Personal Injury Trust, by the exercise of rights
                    granted under the Plan, would be entitled to own, if specified contingencies occur,
                    a majority of the voting shares of each of the Reorganized Debtors.

                          vi.     The Asbestos Personal Injury Trust shall use its assets or income to
                    pay Asbestos Personal Injury Claims, including Demands.



NAI-1505612704v13                                   27
Case 16-31602            Doc 1869      Filed 10/21/19 Entered 10/21/19 16:00:17             Desc Main
                                      Document      Page 40 of 132



                            vii.    Each of the Debtors is likely to be subject to substantial future
                    Demands for payment arising out of the same or similar conduct or events that
                    gave rise to the Claims that are addressed by the Asbestos Permanent Channeling
                    Injunction.

                           viii. The actual amounts, numbers and timing of such future Demands
                    cannot be determined.

                            ix.     Pursuit of such Demands outside the procedures prescribed by the
                    Plan is likely to threaten the Plan's purpose to deal equitably with Claims and
                    future Demands.

                            x.     The terms of the Asbestos Permanent Channeling Injunction,
                    including any provisions barring actions against third parties pursuant to
                    section 524(g)(4)(A) of the Bankruptcy Code, are set out in the Plan.

                           xi.      The Plan establishes, in Class 4 (Asbestos Personal Injury Claims),
                    a separate class of the claimants whose Claims are to be addressed by the
                    Asbestos Personal Injury Trust.

                           xii.   At least two-thirds (2/3) in amount and 75% in number of those
                    voting Claims in Class 4 (Asbestos Personal Injury Claims) have voted in favor of
                    the Plan.

                           xiii. Pursuant to court orders or otherwise, the Asbestos Personal Injury
                    Trust shall operate through mechanisms, such as structured, periodic or
                    supplemental payments, pro rata distributions, matrices or periodic review of
                    estimates of the numbers and values of Asbestos Personal Injury Claims, that
                    provide reasonable assurance that the Asbestos Personal Injury Trust shall value,
                    and be in a financial position to pay, Asbestos Personal Injury Claims, including
                    Demands, in substantially the same manner.

                             xiv. Each Protected Party is identifiable from the terms of the Asbestos
                    Permanent Channeling Injunction by name or as part of an identifiable group, and
                    each Protected Party is or may be alleged to be directly or indirectly liable for the
                    conduct of, Claims against or Demands on a Debtor to the extent that such alleged
                    liability arises by reason of one or more of the following:

                           (A)     such Entity's ownership of a financial interest in any Debtor,
                                   Reorganized Debtor, any past or present Affiliate of any Debtor or
                                   Reorganized Debtor, or any predecessor in interest of any Debtor
                                   or Reorganized Debtor;

                           (B)     such Entity's involvement in the management of any Debtor,
                                   Reorganized Debtor or predecessor in interest of any Debtor or
                                   Reorganized Debtor;




NAI-1505612704v13                                    28
Case 16-31602            Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17              Desc Main
                                     Document      Page 41 of 132



                           (C)     such Entity's service as an officer, director or employee of any
                                   Debtor, Reorganized Debtor, any past or present Affiliate of any
                                   Debtor or Reorganized Debtor, or any predecessor in interest of
                                   any Debtor or Reorganized Debtor or Entity that owns or at any
                                   time has owned a financial interest in any Debtor, Reorganized
                                   Debtor, any past or present Affiliate of any Debtor or Reorganized
                                   Debtor, or any predecessor in interest of any Debtor or
                                   Reorganized Debtor; or

                           (D)     such Entity's involvement in a transaction changing the corporate
                                   structure, or in a loan or other financial transaction affecting the
                                   financial condition, of any Debtor, Reorganized Debtor, any past
                                   or present Affiliate of any Debtor or Reorganized Debtor, any
                                   predecessor in interest of any Debtor or Reorganized Debtor or of
                                   an Entity that owns or at any time has owned a financial interest in
                                   any Debtor, Reorganized Debtor, any past or present Affiliate of
                                   any Debtor or Reorganized Debtor, or any predecessor in interest
                                   of any Debtor or Reorganized Debtor, including (1) involvement in
                                   providing financing (debt or equity) or advice to an Entity involved
                                   in such a transaction or (2) acquiring or selling a financial interest
                                   in any Entity as part of such transaction.

                            xv.     The Future Claimants' Representative was appointed as part of the
                    proceedings leading to the issuance of the Asbestos Permanent Channeling
                    Injunction for the purpose of protecting the rights of all persons, whether known
                    or unknown, that might subsequently assert, directly or indirectly, against any
                    Debtor an Asbestos Personal Injury Claim that is a Demand addressed in the
                    Asbestos Permanent Channeling Injunction and channeled to the Asbestos
                    Personal Injury Trust.

                            xvi. Identifying each Protected Party (by name or as part of an
                    identifiable group, as applicable) in the Asbestos Permanent Channeling
                    Injunction is fair and equitable with respect to individuals that might subsequently
                    assert Demands against each such Protected Party, in light of the benefits
                    provided, or to be provided, to the Asbestos Personal Injury Trust by or on behalf
                    of any such Protected Party.

                          xvii. The Plan and the Asbestos Personal Injury Trust Documents
                    comply with section 524(g) of the Bankruptcy Code in all respects.

                            xviii. The Plan and its Exhibits are a fair, equitable and reasonable
                    resolution of the liability of the Debtors for the Asbestos Personal Injury Claims.

                           xix. The Future Claimants' Representative has adequately and
                    completely fulfilled his duties, responsibilities and obligations as the
                    representative for the individuals referred to in the finding set forth in Section
                    VIII.A.3.o. of the Plan in accordance with section 524(g) of the Bankruptcy Code.


NAI-1505612704v13                                    29
Case 16-31602            Doc 1869      Filed 10/21/19 Entered 10/21/19 16:00:17              Desc Main
                                      Document      Page 42 of 132



                            xx.     Adequate and sufficient notice of the Plan and the Confirmation
                    Hearing, as well as all deadlines for objecting to the Plan, has been given to (1) all
                    known creditors and holders of Interests, (2) parties that requested notice in
                    accordance with Bankruptcy Rule 2002 (including the Asbestos Personal Injury
                    Committee and the Future Claimants' Representative), (3) all parties to Executory
                    Contracts and Unexpired Leases, (4) all taxing authorities listed on the Debtors'
                    Schedules or in the Debtors' Claims database, in each case, (5) the Department of
                    the Treasury by service upon the District Director of the IRS, (6) state attorney
                    generals and state departments of revenue for states in which any of the Debtors
                    have conducted business, and (7) the Securities and Exchange Commission, (a) in
                    accordance with the solicitation procedures governing such service and (b) in
                    substantial compliance with Bankruptcy Rules 2002(b), 3017 and 3020(b). Such
                    transmittal and service were adequate and sufficient to bind, among other parties,
                    any holder of an Asbestos Personal Injury Claim, and no other or further notice is
                    or shall be required.

                            xxi. The Debtors' conduct in connection with and throughout these
                    Reorganization Cases, including, but not limited to, their negotiations with the ad
                    hoc committee of asbestos personal injury claimants and the pre-petition future
                    claimants' representative, and the commencement of these Reorganization Cases,
                    as well as the drafting, negotiation, proposing, confirmation, and consummation
                    of the Plan, and their opposition to any other plan of reorganization, does not and
                    has not violated any Asbestos Insurer Cooperation Obligations contained in any
                    Asbestos Insurance Policies, nor was such conduct a breach of any express or
                    implied covenant of good faith and fair dealing.

               d.     The Bankruptcy Court and the District Court, as required, shall have
        entered the Asbestos Permanent Channeling Injunction, which may be included in the
        Confirmation Order, and the Asbestos Permanent Channeling Injunction and the
        Confirmation Order are reasonably acceptable to the Parties.

                e.    The settlement with the United States, on behalf of the Environmental
        Protection Agency and the United States Department of Interior, acting through the U.S.
        Fish and Wildlife Service, and the United States Department of Commerce, acting
        through the National Oceanic and Atmospheric Administration, the DEQ Settlement and
        the agreements with certain insurers related to such Claims have been approved by the
        Bankruptcy Court.

                    2.     Conditions to the Effective Date

        The Effective Date shall not occur and the Plan shall not be consummated unless and
until each of the following conditions has been satisfied or duly waived pursuant to
Section VIII.C. of the Plan:

                a.      The District Court or the Bankruptcy Court and the District Court acting
        jointly shall have entered an order (contemplated to be part of the Confirmation Order) in
        form and substance reasonably acceptable to the Parties approving and authorizing the


NAI-1505612704v13                                    30
Case 16-31602        Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                 Document      Page 43 of 132



        Debtors and the Reorganized Debtors to take all actions necessary or appropriate to
        effectuate, implement and consummate the Plan and the Restructuring Transactions,
        including the execution, delivery and performance of contracts, instruments, releases and
        other agreements or documents created in connection with the Plan and the Restructuring
        Transactions.

                b.     The Confirmation Order shall have been entered by the Bankruptcy Court
        and the District Court acting jointly, or by the Bankruptcy Court or the District Court
        acting separately (and, if the Confirmation Order is separately entered by the Bankruptcy
        Court, has been fully affirmed by the District Court) and shall have become a Final
        Order.

               c.     No request for revocation of the Confirmation Order under section 1144 of
        the Bankruptcy Code shall have been made, or, if made, shall remain pending.

                d.     The Confirmation Order and the Asbestos Permanent Channeling
        Injunction shall be in full force and effect.

                e.     No fact or circumstance shall prevent the Asbestos Personal Injury Trust
        from receiving the Asbestos Personal Injury Trust Assets upon occurrence of the
        Effective Date.

               f.     The Asbestos Personal Injury Trustees shall have been selected and shall
        have executed and delivered the Asbestos Personal Injury Trust Agreement.

               g.      The Asbestos Personal Injury Trust shall have been funded in accordance
        with Section IV.K.2. of the Plan.

                h.     Each of the documents and agreements contemplated by the provisions
        and Exhibits of the Plan to be executed and delivered as of the Effective Date shall have
        been fully executed and delivered in form and substance acceptable to the Debtors and to
        the Asbestos Personal Injury Committee and Future Claimants' Representative and shall
        be fully enforceable in accordance with their terms.

                i.      A settlement agreement in a form acceptable to the Debtors regarding the
        Lower Duwamish Waterway site and a consent judgment in a form acceptable to the
        Debtors regarding the St. Helens site have each been approved by a court with
        jurisdiction to approve such settlement agreement or enter such consent judgment.

                j.     All terms and conditions to the effectiveness of the DEQ Settlement, other
        than the occurrence of the Effective Date, shall have been satisfied or waived in writing.

        The Effective Date shall occur as of 12:01 a.m., prevailing Eastern Time on the date that
the Debtors or Reorganized Debtors file a notice with the Bankruptcy Court stating that the
Effective Date has occurred because each of the conditions to the Effective Date has been
satisfied or waived in accordance with the Plan.




NAI-1505612704v13                               31
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 44 of 132



                    3.    Waiver of Conditions to Confirmation or the Effective Date

        The conditions to Confirmation set forth in Section VIII.A. of the Plan and the conditions
to the Effective Date set forth in Section VIII.B. of the Plan may be waived in whole or part in
writing by the Debtors, subject to the consent of Lehigh Hanson, the Asbestos Personal Injury
Committee and the Future Claimants' Representative, at any time without an order of the
Bankruptcy Court or the District Court; provided, however, waiver of the condition to the
Effective Date set forth in Section VIII.B.10. of the Plan also requires DEQ's consent.
Confirmation and the Effective Date will occur irrespective of whether any claims allowance
process or related litigation has been completed.

                    4.    Effect of Nonoccurrence of Conditions to the Effective Date

        If each of the conditions to the Effective Date is not satisfied or duly waived in
accordance with Section VIII.C. of the Plan, then upon motion by the Debtors, Lehigh Hanson,
the Asbestos Personal Injury Committee and/or the Future Claimants' Representative made
before the time that each of such conditions has been satisfied or duly waived and upon notice to
such parties in interest as the Bankruptcy Court may direct, the Confirmation Order shall be
vacated by the Bankruptcy Court; provided, however, that, notwithstanding the Filing of such
motion, the Confirmation Order may not be vacated if each of the conditions to the Effective
Date is either satisfied or duly waived before the Bankruptcy Court enters an order granting such
motion. If the Confirmation Order is vacated pursuant to Section VIII.D. of the Plan, (a) the
Plan shall be null and void in all respects, including with respect to the discharge of Claims; and
(b) nothing contained in the Plan shall (i) constitute a waiver or release of any Claims by or
against, or any Interest in, the Debtors or (ii) prejudice in any manner the rights, including any
claims or defenses, of the Parties or any other party in interest.

III.    HISTORY OF THE DEBTORS

        A.          Historical Overview

                    1.    Corporate History

        Debtor Kaiser Gypsum was incorporated in the State of Washington under the name
Pacific Coast Cement Company on November 28, 1927. In 1947, Permanente Cement Company
(now known as HPCI) acquired a controlling interest in the direct parent company of Pacific
Coast Cement Company, and Kaiser Gypsum has remained a subsidiary of HPCI since that time.
On June 19, 1952, a separate company owned by Permanente Cement Company was
incorporated in the State of California, and was named Kaiser Gypsum Company, a California
corporation. On December 1, 1952, Kaiser Gypsum Company, the California corporation, was
merged into Pacific Coast Cement Company, the Washington corporation, with Pacific Coast
Cement Company, the Washington corporation being the survivor. The name of Pacific Coast
Cement Company was immediately thereafter changed to Kaiser Gypsum Company, Inc., its
current name. Kaiser Gypsum existed under the same name and state of incorporation until May
2016, when Kaiser Gypsum completed a corporate conversion, moving its state of incorporation
from Washington to North Carolina.




NAI-1505612704v13                                32
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17        Desc Main
                                    Document      Page 45 of 132



       As of the date hereof, Kaiser Gypsum holds 41 2/3 percent of the capital stock of
non-Debtor Gypsum Carrier, Inc. In turn, Gypsum Carrier, Inc. owns 100 percent of non-Debtor
Asian Carriers, Inc., and Asian Carriers, Inc. owns 100 percent of Mediterranean Carriers, Inc.
Gypsum Carrier, Inc. and its direct and indirect subsidiaries are inactive Panama companies with
no tangible assets.

        Debtor HPCI was incorporated in the State of California as The Permanente Corporation
in 1939. Thereafter, in 1943, The Permanente Corporation underwent a name change to
Permanente Cement Company. Approximately 20 years later, in 1964, Permanente Cement
Company changed its name to Kaiser Cement & Gypsum Corporation. In 1979, the name was
changed again to Kaiser Cement Corporation. In 1982, Kaiser Cement Corporation of California
was merged into a separate Delaware corporation named Kaiser Cement Corporation, with the
Delaware corporation being the surviving entity. As a result of a tender offer and related
transactions that were commenced in 1986 and completed in 1987, a US-based indirect
subsidiary of Hanson PLC Group ("Hanson PLC") acquired the stock of the corporate
predecessor to HPCI, Kaiser Cement Corporation, then a publicly-traded Delaware corporation.
In 1989, Kaiser Cement Corporation of Delaware was merged into a separate Arizona
corporation named Superlite Builders Supply, Inc., with Superlite Builders Supply, Inc. being the
surviving entity. Immediately after this merger, Superlite Builders Supply, Inc. changed its
name to Kaiser Cement Corporation. Finally, in February 1999, Kaiser Cement Corporation, the
Arizona corporation, changed its name to Hanson Permanente Cement, Inc., its current name.

        In 2007, HeidelbergCement AG, a German Company, through a subsidiary, acquired the
stock of Hanson PLC, a publicly-traded UK company. Hanson PLC was at that time the ultimate
parent company owner of both HPCI and Kaiser Gypsum. As a result of HeidelbergCement
AG's purchase of Hanson PLC's stock, both HPCI and Kaiser Gypsum (together with various
other companies and entities) became indirect, wholly-owned subsidiaries of HeidelbergCement
AG. HeidelbergCement AG, together with its domestic and foreign non-Debtor subsidiaries,
comprises one of the largest building materials companies in the world.

       HPCI is a wholly-owned, indirect subsidiary of non-Debtor Lehigh Hanson. HPCI is the
100 percent direct owner of all capital stock of Kaiser Gypsum. HPCI also directly owns
100 percent of the equity in the following three non-Debtor entities: (a) Hanson Micronesia
Cement, Inc. (an operating company); (b) Hanson Permanente Cement of Guam, Inc. (an
operating company); and (c) Permanente Cement Company (a non-operating company with no
tangible assets).

                    2.    Business Operations and Corporate Governance

                          a.    Kaiser Gypsum

        By 1978, Kaiser Gypsum had sold substantially all its assets and ceased to be involved in
any products manufacturing. Kaiser Gypsum has no current business operations other than
managing its legacy asbestos-related and environmental liabilities and no material tangible
assets. There are nine officers of Kaiser Gypsum: Rebecca Robbins, Treasurer; Gregory J.
Ronczka, President; Carol L. Lowry, Vice President; Robert D. VanBenschoten, Assistant
Secretary; Thaddius Haas, Assistant Secretary; James L. Wallmann, Assistant Secretary; Mary


NAI-1505612704v13                               33
Case 16-31602           Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17          Desc Main
                                   Document      Page 46 of 132



D. Wright, Assistant Secretary; Amy C. Yi, Assistant Secretary; and Charles E. McChesney II,
Vice President and Secretary. The Board of Directors of Kaiser Gypsum consists of the
following directors: Gregory J. Ronczka and Charles E. McChesney II. It is currently
anticipated that the compensation and employee benefit arrangements for Kaiser Gypsum's
officers in 2019 will be paid for and provided by one or more non-debtor subsidiaries of Lehigh
Hanson. It is also currently anticipated that Kaiser Gypsum's directors will not be separately
compensated for serving as directors in 2019.

                          b.     HPCI

         HPCI owns equity in its subsidiaries and the Permanente Property. HPCI leases the
Permanente Property to Lehigh Southwest Cement Company, a non-Debtor affiliate ("Lehigh
Southwest"). Under the leases, Lehigh Southwest pays rent, royalties and other amounts, and
also is responsible for the ongoing operating costs of the Permanente Property. For its part,
HPCI is obligated to fund capital expenditures for the cement plant and reclamation obligations
related to the Permanente Property, although, pursuant to an agreement reached in the
Reorganization Cases, HPCI is currently not making these payments.

        HPCI's operating subsidiaries (Hanson Micronesia Cement, Inc. and Hanson Permanente
Cement of Guam, Inc.) distribute and sell cement in key markets in the Pacific region, including
Guam and Saipan. All funding required by these operating subsidiaries has been and continues
to be provided by Leigh Hanson.

        There are nine officers of HPCI: Thaddius Haas, Assistant Secretary; Gregory J.
Ronczka, President; Rebecca Robbins, Treasurer; Robert D. VanBenschoten, Assistant
Secretary; Carol L. Lowry, Vice President; James L. Wallmann, Assistant Secretary; Mary D.
Wright, Assistant Secretary; Amy C. Yi, Assistant Secretary; and Charles E. McChesney, Vice
President and Secretary. The Board of Directors of HPCI consists of the following directors:
Gregory J. Ronczka; Charles E. McChesney II; and Carol L. Lowry. It is currently anticipated
that the compensation and employee benefit arrangements for HPCI's officers in 2019 will be
paid for and provided by one or more non-debtor subsidiaries of Lehigh Hanson. It is also
currently anticipated that HPCI's directors will not be separately compensated for serving as
directors in 2019.

        B.          General Overview of the Debtors' Manufacture and Sale of Products Alleged
                    to Contain Asbestos

       The Debtors' asbestos-related liabilities arise from their manufacture and sale of certain
products that decades ago contained small amounts of asbestos (collectively, the "Debtors'
Asbestos Products"). Asbestos was removed from these products by the end of 1976.

        Kaiser Gypsum's principal business consisted of manufacturing and marketing gypsum
plaster, gypsum lath and gypsum wallboard. Kaiser Gypsum also manufactured and sold a
number of other products, including metal products used in building construction (e.g. door
frames), wood chip products for use in building construction (e.g., sheathing, sound deadening
board and suspended ceilings components) and commercial paper products (e.g., packing
cartons). None of these products contained asbestos at any time.



NAI-1505612704v13                               34
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 47 of 132



         In connection with its wallboard business, Kaiser Gypsum marketed, manufactured and
sold products categorized as "wallboard accessories," which included joint compounds, texture
paints and other similar products used to laminate wallboard or cover radiant heat surfaces and
cables. Certain versions of these wallboard accessories, which were sold under various trade
names, included minimal amounts of chrysotile asbestos during varying time periods from 1952
to 1976. In addition to wallboard accessory products, Kaiser Gypsum manufactured mineral
fiberboard products, which are used for acoustical ceiling tile and lay-in board, that, from 1968
to 1974, contained small amounts of asbestos. By 1978, Kaiser Gypsum had sold substantially
all its assets and ceased to be involved in any products manufacturing.

       HPCI's primary business was the manufacture and sale of portland cement products.
Portland cement is a fine powdery substance that is mixed with water and an aggregate, such as
gravel or sand, to form concrete, which has a number of construction applications, including
sidewalks, roads and floor slabs. Although most of the cement products manufactured by HPCI
never contained asbestos, HPCI made two types of products — "masonry cement," and "plastic
cement" — that in certain versions and at certain times contained small proportions of chrysotile
asbestos. In particular, HPCI sold limited quantities of masonry cement, under the trade name
Masonry Cement, that contained minimal amounts of chrysotile asbestos for a period of less than
eight months in 1973. HPCI also sold certain plastic cements that contained small amounts of
chrysotile asbestos.

        A list of the asbestos-containing products sold by either Kaiser Gypsum or HPCI and,
based upon information and belief, the years during which each product was sold is attached
hereto as Exhibit V.

        C.          History of the Debtors' Asbestos Personal Injury Litigation

       The Debtors have faced thousands of asbestos-related lawsuits dating back to 1978.
Since 1978, one or both of the Debtors have been named in more than 38,000 asbestos-related
lawsuits. As of August 31, 2016, the Debtors were defendants in approximately 14,000 pending
asbestos-related bodily injury lawsuits filed in state courts across the country.

        D.          Asbestos Personal Injury Insurance and Coverage Litigation

         The Debtors have general liability insurance that covers, among other things, all defense
and indemnity costs, subject to certain limited exclusions and deductibles, related to asbestos
bodily injury claims. Specifically, Truck, an affiliate of Farmers Insurance, issued primary
liability policies to the Debtors for the period 1965 through April 1, 1983. The Truck Policies
for the period 1971 to 1979 have no aggregate limits. The per occurrence limits and deductibles
under the Truck Policies vary by policy. The vast majority of claims give rise to a $5,000
deductible, which applies to all paid claims with a first exposure date on or before December
31, 1975, and a $500,000 per claim limit. For those paid claims with a first exposure date
between January 1, 1976 and March 31, 1981, inclusive, the deductible is $50,000. For those
paid claims with a first exposure date between April 1, 1981 and March 31, 1983, inclusive, the
deductible is $100,000. The coverage also obligates Truck to defend the claims and pay the
costs of defense.




NAI-1505612704v13                                 35
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17          Desc Main
                                    Document      Page 48 of 132



       The Debtors also have excess insurance policies (collectively, the "Excess Policies") with
various insurers that cover indemnity amounts in excess of $500,000 per occurrence. In
December 2013, certain of the Debtors' excess insurers entered into a confidential
coverage-in-place agreement with the Debtors with respect to the excess coverage. As discussed
below, the Debtors assumed this agreement as of October 29, 2018. See Section IV.O.

         In April 2001, Truck filed the Asbestos Coverage Litigation, which seeks a ruling that the
Debtors' design, production and distribution of their asbestos-containing products constituted a
single occurrence and, thus, the Truck Policies had already been exhausted. In 2002, the Debtors
filed a cross-complaint against Truck and their excess insurers contending, among other things,
that to the extent the primary coverage was exhausted, the excess insurers were obligated to
indemnify the Debtors against asbestos personal injury claims. Based on rulings in the Asbestos
Coverage Litigation, it is now settled that (1) Truck must defend and indemnify the Debtors for
each covered asbestos bodily injury claim up to the limits of any policy selected by the Debtors,
and (2) the excess insurers are obligated to respond vertically to the policy period selected by the
Debtors — i.e. coverage under the applicable Excess Policy is triggered on a per claim basis for
amounts in excess of the amounts covered by the applicable primary policy. While certain issues
in the Asbestos Coverage Litigation are currently subject to an appeal pending in California state
court at California Court of Appeal No. B278091, that appeal does not address (and will not
alter) the Debtors' coverage for asbestos bodily injury claims under the applicable Truck
Policies.

        E.          The Debtors' Environmental Liabilities

       The Debtors have environmental liabilities related to their former ownership and
operation of plants in Seattle, Washington and St. Helens, Oregon.

                    1.    Seattle Plants

        Both Debtors owned and operated facilities in the Seattle area during periods between
1929 and 1987. HPCI operated a cement plant, and owned and operated a ready-mix cement
plant and a bulk cement receiving, storage and distribution facility. Kaiser Gypsum owned and
operated the same cement plant, as well as a gypsum plant, and a gypsum accessories facility.
All of these facilities were on or adjacent to the Lower Duwamish Waterway, an industrial
waterway near Seattle, Washington.

       By 1978, Kaiser Gypsum had sold all its operations in the Seattle area and by 1987, HPCI
had sold all its facilities in Seattle.

        A five mile stretch of the Lower Duwamish Waterway is a United States Environmental
Protection Agency (the "EPA") Superfund site (the "Lower Duwamish Superfund Site")
involving approximately 120 potentially responsible parties ("PRPs"). In February 2010, the
EPA served the Debtors with a request for information pursuant to Section 104(e) of the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9604(e),
and the Debtors responded to that request the following year.

       Certain parties have completed a remedial investigation and feasibility study ("RI/FS") in
connection with a joint Administrative Order on Consent to Conduct a RI/FS. Those parties also


NAI-1505612704v13                                36
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 49 of 132



engaged in cleanup of various "early action areas" identified by such parties as locations that
would require cleanup under any remedial scenario. In 2013, those parties subsequently agreed
to perform additional studies, which remain ongoing. In April 2014, HPCI, for itself and Kaiser
Gypsum, entered into an Alternative Dispute Resolution Memorandum of Agreement with over
thirty participating parties, pursuant to which the parties agreed to a process for allocating the
costs incurred in connection with remediation of the Lower Duwamish Superfund Site. In
November 2014, the EPA released a Record of Decision ("ROD") that prescribes a cleanup plan
for the Lower Duwamish Superfund Site that the EPA estimates will result in remediation costs
of $342 million. The EPA is presently working with the parties that conducted the RI/FS to
complete certain additional investigations in advance of implementing the remediation called for
in the ROD. In addition to the EPA, the Washington Department of Ecology is also active with
respect to the Lower Duwamish Superfund Site.

        There were more than forty (40) proofs of Claim related to the Lower Duwamish
Superfund Site filed against the Debtors, including a proof of Claim filed by the United States
against each Debtor in an amount of at least $6,474,217.49 based on alleged CERCLA response
cost and natural resource damage liability in connection with the Lower Duwamish Superfund
Site. In addition, at least one proof of Claim filed against the Debtors alleged that the Debtors
were responsible for upland cleanup costs on a property located adjacent to the Lower Duwamish
Superfund Site. The Debtors dispute each of these proofs of Claim that has not been resolved as
described below and in Section IV.Q.2.

        On November 1, 2018, the Debtors filed omnibus objections to the proofs of claim filed
by The Boeing Company [D.I. 1277], the Port of Seattle [D.I. 1278], the City of Seattle
[D.I. 1279] and King County, Washington [D.I. 1280]. Each of these claimants asserts that the
Debtors are responsible for (a) certain costs allegedly incurred by the claimants to investigate
contamination at the Lower Duwamish Superfund Site and (b) undetermined future costs that
have not yet been incurred by the claimants. The Debtors assert in the omnibus objections,
among other things, that the Claims for past costs are unsubstantiated and must be equitably
apportioned under applicable law among the approximately 120 PRPs that the EPA has
identified at the site. The Debtors also assert that, pursuant to section 502(e)(1)(B) of the
Bankruptcy Code, the Claims should be disallowed to the extent they seek future costs.

        The Debtors and each of these claimants worked in good faith to consensually resolve
these omnibus objections to the claimants' proofs of Claim. As a result, the Debtors reached
agreements that have been approved by the Bankruptcy Court to resolve the proofs of Claim
filed by The Boeing Company, the Port of Seattle, the City of Seattle, King County, Washington
and the United States. See Section IV.Q.2.

                    2.    St. Helens Plant

        In 1956, Kaiser Gypsum acquired a fiberboard manufacturing facility in St. Helens,
Oregon that produced ceiling tiles, ceiling panels and related products. In 1978, Kaiser Gypsum
sold the plant to Owens Corning Fiberglas Corporation ("Owens Corning"). In 1987, the plant
was sold again, this time to Armstrong World Industries, Inc. ("Armstrong"), which remains the
current owner of the property.



NAI-1505612704v13                               37
Case 16-31602        Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17             Desc Main
                                 Document      Page 50 of 132



       The Oregon Department of Environmental Quality (the "DEQ") has made a
determination that hazardous substances were released from the St. Helens plant. In
October 2001, it issued an enforcement order directing Armstrong to complete a RI/FS and to
take any remedial actions necessary with respect to the plant. The DEQ then notified Kaiser
Gypsum and Owens Corning that they were both considered PRPs under applicable state law.

       On October 5, 2000, Owens Corning commenced a chapter 11 case in the United States
Bankruptcy Court for the District of Delaware that was captioned In re Owens Corning, et al.,
Case No. 00-03837. After being identified as a PRP and during the pendency of its chapter 11
case, Owens Corning entered into a December 2002 stipulation and consent decree that
memorialized a partial settlement with the DEQ.

        On December 6, 2000, Armstrong commenced a chapter 11 case in the United States
Bankruptcy Court for the District of Delaware that was captioned In re Armstrong World
Industries, Inc., et al., Case No. 00-4471. In January 2003, during the pendency of its chapter 11
case, Armstrong filed suit, captioned Armstrong World Industries, Inc. v. Kaiser Gypsum
Company, Inc., et al. (the "Armstrong Litigation"), against the Debtors in federal district court in
Oregon seeking contribution and/or cost recovery. Armstrong and Kaiser Gypsum ultimately
reached agreement on the terms of an interim cost sharing agreement that, among other things,
allocates responsibility for payment of response costs incurred prior to DEQ's selection of a
remedy on an interim basis, subject to reallocation at some time in the future. This agreement
was subsequently amended by the parties. On or about August 21, 2003, the Armstrong
Litigation was dismissed without prejudice.

        In 2007, the DEQ notified Armstrong, Owens Corning and Kaiser Gypsum that certain
property near the St. Helens plant required remedial investigation. In February 2008, Armstrong,
Owens Corning and Kaiser Gypsum agreed to undertake a limited investigation of the additional
area. In order to share and allocate the costs of this agreed joint investigation, Kaiser Gypsum,
Armstrong and Owens Corning entered into a further interim cost sharing agreement with respect
to that additional area. In connection with this cost sharing agreement, Kaiser Gypsum entered
into a separate agreement in which it made certain representations and covenants regarding its
financial status and insurance coverage. HPCI provided a guarantee of performance, not
payment, with respect to these representations and covenants.

         On August 23, 2010, the parties entered into an Order on Consent Requiring Remedial
Investigation and Feasibility Study (DEQ No. LQSR-NWR-10-05) (the "Consent Order"),
pursuant to which Armstrong, Owens Corning and Kaiser Gypsum are required to complete a
full remedial investigation and feasibility study at the St. Helens site. The remedial investigation
at the site remains ongoing.

       Armstrong, Owens Corning and Kaiser Gypsum have submitted risk assessment and
remedial investigation reports to the DEQ pursuant to the Consent Order. In March 2015, the
DEQ provided comments on the risk assessment and remedial investigation reports. As of the
date hereof, the DEQ has neither approved nor disapproved of those reports.

       Each of the DEQ, Armstrong and Owens Corning has filed a proof of Claim against
Kaiser Gypsum or HPCI or both with respect to liabilities at the St. Helens site. See Proofs of


NAI-1505612704v13                                38
Case 16-31602           Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                   Document      Page 51 of 132



Claim Nos. 61, 65, 67, 70, 450 and 654. In particular, the DEQ filed a proof of Claim against
Kaiser Gypsum in the amount of up to $150 million for remedial investigation, feasibility study,
remedial action and related costs that the DEQ has incurred and will occur at the St. Helens site.
See Proof of Claim No. 70. Armstrong filed a proof of Claim against HPCI on behalf of the
DEQ in the amount $150 million. See Proof of Claim No. 654. Owens Corning filed identical
proofs of Claim against each of the Debtors in the amount of $600,000 based on (a) a cost
sharing agreement and (b) remedial action costs at the St. Helens site. See Proof of Claim
Nos. 61, 450. In addition, Armstrong filed a proof of Claim against Kaiser Gypsum in the
amount $4,164,101.54 plus unknown amounts, based on (a) a cost sharing agreement and
(b) remedial action costs at the St. Helens site. See Proof of Claim No. 65. Finally, Armstrong
also filed a proof of Claim against HPCI in the amount of $4,380,630.34 plus unknown amounts,
based on (a) a cost sharing agreement and (b) remedial action costs at the St. Helens site.
See Proof of Claim No. 67. The Debtors dispute each of these proofs of Claim.

        On November 27, 2018, the Debtors filed an objection to proof of Claim number 65 filed
by Armstrong [D.I. 1337]. The Debtors assert in their objection, among other things, that (a) the
claim for past costs is unsubstantiated, (b) Armstrong has liability at the St. Helens site
notwithstanding the confirmation of its own plan of reorganization in 2006, (c) liability for the
St. Helens site should be equitably apportioned between the Debtors and Armstrong under
applicable law and (d) the claim should be disallowed under section 502(e)(1)(B) of the
Bankruptcy Code to the extent it seeks future costs. In addition, on November 26, 2018, Kaiser
Gypsum filed an adversary complaint [D.I. 1336] against Armstrong for cost recovery and
contribution from Armstrong pursuant to CERCLA and Oregon cleanup law, and for declaratory
judgment in connection with environmental response, removal, cleanup and remedial action
costs incurred by Kaiser Gypsum and for which Kaiser Gypsum is alleged to be liable as a result
of discharges, releases or threatened releases or disposal of hazardous substances at the
St. Helens site.

        The Debtors have reached agreements that have been approved by the Bankruptcy Court
to resolve the proofs of Claim filed by Owens Corning, Armstrong and the DEQ. See Section
IV.O.2.

        F.          Environmental Insurance and Coverage Litigation

         The Debtors believe that they have liability insurance that provides coverage for the
Debtors' environmental liabilities relating to their formerly owned plants in Seattle and
St. Helens. Although certain insurers are currently paying certain defense costs related to these
liabilities, they are doing so under a reservation of rights and they have not reimbursed the
Debtors in full for all defense and indemnity costs incurred related to these environmental
liabilities. At this time, none of the primary or excess insurers has accepted the Debtors' tender
of these environmental claims.

        On September 29, 2016, the Debtors filed suit in state court in Portland, Oregon against
the Debtors' primary and excess insurers seeking, among other things, a declaratory judgment
that the primary and excess insurers are obligated to defend and/or indemnify the Debtors for
these environmental liabilities.



NAI-1505612704v13                               39
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17        Desc Main
                                    Document      Page 52 of 132



        On September 29, 2016, the Debtors filed suit against their primary and excess insurers,
commencing a case captioned Kaiser Gypsum Co., Inc., et al. v. AIU Ins. Co., et al., Oregon
Circuit Court, Multnomah County Case No. 16CV32181 (the "Oregon Environmental Coverage
Litigation"). The Oregon Environmental Coverage Litigation seeks, among other things, a
declaratory judgment that the defendant insurers are obligated to defend and/or indemnify Kaiser
Gypsum for certain environmental liabilities associated the St. Helens site and both of the
Debtors for certain environmental liabilities associated with and/or in proximity to the Lower
Duwamish Superfund Site.

        On September 30, 2016, certain insurers filed suit in the Los Angeles County Superior
Court, State of California against Kaiser Cement and Gypsum Corporation (now known as
HPCI), commencing a case captioned Certain Underwriters at Lloyd's London v. Kaiser Cement
and Gypsum Corp., et al., Los Angeles County Superior Court Case No. BC635906
(the "California Environmental Coverage Litigation"). The California Environmental Coverage
Litigation sought, among other things, a declaratory judgment that such insurers are not
obligated to defend and/or indemnity HPCI for certain environmental liabilities.

       For a discussion of the current status of the Oregon Environmental Coverage Litigation
and the California Environmental Coverage Litigation, see Section IV.N.2.

        G.          Prepetition Discussions With Representatives of Asbestos Claimants

        Prior to the Petition Date, in January 2016 an ad hoc committee of asbestos personal
injury claimants (the "Ad Hoc Committee") consisting of law firms that have filed Asbestos
Personal Injury Claims against the Debtors was formed to engage in discussions with the Debtors
regarding the terms of a consensual plan of reorganization. Following its formation, the Ad Hoc
Committee retained bankruptcy counsel, insurance counsel, a financial advisor, and an asbestos
estimation consultant. Much of the Ad Hoc Committee's work prepetition related to the
gathering, review and analysis of information regarding the Debtors, including their corporate
history, corporate structure, liabilities, insurance and financial condition. In that regard, the
Ad Hoc Committee delivered to the Debtors a series of information requests and, in response
thereto, the Debtors provided the Ad Hoc Committee with documents and other information.
Prior to the Petition Date, the Debtors and the Ad Hoc Committee also agreed on the selection of
Lawrence Fitzpatrick as the legal representative of future asbestos claimants. Mr. Fitzpatrick
retained his own counsel and an estimation consultant. The Debtors provided the Future
Claimants' Representative and his professionals with the same information they furnished to the
Ad Hoc Committee.

        The Debtors met with the Ad Hoc Committee and had numerous telephone calls and
other communications, including in-person meetings, with the Ad Hoc Committee's
professionals regarding the Debtors' efforts to restructure their liabilities. Communications
between the Debtors and certain of the excess carriers also took place. Among other things, the
parties discussed the filing of the Reorganization Cases and potential paths forward to a
consensual plan. Although all the parties indicated a desire to reach agreement on a consensual
reorganization plan, due to time constraints, the parties were not able to engage in substantive
discussions regarding the terms of a plan prior to the Petition Date.



NAI-1505612704v13                                40
Case 16-31602            Doc 1869       Filed 10/21/19 Entered 10/21/19 16:00:17        Desc Main
                                       Document      Page 53 of 132



        H.          Determination to File Reorganization Cases

        Although insurance covers most of their asbestos-related costs and should cover their
environmental liabilities, the Debtors determined the Reorganization Cases were necessary
because of the continuing costs, risks and administrative burdens associated with their
asbestos-related litigation and legacy environmental liabilities. Resolution of these liabilities
will eliminate the ongoing costs and distraction of managing these decades-old liabilities,
liquidate and discharge or permanently resolve their deductible and environmental liabilities and
eliminate potential risks of uninsured judgments or claims (punitive damages for example) and
insurer insolvencies.

IV.     EVENTS DURING REORGANIZATION CASES

        A.          Commencement of Reorganization Cases

       On September 30, 2016, the Debtors each commenced a reorganization case by filing a
voluntary petition for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court.
The Reorganization Cases are being jointly administered as In re Kaiser Gypsum Company, Inc.,
Case No. 16-31602 (JCW). None of the Debtors' affiliates or subsidiaries is a debtor in the
Reorganization Cases. The Reorganization Cases were assigned to U.S. Bankruptcy Judge J.
Craig Whitley of the United States Bankruptcy Court for the Western District of North Carolina.

        B.          First Day Relief

                    1.     First Day Motions

         On the Petition Date, the Debtors filed a number of motions seeking typical "first-day"
relief in chapter 11 cases (collectively, the "First Day Motions"), as well as a declaration in
support thereof. The purpose of these motions was to establish procedures for the smooth and
efficient administration of these cases. In particular, the "first day" motions sought authority to:
(a) administer the Reorganization Cases of the Debtors jointly for procedural purposes;
(b) appoint a noticing, claims and solicitation agent; (c) (1) file a consolidated master list of
creditors, (2) file a consolidated list of unsecured creditors, (3) file a consolidated list of the
thirty asbestos plaintiffs' firms with the largest number or scope of asbestos cases and
(4) establish notice procedures for asbestos claimants; (d) (1) continue use of the existing bank
accounts and business forms and (2) authorize the banks to charge bank fees and other amounts
in accordance with their contractual arrangements with the Debtors; and (e) extend the time
within which the Debtors must file their schedules of assets and liabilities and statements of
financial affairs. The relief sought in each of these motions was granted by the Bankruptcy
Court.

        The Debtors also filed a "first-day" motion seeking authority to obtain debtor in
possession financing. The Bankruptcy Court entered an interim order [D.I. 82] (the "Interim DIP
Order") granting the relief requested in that motion on an interim basis. Pursuant to the Interim
Order, the Debtors were authorized to borrow up to a maximum amount of $2 million from
Lehigh Hanson in accordance with the Debtor-In-Possession Loan and Security Agreement,
attached as Exhibit 1 to the Interim DIP Order. The final hearing on the proposed debtor in
possession financing was adjourned from time to time to provide the parties additional time to


NAI-1505612704v13                                  41
    Case 16-31602        Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17                  Desc Main
                                    Document      Page 54 of 132



attempt to consensually resolve certain issues raised by the Creditors' Committee, the Asbestos
Personal Injury Committee and the Future Claimants' Representative. Ultimately, the Debtors,
Lehigh Hanson, the Creditors' Committee, the Asbestos Personal Injury Committee, the Future
Claimants' Representative and certain insurers who objected to the proposed debtor in possession
financing agreed on the terms of an order that, among other things, amends certain terms of the
Debtors' interim financing order and post-petition credit agreement [D.I. 444] (the "Agreed DIP
Order"). Pursuant to the Agreed DIP Order, among other things, the Debtors are not required to
pay any reclamation obligations or capital expenditures in respect of the leases related to HPCI
cement plant absent an order from the Bankruptcy Court. The nonpayment of reclamation
obligations and capital expenditures is without prejudice to the rights of Lehigh Southwest and
Lehigh Hanson with respect to such nonpayment. There are no outstanding amounts owed under
the debtor in possession financing facility.

                    2.    Injunction Enjoining Parties From Pursuing Derivative Claims
                          Against Certain Parties

        On the Petition Date, the Debtors filed a complaint [Adv. Pro. D.I. 1]2 and a motion
[Adv. Pro. D.I. 2] (together, the "Debtors' 105 Motion") for injunctive relief extending and
applying the automatic stay to certain non-debtor Affiliates and the Debtors' insurers that provide
coverage for Asbestos Personal Injury Claims. Specifically, the Debtors' 105 Motion requested
an order prohibiting and enjoining current and potential claimants from filing or continuing to
prosecute derivative claims against the Debtors' non-debtor Affiliates or insurers that provide
coverage for Asbestos Personal Injury Claims. On October 7, 2016, the Bankruptcy Court
entered a temporary restraining order [Adv. Pro. D.I. 10] granting the requested relief for
28 days. The Bankruptcy Court entered an order [Adv. Pro. D.I. 18] granting a preliminary
injunction on November 4, 2016.

         C.         Appointment of the Creditors' Committee, the Asbestos Personal Injury
                    Committee and the Future Claimants' Representative

        On October 14, 2016, the Bankruptcy Court entered an order appointing the Creditors'
Committee pursuant to section 1102 of the Bankruptcy Code. [D.I. 84]. On August 30, 2019,
the Creditors' Committee filed a motion [D.I. 1771] indicating that members Owens Corning and
Armstrong are retiring and requesting Ash Grove Cement Company be substituted as a member
of the committee for such retiring members. On October 17, 2019, the Court entered an order
[D.I. 1864] grating the Creditors' Committee motion. On October 19, 2016, the Bankruptcy
Court entered an order appointing the Asbestos Personal Injury Committee pursuant to section
1102 of the Bankruptcy Code. [D.I. 100]. In addition, by order dated October 19, 2016
[D.I. 99], the Bankruptcy Court approved the appointment of Lawrence Fitzpatrick as the Future
Claimants' Representative in the Reorganization Cases. The current membership of the
Creditors' Committee and the Asbestos Personal Injury Committee, and the professional advisors



2
         The adversary proceeding is styled Kaiser Gypsum Company, Inc. and Hanson Permanente Cement, Inc. v.
         Those Parties Listed on Appendix A to Complaint and John and Jane Does 1-1000, Case No. 16-03313
         (JCW) (Bankr. W.D.N.C.).



NAI-1505612704v13                                    42
Case 16-31602       Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17          Desc Main
                               Document      Page 55 of 132



to the Creditors' Committee, the Asbestos Personal Injury Committee and the Future Claimants'
Representative, are as follows:

1.      CREDITORS' COMMITTEE

 Creditors' Committee Members:                          Counsel:

 Ash Grove Cement Company                               Blank Rome LLP
 11011 Cody Street                                      Ira L. Herman, Esq.
 Overland Pak, KS 66210                                 Evan J. Zucker, Esq.
                                                        The Chrysler Building
 The Boeing Company                                     405 Lexington Avenue
 PO Box 3707 MC 71-XP                                   New York, NY 10174-0208
 Seattle, WA 98124-2207
                                                        Blank Rome LLP
 Special Oregon Counsel:                                Regina Stango Kelbon, Esq.
                                                        1201 Market Street, Suite 800
 Sussman Shank LLP                                      Wilmington, DE 19801
 Howard M. Levine, Esq.
 1000 SW Broadway, Suite 1400                           Blank Rome LLP
 Portland, OR 97205-3089                                Jeffrey Rhodes, Esq.
                                                        1825 Eye Street NW
 Financial Advisor:                                     Washington, DC 20006

 Alvarez & Marsal North America, LLC                    Moon Wright & Houston, PLLC
 Kelly Stapleton                                        Andrew T. Houston, Esq.
 600 Madison Avenue, 8th Floor                          121 W. Trade Street, Suite 1950
 New York, NY 10022                                     Charlotte, NC 28202




NAI-1505612704v13                             43
Case 16-31602       Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17        Desc Main
                                Document      Page 56 of 132



2.      ASBESTOS PERSONAL INJURY COMMITTEE

 Asbestos Personal Injury Committee Members and         Counsel:
 Their Respective Counsel:
                                                        Caplin & Drysdale, Chartered
 Cleophus Rice                                          Kevin C. Maclay, Esq.
 c/o Armand J. Volta, Jr.                               Todd E. Phillips, Esq.
 The Law Offices of Peter G. Angelos, P.C.              One Thomas Circle, NW
                                                        Suite 1100
 Larry Eugene Watson                                    Washington, DC 20005
 c/o Alan R. Brayton
 Brayton Purcell LLP                                    Higgins & Owens, PLLC
                                                        Sara W. Higgins, Esq.
 Jerry Gabrel                                           524 East Boulevard
 c/o John D. Cooney                                     Charlotte, NC 28203
 Cooney & Conway
                                                        Special Insurance Counsel:
 Bernard Kunes, II, Individually and as Special
 Administrator of the Estate of Bernard Kunes,          Anderson Kill P.C.
 Deceased                                               Robert M. Horkovich, Esq.
 c/o Beth Gori                                          1251 Avenue of the Americas
 Gori Julian & Associates, P.C.                         New York, NY 10020-1182

 Margaret Tocco, Individually and as Special            Financial Advisor:
 Administrator of the Estate of Peter Tocco, Deceased
 c/o Perry J. Browder                                   Charter Oak Financial Consultants,
 Simmons Hanly Conroy LLC                               LLC
                                                        James P. Sinclair
 Ronald Earl Auen and Sherrie Auen                      430 Center Avenue
 c/o Steven Kazan                                       Mamaroneck, NY 10543
 Kazan, McClain, Satterley & Greenwood

 Stanley J. Anderson c/o Connie J. Anderson – POA       Valuation Consultant:
 c/o James L. Ferraro
 Kelley & Ferraro, LLP                                  Legal Analysis Systems
                                                        Mark A. Peterson
 Lauren Lougher, as Administratrix of the Estate of     970 Calle Arroyo
 John Lougher, Deceased                                 Thousand Oaks, CA 91360
 c/o Joseph W. Belluck
 Belluck & Fox, LLP

 Marta Poling-Goldenne, As Successor-In-Interest to
 David Poling-Goldenne, Deceased
 c/o Peter A. Kraus
 Waters & Kraus, LLP




NAI-1505612704v13                             44
Case 16-31602           Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                   Document      Page 57 of 132



 Patricia Hoff, Individually and as Personal
 Representative of David Hoff, Deceased
 c/o Matthew P. Bergman
 Bergman Draper Ladenburg, PLLC

 Lois Annette Beach
 c/o Joseph F. Rice
 Motley Rice LLC

3.      ASBESTOS PERSONAL INJURY FUTURE CLAIMANTS' REPRESENTATIVE

 Future Claimants' Representative:              Counsel:

 Lawrence Fitzpatrick                           Young Conaway Stargatt & Taylor, LLP
                                                James L. Patton, Jr., Esq.
 Special Insurance Counsel:                     Edwin J. Harron, Esq.
                                                Sharon M. Zieg, Esq.
 Anderson Kill P.C.                             Rodney Square
 Robert M. Horkovich, Esq.                      1000 North King Street
 1251 Avenue of the Americas                    Wilmington, DE 19801
 New York, NY 10020-1182
                                                Hull & Chandler, P.A.
 Claims Evaluation Consultant:                  Felton E. Parrish, Esq.
                                                1001 Morehead Square Drive, Suite 450
 Ankura Consulting Group, LLC                   Charlotte, NC 28203
 Dr. Thomas Vasquez
 1220 19th Street, NW
 Washington, DC 20036

        D.          Certain Claimants' Motion to Transfer Venue of the Reorganization Cases

        On October 7, 2016, certain alleged claimants of Kaiser Gypsum filed a motion to
transfer the Reorganization Cases from the Western District of North Carolina to the United
States District Court for the Western District of Washington [D.I. 62] (the "Motion to Transfer").
The Motion to Transfer was opposed by the Debtors [D.I. 128]; Certain Underwriters at Lloyd's,
London and Certain London Market Companies [D.I. 104]; First State Insurance Company and
New England Reinsurance Corporation [D.I. 105]; Allianz Underwriters Insurance Company
f/k/a Allianz Underwriters Inc., Fireman's Fund Insurance Company, and Westchester Fire
Insurance Company [D.I. 137]; Allstate Insurance Company, solely as successor-in-interest to
Northbrook Excess & Surplus Insurance Company, formerly Northbrook Insurance Company
[D.I. 152]; Truck [D.I. 212]; and the Creditors' Committee [D.I. 233]. On November 22, 2016,
the Bankruptcy Court held a hearing on the Motion to Transfer. On January 30, 2017, the
Bankruptcy Court entered an order [D.I. 348] denying the Motion to Transfer.




NAI-1505612704v13                                45
Case 16-31602           Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                   Document      Page 58 of 132



        E.          Cost Sharing Agreement

         In June 2015, the Debtors and Truck entered into a cost sharing agreement pursuant to
which Truck agreed to reimburse a portion of the costs incurred by the Debtors in connection
with their efforts to permanently resolve their asbestos liability, including the reasonable fees and
expenses of professionals retained by the Debtors and by representatives of current and future
asbestos claimants, up to $5 million. Because the cost sharing agreement would have terminated
by its terms upon the filing of the Reorganization Cases, in the days leading up to the Petition
Date, the Debtors and Truck engaged in discussions regarding a continuation of cost sharing. On
the Petition Date, the Debtors and Truck agreed to enter into an amendment to the cost sharing
agreement, which, among other things, extended the agreement for an additional thirty (30) days
following the Petition Date. On November 23, 2016, the Bankruptcy Court entered an order
[D.I. 258] authorizing the Debtors to enter into the amended cost sharing agreement. Pursuant to
its terms, the cost sharing agreement terminated on October 30, 2016. Since that time, the
Debtors have funded all costs of the Reorganization Cases.

        F.          Services Agreement

         On January 1, 2011, Three Rivers Management, Inc. ("TRMI"), a non-debtor affiliate,
entered into a services agreement (the "Services Agreement") with HPCI under which TRMI
provides management services to the Debtors and certain non-debtor Affiliates including:
management and defense of asbestos liability, management of environmental remediation,
technical and consulting services, and additional litigation and legal services. In anticipation of
the filing of the Reorganization Cases, the Services Agreement was amended on
September 29, 2016 to modify the method by which TRMI's annual fee is calculated and paid
under the Services Agreement to a fee based on the time TRMI personnel spent on services for
the Debtors. On February 3, 2017, the Debtors filed a motion for an order authorizing them to
perform under the Services Agreement [D.I. 351]. No formal objections were filed to that
motion, but the Creditors' Committee raised issues regarding the proposed order. On March 24,
2017, the Bankruptcy Court entered an order approving the motion [D.I. 423], which authorized
performance under the Services Agreement.

        G.          Discovery Requests and the Related Case Management Order

        On November 21, 2017, the Creditors' Committee filed a motion [D.I. 692] (the "UCC
Discovery Motion") for an order authorizing and directing examinations and the production of
documents and providing for related case management procedures. The next day, Certain
Underwriters at Lloyd's, London, Certain London Market Companies, Columbia Casualty
Company, National Fire Insurance Company of Hartford and The Continental Insurance
Company (collectively, the "Certain Insurers") filed two motions: (a) a motion [D.I. 701] (the
"Rule 2004 I Motion") for an order directing the production of documents from and examination
of the Debtors, pursuant to Bankruptcy Rule 2004; and (b) a motion [D.I. 703] (the "Rule 2004 II
Motion," and together with the Rule 2004 I Motion, the "Rule 2004 Motions") for an order
directing the production of documents from and examination of the DEQ, pursuant to
Bankruptcy Rule 2004.




NAI-1505612704v13                                46
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 59 of 132



        First State Insurance Company and New England Reinsurance Corporation filed a joinder
[D.I. 709] to the Rule 2004 Motions. The Creditors' Committee filed a response [D.I. 712] to the
Rule 2004 Motions, requesting permission to participate in any discovery conducted pursuant to
an order granting the Rule 2004 Motions. The DEQ responded [D.I. 714] to the Rule 2004 II
Motion and objected to the Certain Insurers' discovery requests. Likewise, the Debtors
responded [D.I. 715, 718] to the Rule 2004 Motions and objected to the discovery sought by the
Certain Insurers. The Asbestos Personal Injury Committee and the Future Claimants'
Representative also filed objections to the Rule 2004 Motions [D.I. 716, 717]. The Certain
Insurers [D.I. 719] filed a reply in support of the Rule 2004 Motions.

        On December 13, 2017, the Bankruptcy Court held a hearing to consider, among other
matters, the Rule 2004 Motions. At the hearing, the Bankruptcy Court did not grant or deny the
Rule 2004 Motions and instead permitted the parties to attempt to resolve their disputes. On
December 19, 2017, the Bankruptcy Court entered an agreed order [D.I. 730] granting the UCC
Discovery Motion, which authorized examinations and established related case management
procedures. On February 15, 2018, the Certain Insurers withdrew the Rule 2004 II Motion
[D.I. 835], which withdrawal coincided with the receipt of public information from the DEQ.
The Debtors produced documents in response to Certain Insurers' requests regarding
environmental claims. On February 21, 2018, the Bankruptcy Court entered an order [D.I. 841]
denying, in part, the Rule 2004 I Motion.

        H.          Motions to Approve Settlements

                    1.    Construction Settlement

        On May 3, 2013, a condominium association brought an action in the Superior Court of
California, County of Santa Clara, against several defendants, including San Jose Construction
Co. ("SJC"). On December 4, 2014, SJC filed a cross-complaint against, among others,
Aberle-Scrodin, Inc. SJC subsequently added Central Concrete Supply Co., Inc. and HPCI as
cross-defendants (all parties collectively, the "Construction Settlement Parties"). Some parties to
the action subsequently settled, but HPCI was not among them. During the Reorganization
Cases, however, HPCI agreed to a settlement with the other Construction Settlement Parties. On
April 17, 2017, HPCI filed a motion for an order approving the settlement [D.I. 447]. Under the
settlement, HPCI's insurer agreed to pay $125,000 to SJC under an insurance policy with a
deductible of $10 million which has not yet been met. Since the insurance policy was issued to
Lehigh Hanson, Lehigh Hanson would be required to reimburse the insurer for the amount of the
payment. On May 3, 2017, the Court entered an order approving the settlement [D.I. 470].

                    2.    Insolvent Insurers Settlement

        Prior to the Petition Date, the Debtors asserted a claim for insurance coverage against
OIC Run-Off Limited (formerly The Orion Insurance Company plc) and The London and
Overseas Insurance Company Limited (formerly The London and Overseas company plc),
insurance and reinsurance companies incorporated in England and Wales (together,
the "Insolvent Insurers"). The Insolvent Insurers have been in "run-off" — i.e. they ceased
writing new insurance policies and instead seek to determine, settle, and pay all liquidated claims
— for approximately 25 years. As part of the runoff, they have implemented a scheme of


NAI-1505612704v13                                47
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 60 of 132



arrangement (approved by the High Court of Justice of England and Wales and later modified
and approved as modified), which imposed deadlines on creditors to assert claims against the
Insolvent Insurers. The Debtors submitted a claim against the Insolvent Insurers and, after good
faith negotiations, reached a settlement of the claim with the individuals appointed to manage the
Insolvent Insurers' run-off. On November 1, 2017, the Debtors filed a motion seeking approval
of the proposed settlement [D.I. 681], under which the Debtors' claim would be fixed at
$3,786,882 on a net present value basis. The proposed settlement allocates the settlement
amount between asbestos-related claims and coverage for environmental liabilities; however, it
does not allocate the amounts between the Estates. The Debtors instead proposed that the
amounts paid by the Insolvent Insurers would be held by the Debtors in a segregated bank
account pending a further order of the Bankruptcy Court providing for an allocation of the
proceeds between their respective Estates.

        The Insurance Company of the State of Pennsylvania ("ICSOP") and other insurers filed
a limited objection to the motion [D.I. 685], which was joined by additional insurance companies
[D.I. 686, 688]. In addition, the Creditors' Committee filed a limited objection and reservation of
rights to the motion [D.I. 710]. On January 3, 2018, the Bankruptcy Court entered an order
granting the motion to approve the settlement agreement [D.I. 837]. The order provides that the
Debtors are required to hold all proceeds of their claims against the Insolvent Insurers in a
separate bank account pending a further order of the Bankruptcy Court, and that all rights and
claims of all parties with respect to such proceeds are preserved in all respects.

        I.          Bar Dates (For Claims Other Than Asbestos Personal Injury Claims)

         On November 23, 2016, the Debtors filed their Schedules, identifying the assets and
liabilities of their Estates [D.I. 254, 255, 256, 257]. On April 17, 2017, the Debtors filed a
motion seeking, among other things, a bar date for Claims other than Asbestos Personal Injury
Claims against the Debtors. On June 14, 2017, the Bankruptcy Court entered an order [D.I. 553]
establishing the following Bar Dates for the filing of proofs of Claim in the Reorganization
Cases: (1) September 13, 2017, as the general Bar Date for the filing of proofs of Claim (other
than Asbestos Personal Injury Claims); (2) the later of (a) the general Bar Date and (b) thirty
(30) days after the effective date of rejection of an Executory Contract or Unexpired Lease as the
general Bar Date for claims arising out of the rejection of Executory Contracts or Unexpired
Leases relating to such Executory Contracts or Unexpired Leases; and (3) the later of (a) the
general Bar Date and (b) twenty-one (21) days after the date that a notice of an amendment to the
Schedules is served on a claimant as the Bar Date for such claimant to file a proof of Claim in
respect of the amended scheduled Claim.

        J.          The Debtors' Exclusive Right to File and Seek Confirmation of a Plan

        The Debtors sought and obtained five extensions of the periods during which they could
propose and solicit acceptances of a chapter 11 plan of reorganization beyond the initial 120-day
and 180-day periods for plan proposal and solicitation set forth in section 1121 of the
Bankruptcy Code. The Bankruptcy Court extended the exclusive period during which the
Debtors could propose a plan of reorganization through March 30, 2018, and extended the
solicitation period for acceptances of such a plan through May 30, 2018. Following the
expiration of the Debtors' exclusivity period, Truck filed a plan of reorganization [D.I. 887,


NAI-1505612704v13                                48
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 61 of 132



1203, 1268, 1342, 1413 and 1665] (as amended, the "Truck Plan"). Likewise, the Debtors, the
Asbestos Personal Injury Committee, the Future Claimants' Representative and Lehigh Hanson
filed a joint plan of reorganization [D.I. 1085, 1271 and 1668]. On October 7, 2019, the Court
entered an order [D.I. 1834] denying the solicitation of the Truck Plan.

        K.          Mediations of the Reorganization Cases

                    1.    Environmental Liabilities Mediation

       On November 8 and 9, 2017, representatives of the Debtors, the Creditors' Committee,
the DEQ, Armstrong, Owens Corning and numerous insurers, attended a mediation in Portland,
Oregon with respect to the St. Helens site. Eric Van Loon of JAMS served as the mediator. The
mediation sessions concluded without a resolution of the Debtors' liability at the St. Helens site.

       The parties attended a second mediation on January 23 and 25, 2018, in Portland, Oregon
which again concluded without a resolution of Kaiser Gypsum's liability at the St. Helens site.
Timothy Gallagher of The Gallagher Group served as mediator.

        A third mediation session with Mr. Gallagher with respect to the St. Helens and Lower
Duwamish Waterway sites was held on July 19 and 20, 2018 in Portland, Oregon.
Representatives of the Debtors, the Creditors' Committee, the DEQ, the Oregon Department of
Justice, the United States Environmental Protection Agency, the United States Department of
Justice, Lehigh Hanson and a number of the Debtors' insurers attended the mediation. Although
no comprehensive agreement was reached, conditional settlements in principle were reached
with certain of the Debtors' insurers. Subsequently, the Debtors, with Mr. Gallagher's assistance,
reached an agreement with the DEQ and an agreement in principle with the United States on the
treatment of the Debtors' liabilities at the St. Helens and Lower Duwamish Waterway sites under
a plan of reorganization. The Debtors also reached agreements in principle with certain
additional insurers. See Section IV.Q.2.

                    2.    Asbestos-Related Mediation

         The Debtors, the Asbestos Personal Injury Committee, the Future Claimants'
Representative, the Creditors' Committee, Lehigh Hanson, Truck and various other insurers
agreed to participate in a mediation, in which Mr. Gallagher served as mediator, in an effort to
achieve a consensual resolution of issues with respect to the Debtors' current and future asbestos
liability, including with respect to the Truck Plan and First State Insurance Company and New
England Reinsurance Corporation (together, "First State") motion to dismiss. The parties
attended mediation sessions with Mr. Gallagher on July 16 and 17, 2018 in Chicago, Illinois and
on September 17, 2018 in New York, New York. To date, no resolution has been reached.
Details with respect to the First State motions to dismiss are set forth in Section IV.P.

        L.          Motion of the Creditors' Committee for Standing to Pursue Certain Estate
                    Claims

        On May 16, 2018, the Creditors' Committee filed a motion for standing to prosecute
certain claims on behalf of the Debtors' Estates [D.I. 952] (the "Standing Motion"), which
included a draft complaint. Both the Standing Motion and the draft complaint were filed under


NAI-1505612704v13                                49
Case 16-31602       Doc 1869      Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                 Document      Page 62 of 132



seal. On June 8, 2018, the Creditors' Committee filed a partially unsealed copy of the Standing
Motion and the draft complaint [D.I. 1009]. The Creditors' Committee later filed an amended
draft complaint [D.I. 1118, Ex. A]. The claims asserted in the draft complaint primarily related
to the leases related to the Permanente Property and intercompany claims and included claims for
(i) breach of fiduciary duty and aiding and abetting a breach of fiduciary duty, (ii) constructive
fraud, (iii) unjust enrichment, (iv) corporate waste, (v) civil conspiracy, (vi) fraudulent
conveyance, (vii) preferential transfers, (viii) avoidance of setoff, (ix) turnover of property and
(x) alter ego and successor liability. The draft complaint named numerous potential defendants,
including Lehigh Hanson, Lehigh Southwest Cement Company and 23 current and former
officers and directors of the Debtors.

         Prior to the filing of the Standing Motion, the Debtors discussed with Lehigh Hanson, the
Asbestos Personal Injury Committee, the Future Claimants' Committee and the Creditors'
Committee the use of tolling agreements to both (a) ensure that no potential claim of the Debtors'
Estates became time-barred and (b) avoid the commencement of potentially unnecessary
litigation. The Debtors drafted a form of tolling agreement and circulated that form to Lehigh
Hanson, the Asbestos Personal Injury Committee, the Future Claimants' Committee and the
Creditors' Committee for their review and input. Although the Debtors received and
incorporated comments on the form tolling agreement from Lehigh Hanson, the Asbestos
Personal Injury Committee and the Future Claimants' Committee, the Debtors received no
comments from the Creditors' Committee.

         On August 10, 2018, the Debtors [D.I. 1113], the Asbestos Personal Injury Committee
and the Future Claimants' Representative, jointly, [D.I. 1112] and Lehigh Hanson [D.I. 1114]
each filed a response to the Standing Motion. On August 13, 2018, the Creditors' Committee
filed a reply in support of the Standing Motion [D.I. 1118]. On August 16, 2018, the Bankruptcy
Court held a hearing on the Standing Motion. Although the Bankruptcy Court did not finally
rule on the Standing Motion, at the conclusion of the hearing it indicated it would deny the
Standing Motion and not authorize the Creditors' Committee to file the draft complaint if the
Debtors were able to obtain signed tolling agreements from the potential defendants. In order to
provide the Debtors adequate time to pursue and collect executed tolling agreements, the
Bankruptcy Court continued the hearing on the Standing Motion to September 13, 2018. In
addition to directing the Debtors to collect signed tolling agreements by September 13, the
Bankruptcy Court also instructed the Debtors to provide the tolling agreements to the Debtors'
D&O insurers for the insurers' consideration.

        Following the August 16, 2018 hearing, the Debtors collected signed tolling agreements
from each of the non-debtor Affiliates that was a potential defendant and each of the current or
former directors or officers that are potential defendants with the exception of one former officer
whose employment with the Debtors ended prior to the transactions regarding HPCI's cement
plant that were the subject of the Creditors' Committee's draft complaint. In addition, at the
Debtors' request, Lehigh Hanson provided the tolling agreements to the Debtors' primary and
excess D&O insurers for the insurers' review and consideration. At the request of the Creditors'
Committee, the Debtors filed a motion seeking the entry of an order authorizing the Debtors to
enter into the tolling agreements [D.I. 1131] and submitted a declaration in support of the motion
[D.I. 1147]. At a hearing held on September 13, 2018, the Bankruptcy Court approved the
motion authorizing the Debtors to enter into tolling agreements and denied the Standing Motion.


NAI-1505612704v13                               50
Case 16-31602            Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                     Document      Page 63 of 132



Pursuant to the Plan, all claims of the Debtors' Estates, including the claims identified in the draft
complaint, against the Protected Parties are deemed settled, released and extinguished.

        M.          Removal Period

        The Debtors filed several motions seeking an extension of the period within which the
Debtors may remove actions pursuant to 28 U.S.C. § 1452 and Bankruptcy Rule 9027. On
September 27, 2019, the Bankruptcy Court entered an order [D.I. 1822] extending such period
within which the Debtors may remove actions through and including December 30, 2019 to the
extent that the time period for filing such notices of removal expired on or before such date.

        N.          Motions to Lift Automatic Stay

                    1.    Asbestos Coverage Litigation

        The Debtors, Truck, and multiple excess insurers have been parties to the Asbestos
Coverage Litigation for over 15 years. Truck filed a motion for relief from the automatic stay
[D.I. 397] to pursue its appeals in the Asbestos Coverage Litigation. The Asbestos Personal
Injury Committee, the Future Claimants' Representative, and the Debtors objected to the lift stay
motion, and certain insurers supported the motion so long as the stay was lifted for all parties to
the Asbestos Coverage Litigation. On October 12, 2017, the Bankruptcy Court entered an order
[D.I. 669] granting the lift stay motion and permitting the Debtors, Truck, the excess insurers,
and any other parties to the Asbestos Coverage Litigation to proceed with the appeals, provided
that the stay was not lifted to permit any party to collect on a Claim against the Debtors.

                    2.    Environmental Coverage Litigation

        As described above, on September 29, 2016, the Debtors commenced the Oregon
Environmental Coverage Litigation against certain insurance company defendants, seeking
declaratory relief and damages for breach of contract for environmental costs. The next day,
certain insurers (the "London Market Insurers") filed the California Environmental Coverage
Litigation, which was stayed by the Reorganization Cases. The Oregon Environmental Coverage
Litigation was removed to the United States Bankruptcy Court for the District of Oregon and
subsequently transferred to the Bankruptcy Court. On March 27, 2017, the Bankruptcy Court
granted the Debtors' motion to remand the action to the Circuit Court for the State of Oregon for
the County of Multnomah; an order evidencing the court's ruling was entered May 16, 2017.
The Oregon Environmental Coverage Litigation was reactivated by the Oregon state court on
June 22, 2017.

       On March 27, 2017, the Bankruptcy Court granted the motion of First State Insurance
Company, London & Edinburgh Insurance Co., Ltd., New England Reinsurance Corporation and
Twin City Fire Insurance Company for relief from the automatic stay to permit the parties to
proceed in the California Environmental Coverage Litigation; an order [D.I. 477] memorializing
the court's ruling was entered May 16, 2017. The automatic stay in the California Environmental
Coverage Litigation was lifted on June 22, 2017 and an amended complaint was filed June 23,
2017 that, among other things, added Kaiser Gypsum as a defendant.




NAI-1505612704v13                                51
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 64 of 132



         Following remand of the Oregon Environmental Coverage Litigation, on June 22, 2017,
the Debtors filed a motion in the Oregon Environmental Coverage Litigation seeking a
preliminary injunction prohibiting certain defendant insurers from pursing the California
Environmental Coverage Litigation, and at the same time, the Debtors filed a motion for
summary judgment seeking a ruling that Oregon law would apply to interpretation of all
insurance contracts at issue in the Oregon Environmental Coverage Litigation. Shortly
thereafter, certain defendant insurers filed a motion to dismiss the Oregon Environmental
Coverage Litigation on the grounds of forum non conveniens and because there was another
action pending in California. Later, in the California Environmental Coverage Litigation, HPCI
filed a motion seeking a stay or dismissal on the grounds of forum non conveniens and comity,
and Kaiser Gypsum filed a motion to quash service of process on the grounds that the California
state court did not have personal jurisdiction over Kaiser Gypsum, a foreign corporation, in
litigation regarding insurance coverage for non-California situated environmental liabilities.
Ultimately, the court in the California Environmental Coverage Litigation denied Kaiser
Gypsum's personal jurisdiction motion, but granted HPCI's forum non conveniens motion in part,
staying the California Environmental Coverage Litigation pending the outcome of the Oregon
Environmental Coverage Litigation.

        On December 13, 2017, the court in the Oregon Environmental Coverage Litigation
denied the Debtors' motion for preliminary injunction and denied certain defendant insurers'
motion to dismiss based on forum non conveniens. The Oregon Environmental Coverage
Litigation is now the only active coverage litigation addressing the defendant insurers' obligation
to defend or indemnify the Debtors for their liabilities arising out of the alleged environmental
conditions at the St. Helens and Lower Duwamish Waterway sites.

       On January 3, 2018, the court in the Oregon Environmental Coverage Litigation entered a
case management order scheduling certain pre-trial deadlines and setting a tentative trial date in
February 2020. The parties are engaged in discovery.

                    3.    Costs Lift Stay Motion

        In connection with the Asbestos Coverage Litigation, the London Market Insurers
prevailed on certain actions against Truck, and along with other insurers filed a memorandum of
costs in the Asbestos Coverage Litigation on September 27, 2016. The London Market Insurers
filed a Motion for an Order Finding that the Automatic Stay Does Not Apply, or in the
Alternative, for Relief from the Automatic Stay to Pursue Costs against Truck (the "Costs Lift
Stay Motion") [D.I. 672 and 672-1] on October 24, 2017. The Costs Lift Stay Motion was joined
by several other insurance companies [D.I. 683]. On December 27, 2017, the Bankruptcy Court
entered an order granting the Costs Lift Stay Motion [D.I. 736].

                    4.    Untermann Lift Stay Motions

        On December 15, 2017, Cheryl Untermann, as successor-in-interest to Melvin Desin, an
asbestos claimant, filed a Motion for Relief from Automatic Stay to Pursue Appeal of State
Court Action [D.I. 728]. The Debtors and various insurers objected to the motion. On
March 26, 2018, the Bankruptcy Court entered an order denying the motion without prejudice
[D.I. 876].


NAI-1505612704v13                                  52
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17        Desc Main
                                    Document      Page 65 of 132



       On May 15, 2018, Cheryl Untermann filed a renewed motion for relief from the
automatic stay [D.I. 942]. The Debtors and Truck objected to the motion [D.I. 994 and 1007].
On July 3, 2018, the Bankruptcy Court entered an order [D.I. 1067] granting the motion.

                    5.    ICSOP's Lift Stay Motion

       In December 2013, the Debtors, ICSOP, Granite State Insurance Company, Lexington
Insurance Company and certain other excess insurers of the Debtors entered into that certain
Excess Coverage In Place Settlement Agreement (the "Excess CIP Agreement"). On February
13, 2018, ICSOP filed a motion for relief from the automatic stay to permit it to pursue
reimbursement for consummated and contemplated settlements in accordance with Excess CIP
Agreement [D.I. 824]. The Excess CIP Agreement provides, among other things, that ICSOP
and the other insurers share in the indemnity payments for the Debtors' asbestos claims. The
London Market Insurers joined in the lift stay motion on February 26, 2018 [D.I. 845]. On
March 6, 2018, ICSOP filed a supplement to the motion [D.I. 856] indicating that the parties had
reached a consensual resolution of the motion and requesting entry of a revised proposed order
approving the lift stay motion. On March 7, 2018, the Bankruptcy Court entered the proposed
order [D.I 860], which permits reimbursement of ICSOP by the other insurers for certain
settlements in accordance with the Excess CIP Agreement, and authorizes ICSOP to apply all
available credits against amounts owed by HPCI for those settlements pursuant to the Excess CIP
Agreement.

                    6.    Joint Lift Stay Motion

        As required by the Term Sheet, on April 6, 2018 the Debtors, the Asbestos Personal
Injury Committee and the Future Claimants' Representative filed a joint lift stay motion
[D.I. 881] seeking to modify the stay to permit any asbestos claimant to pursue his or her claim
in the tort system but only if the claimant first agrees to limit his or her recovery to insured
amounts and waives and releases his or her uninsured claim against the Debtors and certain other
parties. The following parties filed responses to the joint lift stay motion: (i) ICSOP, Granite
State Insurance Company and Lexington Insurance Company [D.I. 903]; (ii) First State
Insurance Company and New England Reinsurance Corporation [D.I. 906]; (iii) Certain
Underwriters at Lloyd's, London, Certain London Market Companies, Columbia Casualty
Company, National Fire Insurance Company of Hartford and The Continental Insurance
Company [D.I. 907]; and (iv) Truck [D.I. 904, 916, 926]. Replies in support of the joint lift stay
motion were filed by the Debtors [D.I. 922] and the Asbestos Personal Injury Committee and the
Future Claimants' Representative [D.I. 923, 1086].

         The Bankruptcy Court held a preliminary hearing on the joint lift stay motion on May
10, 2018. To address the Bankruptcy Court's comments made at the conclusion of the
preliminary hearing, the Debtors, the Asbestos Personal Injury Committee and the Future
Claimants' Representative agreed to adjourn the joint lift stay motion until July 31, 2018 for the
purpose of providing the parties, including Truck and the Debtors' other insurers, an opportunity
to discuss a potential resolution of the disputes. On July 31, 2018, the Bankruptcy Court held a
final hearing on the joint lift stay motion at the conclusion of which the Bankruptcy Court
granted the motion. On August 9, 2018, the Bankruptcy Court entered an order granting the joint
lift stay motion [D.I. 1108]. Pursuant to the Bankruptcy Court's order, among other things, the


NAI-1505612704v13                                  53
Case 16-31602           Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17          Desc Main
                                   Document      Page 66 of 132



automatic stay is lifted, effective as of October 29, 2018, pursuant to section 362(d) of the
Bankruptcy Code, to permit only those holders of Asbestos Personal Injury Claims who first
agree to limit their recovery to insured amounts and waive and release their uninsured claims
against the Debtors and certain other parties to file or continue their Asbestos Personal Injury
Claims in the tort system against one or both of the Debtors, solely for the purpose of pursuing
claims that are covered by, or enforcing settlements or judgments solely against, the Debtors'
available insurance.

        O.          Assumption of Excess CIP Agreement

         On July 12, 2018, the Debtors filed a motion for an order authorizing them to assume the
Excess CIP Agreement solely if and when the Bankruptcy Court approved the joint lift stay
motion filed by the Debtors, the Asbestos Personal Injury Committee and the Future Claimants'
Representative. The Excess CIP Agreement addresses certain key issues, including that (a) the
excess insurers party to the Excess CIP Agreement agreed to provide coverage for the Debtors'
liabilities associated with Asbestos Personal Injury Claims in amounts above Truck's primary
policy limit of $500,000, notwithstanding the insolvencies of certain insurers and (b) it resolved
issues related to contributions that the Debtors were required to make from any distributions
received from insolvent insurers. On August 9, 2018, the Bankruptcy Court entered an order
authorizing the Debtors to assume the Excess CIP Agreement and deemed the agreement to be
assumed as of October 29, 2018.

        P.          Motions to Dismiss the Reorganization Cases

       On February 21, 2017, First State, together with ICSOP, Lexington Insurance Company,
Granite State Insurance Company, National Union Fire Insurance Company of Pittsburgh,
Pennsylvania (as successor in interest to Landmark Insurance Company), AIU Insurance
Company, Associated International Insurance Co. and TIG Insurance Co. (f/k/a Transamerica
Company as successor by merger to International Insurance Company) filed a motion and
supporting memorandum of law to dismiss the Reorganization Cases [D.I. 391, 392]. By
agreement, the motion to dismiss was adjourned until the hearing on confirmation of a plan of
reorganization.

        Subsequently, on May 7, 2018, First State filed a renewed motion to dismiss the
Reorganization Cases [D.I. 919] and a memorandum of law in support of the motion [D.I. 920].
First State argued that the Reorganization Cases should be dismissed because they were not filed
in good faith and do not serve a valid reorganization purpose. First State also argued that there
was cause for dismissal under section 1112(b)(4) of the Bankruptcy Code. On April 5, 2017,
Allstate Insurance Company (as successor in interest to Northbrook Excess & Surplus Insurance
Company, formerly Northbrook Insurance Company) filed a joinder to the renewed motion to
dismiss [D.I. 1053]. On July 27, 2018, Truck filed an objection to the renewed motion to dismiss
[D.I. 1083]. The Debtors and the Creditors' Committee also filed responses to the renewed
motion to dismiss [D.I. 1360 and D.I. 1372]. The Bankruptcy Court held a hearing on the
renewed motion to dismiss on December 13, 2018. By consent, a decision on the motion was
deferred until the Confirmation Hearing.




NAI-1505612704v13                                54
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17          Desc Main
                                    Document      Page 67 of 132



        Q.          Resolution of the Reorganization Cases

                    1.    Fairness of Settlement of Dispute Regarding Asbestos Personal Injury
                          Claims

        On October 20, 2017, the Debtors reached an agreement in principle regarding the terms
of a plan of reorganization with the Asbestos Personal Injury Committee, the Future Claimants'
Representative and Lehigh Hanson. On February 15, 2018, the Debtors and Lehigh Hanson
entered into the Term Sheet with the Asbestos Personal Injury Committee and the Future
Claimants' Representative setting forth the Parties' agreement in principle on a consensual plan
of reorganization that would resolve all present and future Asbestos Personal Injury Claims.

         The Debtors, Lehigh Hanson, the Asbestos Personal Injury Committee and the Future
Claimants' Representative believe that the resolution set forth in the Term Sheet is fair and
reasonable and, as a result, holders of Asbestos Personal Injury Claims should vote to accept
(i.e., vote in favor of) the Plan that incorporates the resolution. The resolution includes a
contribution of $50 million dollars to the Asbestos Personal Injury Trust ($49 million in cash,
and $1 million pursuant to the Payment Note), in addition to a contribution of the Asbestos
Personal Injury Insurance Assets and the Phase 1 Claims. The $50 million contribution is
intended to pay Uninsured Asbestos Claims, including the Deductibles (the substantial majority
of which, historically, have been $5,000 per claim), and the operating expenses of the Asbestos
Personal Injury Trust. The $50 million contribution represents the result of extensive
arm's- length negotiations among the Debtors, Lehigh Hanson, the Asbestos Personal Injury
Committee and the Future Claimants' Representative, each of whom utilized expert analysis in
informing their negotiating positions, and represents a fair and reasonable compromise among
those parties regarding the funding of the Asbestos Personal Injury Trust.

         The Parties have concluded that the resolution reflected in the Term Sheet is a fair and
appropriate resolution of the dispute. Among other things, the settlement permits holders of
Asbestos Personal Injury Claims to continue to sue the Reorganized Debtors in name only in the
tort system to collect available insurance and makes available to holders of Asbestos Personal
Injury Claims a fund of money from which such claimants can seek payment from the Asbestos
Personal Injury Trust for the uninsured portion of their Claims, and enables the Debtors and
others to be permanently relieved from the continuing cost of ongoing litigation of this legacy
liability. While the Parties believe that the overall resolution, including the $50 million
contribution and the other assets to be contributed to the Asbestos Personal Injury Trust, is fair,
reasonable and in the best interests of present and future asbestos personal injury claimants, there
can be no assurance that any particular claimant will be paid the full amount of any Uninsured
Asbestos Claim, including any Deductible, and the payment of any such amounts will be subject
to the payment percentage that will be established by the Trustee in accordance with Section 2.3
of the Asbestos Personal Injury Trust Distribution Procedures.

                    2.    Comprehensive Settlement of the Debtors' Primary Environmental
                          Liabilities

         The Debtors have reached a comprehensive settlement of their primary environmental
liabilities, and certain components of the comprehensive settlement remain subject to the


NAI-1505612704v13                                55
Case 16-31602        Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                 Document      Page 68 of 132



approval of the Bankruptcy Court. In particular, the Bankruptcy Court has already approved the
Debtors' settlements with (a) Armstrong [D.I. 1556], pursuant to which Armstrong will withdraw
its proofs of Claim and pay $1 million to the Debtors, (b) Owens Corning [D.I. 1558], pursuant
to which Owens Corning's proofs of Claim will be deemed withdrawn and Owens Corning will
be deemed to waive and release any Claims against the Debtors related to the St. Helens site,
(c) the DEQ [D.I. 1625], which is subject to the entry of a consent judgment in a form acceptable
to the parties, and pursuant to which the Debtors agreed to liquidate and pay in full an allowed
general unsecured Claim in amount of $67 million, (d) the City of Seattle [D.I. 1602], pursuant
to which the City of Seattle will have an allowed general unsecured Claim in the amount of
$80,951.87 against each of the Debtors, (e) the Port of Seattle [D.I. 1603], pursuant to which the
Port of Seattle will have an allowed general unsecured Claim in the amount of $81,815.22
against each of the Debtors, (f) King County, Washington [D.I. 1604], pursuant to which King
County, Washington will have an allowed general unsecured Claim in the amount of $85,255.87
against each of the Debtors and (g) The Boeing Company [D.I. 1601], pursuant to which The
Boeing Company will have an allowed general unsecured Claim in the amount of $137,500.00
against each of the Debtors.

        The Debtors have reached an agreement with the United States, on behalf of the EPA and
the United States Department of Interior, acting through the U.S. Fish and Wildlife Service
(the "DOI"), and the United States Department of Commerce, acting through the National
Oceanic and Atmospheric Administration (the "NOAA"), to liquidate and pay in full the
following general unsecured claims: (a) Proof of Claim No. 10, EPA in the amount of
$1,300,000 against Kaiser Gypsum; (b) Proof of Claim No. 11, EPA in the amount of $1,300,000
against HPCI; (c) Proof of Claim No. 9, NOAA in the amount of $200,000 against Kaiser
Gypsum; (d) Proof of Claim No. 6, NOAA in the amount of $200,000 against HPCI; (e) Proof of
Claim No. 7, DOI in the amount of $200,000 against Kaiser Gypsum; and (f) Proof of Claim No.
8, DOI in the amount of $200,000 against HPCI. The Debtors' agreement with the United States
also resolved the following claims filed by the Ash Grove Cement Co. on behalf of the United
States: (a) Proof of Claim No. 648, EPA in the amount of $325,000 against Kaiser Gypsum;
(b) Proof of Claim No. 653, EPA in the amount of $325,000 against HPCI; (c) Proof of Claim
No. 651, NOAA in the amount of $50,000 against Kaiser Gypsum; (d) Proof of Claim No. 650,
NOAA in the amount of $50,000 against HPCI; (e) Proof of Claim No. 649, DOI in the amount
of $50,000 against Kaiser Gypsum; and (f) Proof of Claim No. 652, DOI in the amount of
$50,000 against HPCI. The Debtors filed a motion to approve the settlement with the United
States on June 12, 2019 [D.I. 1735]. On September 16, 2019, the Court entered an order
[D.I. 1789] approving the settlement.

        In connection with the settlements with the State of Oregon and the United States, the
Debtors will receive contribution protection with respect to both sites, although for costs already
incurred at the Lower Duwamish Superfund Site such protection will not apply to the claims of
parties other than the United States, including The Boeing Company, the Port of Seattle, the City
of Seattle and King County, Washington.

       In addition, the Debtors have reached agreements with the following insurers to resolve
the Debtors' claims for environmental insurance coverage against the insurers: AIG Property
Casualty, Westchester Fire Insurance Company, the solvent and represented certain London
Market Insurers, Continental Insurance Company, Columbia Casualty Company, National Fire


NAI-1505612704v13                               56
Case 16-31602            Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17              Desc Main
                                     Document      Page 69 of 132



Insurance Company of Hartford and Truck. Pursuant to the agreements and agreements in
principle, the insurers will pay a total of $50.1 million to the Debtors.

       Each insurance settlement is contingent on the execution of a mutually acceptable
settlement agreement, which will provide for the applicable insurer to buy back its environmental
insurance policies pursuant to section 363 of the Bankruptcy Code. The Debtors intend to file
motions seeking Bankruptcy Court approval of the agreements pursuant to Bankruptcy
Rule 9019 and schedule the motions for a hearing prior to or at the Confirmation Hearing. Each
motion will seek approval of an injunction pursuant to section 105 of the Bankruptcy Code
enjoining parties from pursuing the applicable insurer based on claims against the purchased
environmental insurance policies, and the injunctions will not apply to claims for coverage for
asbestos bodily injury. Additionally, these injunctions will be incorporated into the Plan and the
Confirmation Order.

       Finally, Lehigh Hanson has agreed to contribute up to $28.15 million to the Reorganized
Debtors on the Effective Date, as necessary to satisfy Allowed General Unsecured Claims.

       The Debtors believe that the agreements described in this Section IV.Q.2 ensure that the
Reorganized Debtors will have sufficient cash to fund all payments to be made pursuant to the
Plan. In particular, the estimated aggregate Allowed amount of General Unsecured Claims is
$72,055,928. Pursuant to the settlements with insurers resolving the Debtors' claims for
environmental insurance coverage, the insurers will pay a total of $50.1 million to the Debtors.
The Debtors believe that this amount, together with Lehigh Hanson's agreed contribution of up to
$28.15 million, will be sufficient to satisfy the estimated aggregate Allowed amount of General
Unsecured Claims.

        R.          Truck Coverage Defense Allegations

        On a number of occasions, Truck has indicated that it believes that the Debtors' actions in
pursuing the Plan could trigger a coverage defense under the insurance policies. See D.I. 1302,
1415 and 1682. On April 3, 2019, Truck's counsel sent to the Debtors' counsel a letter regarding
"All Asbestos Bodily Injury Claims Against Kaiser Tendered to Truck Insurance Exchange for
Defense and Indemnity" (the "Truck Letter") wherein Truck raised further concerns and issues
related to allegations of coverage defenses. In the Truck Letter, Truck has taken the following
position:

                    Truck has filed a plan of reorganization on Kaiser's behalf that is
                    designed (1) to obtain the disclosures and authorizations necessary
                    to prevent further fraudulent conduct by asbestos plaintiffs and
                    their lawyers and (2) to implement claims resolution procedures
                    that would facilitate settlements outside the tort system. Kaiser has
                    refused to support the Truck-filed plan, and has instead proposed a
                    plan of reorganization that contains no fraud-protection measures
                    and makes no attempt to settle any of the asbestos claims.
                    Moreover, Kaiser has filed its plan pursuant to an agreement with
                    representatives of the asbestos plaintiffs' lawyers that shields
                    Kaiser and its related entities from any future fraudulent conduct


NAI-1505612704v13                                    57
Case 16-31602            Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17              Desc Main
                                     Document      Page 70 of 132



                    by those lawyers, but leaves Truck and other insurers completely
                    exposed. That agreement and the resulting plan of reorganization
                    appear to be collusive and in violation of Kaiser's duty to cooperate
                    and assist. Should the Kaiser plan be confirmed without
                    modifications necessary to comply with Kaiser's duty to cooperate
                    and assist, Truck reserves its right to deny coverage.

                    Therefore, Truck's defense of Kaiser in all ABIC is subject to its
                    reservation of rights in this letter.

         On August 28, 2019, Truck commenced adversary case number 19-03052 in the
Bankruptcy Court by filing a complaint requesting a declaratory judgment that the Debtors
breached their Asbestos Insurer Cooperation Obligations and duties of good faith and fair
dealing under the Asbestos Insurance Policies issued by Truck and, as a result, Truck is relieved
of its coverage obligations with respect to Asbestos Personal Injury Claims (the "Truck
Adversary"). On September 19, 2019, Truck filed a motion to withdraw the reference of the
Truck Adversary to the District Court. On October 1, 2019, the District Court entered an order
staying the Truck Adversary until the Bankruptcy Court ruled on the Plan. On October 9, 2019,
Truck filed a motion for reconsideration of the stay order.

       The Debtors believe that Truck's allegations, including those set forth in the Truck Letter
and the Truck Adversary, are baseless. They are further evidence of Truck's intention to
continue its misguided effort to hijack the plan process for its own benefit to the detriment of the
Debtors, their Estates and creditors, and all parties in interest. The Debtors will seek an
affirmative ruling by the Bankruptcy Court and/or the District Court that the objections and
reservations advanced by Truck, including those set forth in the Truck Letter, are without merit,
do not provide a basis for denying Confirmation of the Plan and do not trigger any coverage
defense under the Truck Policies.

V.      RISK FACTORS

         Prior to voting on the Plan, holders of Asbestos Personal Injury Claims, as well as
Entities in non-voting Classes, should consider carefully the risk factors described below, as well
as all of the information contained in this Disclosure Statement, including the Exhibits hereto.
These risk factors should not, however, be regarded as constituting the only risks involved in
connection with the Plan and its implementation. See Section IX for a discussion of certain U.S.
federal income Tax consequences of consummation of the Plan.

        Truck believes that the Debtors have violated their Asbestos Insurer Cooperation
Obligations and intends to vigorously contest the finding sought pursuant to Section VIII.A.3.u
of the Plan. In this regard, Truck commenced the Truck Adversary. If such litigation is not
resolved quickly, then the Debtors may be unable to timely satisfy their obligations under the
DEQ Settlement, which would threaten the Debtors' ability to consummate the Plan. The
Debtors also will be unable to consummate the Plan if a court determines that the Debtors have
violated their Asbestos Insurer Cooperation Obligations. The Debtors, the Asbestos Personal
Injury Committee, the Future Claimants' Representative and Lehigh Hanson submit that Truck's




NAI-1505612704v13                                    58
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                    Document      Page 71 of 132



position is without merit and that the Bankruptcy Court and/or District Court, as applicable, will
rule in the Debtors' favor and confirm the Plan.

        A.          Plan Confirmation

        There is no guarantee that that the Plan will be confirmed. If the Plan, or a substantially
similar plan, is not confirmed, the Debtors will remain in chapter 11, the amount of the Debtors'
present and future asbestos personal injury liabilities will be unresolved and the terms and timing
of any plan of reorganization ultimately confirmed in the Reorganization Cases and the treatment
of Claims and Interests will be unknown.

        B.          The Effective Date May Not Occur

        The Plan provides that there are several conditions precedent to the occurrence of the
Effective Date. There is no guarantee as to the timing of the Effective Date. Additionally, if the
conditions precedent to the Effective Date are not satisfied or waived, the Bankruptcy Court may
vacate the Confirmation Order. In that event, the Plan would be deemed null and void and the
Debtors or any other party may propose or solicit votes on an alternative plan of reorganization
that may not be as favorable to parties in interest as the Plan.

VI.     REORGANIZED DEBTORS

        A.          Continued Corporate Existence and Vesting of Assets in the Reorganized
                    Debtors

         Except as otherwise provided herein (and subject to the Restructuring Transactions
provisions of Section IV.B. of the Plan), each Debtor will, as a Reorganized Debtor, continue to
exist after the Effective Date as a separate corporate or other legal Entity, with all the powers of
a corporation or other legal Entity under applicable law and without prejudice to any right to
alter or terminate such existence (whether by merger, dissolution or otherwise) under applicable
state law. Except as otherwise provided herein (and subject to the Restructuring Transactions
provisions of Section IV.B. of the Plan), as of the Effective Date, all property of the respective
Estates of the Debtors, and any property acquired by a Debtor or Reorganized Debtor under the
Plan, will vest in the applicable Reorganized Debtor, free and clear of all Claims, Encumbrances
and Interests. On and after the Effective Date, each Reorganized Debtor may operate its
business and may use, acquire and dispose of property and compromise or settle any Claims
without supervision or approval by the Bankruptcy Court and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly imposed by the
Plan or the Confirmation Order. Without limiting the foregoing, each Reorganized Debtor may
pay the charges that it incurs on or after the Effective Date for Professionals' fees, disbursements,
expenses or related support services (including fees and expenses relating to the preparation of
Professional fee applications) without application to the Bankruptcy Court.

        B.          Restructuring Transactions

       On or after the Confirmation Date, the applicable Debtor or Reorganized Debtor may
take such actions as the Debtors or Reorganized Debtors determine to be necessary or
appropriate to effectuate, implement and consummate the Restructuring Transactions, including


NAI-1505612704v13                                59
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17          Desc Main
                                    Document      Page 72 of 132



without limitation the Restructuring Transactions set forth on Exhibit IV.B of the Plan; provided,
however, that no Restructuring Transactions other than the Restructuring Transactions set forth
on Exhibit IV.B of the Plan shall be implemented prior to the Effective Date without the written
consent of the Asbestos Personal Injury Committee and the Future Claimants' Representative,
which consent shall not be unreasonably withheld. The actions to effectuate, implement and
consummate the Restructuring Transactions may include: (1) the execution and delivery of
appropriate agreements or other documents that carry out the provisions of the Plan and that
satisfy the applicable requirements of applicable state law; and (2) the filing of appropriate
instruments pursuant to applicable state law.

        C.          Business of the Reorganized Debtors: Transfers and Lease Transactions

        On or after the Confirmation Date, non-debtor Lehigh Cement Company LLC will
transfer its interest in certain real property located in Kosse, Limestone County, Texas and
Kunkletown, Monroe County, Pennsylvania (together, the "Real Properties"), together with its
rights under certain leases related to the Real Properties, to Kaiser Gypsum. The actions to
effectuate, implement and consummate these transactions may include: (a) the execution and
delivery of appropriate agreements or other documents containing terms that are consistent with
the provisions of the Plan and that satisfy the applicable requirements of applicable state law;
and (b) the filing of appropriate instruments pursuant to applicable state law.

        The leases related to the Real Properties are expected to generate net cash flows for
Kaiser Gypsum in excess of $90,000 per year, as demonstrated in the Projections. HPCI will
continue to own its non-Debtor operating subsidiaries (Hanson Micronesia Cement, Inc. and
Hanson Permanente Cement of Guam, Inc.), and the Permanente Property. As set forth in the
Projections, net cash flows of HPCI will be in excess of $2.6 million per year.

        D.          Corporate Governance, Directors and Officers, Employment-Related
                    Agreements and Compensation Programs and Corporate Action

                    1.    Certificates of Incorporation and By-Laws of the Reorganized
                          Debtors

        As of the Effective Date, the Certificate of Incorporation and the By-Laws of each
Reorganized Debtor will be in such form as the Debtors may determine. The initial Certificate
of Incorporation and By-Laws of each Reorganized Debtor, among other things, shall prohibit
the issuance of nonvoting equity securities to the extent required by section 1123(a) of the
Bankruptcy Code. After the Effective Date, each such Entity shall be permitted to amend and
restate its Certificate of Incorporation or By-Laws pursuant to applicable state law and the terms
and conditions of such constituent documents.

                    2.    Directors and Officers of the Reorganized Debtors

        Subject to any requirement of Bankruptcy Court approval pursuant to section 1129(a)(5)
of the Bankruptcy Code, the initial directors and officers of each Reorganized Debtor shall be the
directors and officers of such Debtor immediately prior to the Effective Date. Each such director
and officer shall serve from and after the Effective Date until his or her successor is duly elected
or appointed and qualified or until his or her earlier death, resignation, or removal in accordance


NAI-1505612704v13                                60
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17          Desc Main
                                    Document      Page 73 of 132



with the terms of the Certificate of Incorporation and By-Laws of the relevant Reorganized
Debtor (as the same may be amended after the Effective Date) and applicable state law.

                    3.    Employee Arrangements of the Reorganized Debtors

        As of the Effective Date, the Reorganized Debtors shall be authorized to: (a) maintain,
amend or revise existing employment, indemnification and other arrangements with their active
and retired directors, officers and employees, subject to the terms and conditions of any such
agreement; and (b) enter into new employment, indemnification and other arrangements with
active and retired directors, officers and employees; all as determined by the board of directors of
the applicable Reorganized Debtor.

                    4.    Corporate Action

        Pursuant to section 1142 of the Bankruptcy Code, section 10-1008 of the Arizona
Revised Statutes and section 55-14A-01 of the North Carolina Business Corporation Act, the
following (which shall occur and be deemed effective as of the date specified in the documents
effectuating the same or, if no date is so specified, the Effective Date) shall be authorized and
approved in all respects and for all purposes without any requirement of further action by
stockholders or directors of any of the Debtors or the Reorganized Debtors or by any other
Entity: (a) the initial Certificates of Incorporation and By-Laws of the Reorganized Debtors;
(b) the initial directors and officers of the Reorganized Debtors; (c) the Distribution of cash
pursuant to the Plan; (d) the creation of the Asbestos Personal Injury Trust, and the funding
thereof; (e) other corporate actions that are necessary or appropriate to effectuate, implement and
consummate the provisions of the Plan, including the Restructuring Transactions provisions of
Section IV.B. of the Plan; and (f) the adoption, execution, delivery and performance of all
contracts, instruments, releases and other agreements and documents related to any of the
foregoing (including the Asbestos Personal Injury Trust Agreement and the Payment Note).

        E.          Effectuating Documents; Further Transactions; Exemption from Certain
                    Transfer Taxes

        Each officer of each Debtor and Reorganized Debtor shall be authorized to execute,
deliver, file or record such contracts, instruments, releases and other agreements and documents
and take such actions as may be necessary or appropriate to effect and implement the provisions
of the Plan, including the Restructuring Transactions provisions of Section IV.B of the Plan. The
secretary or any assistant secretary of each Debtor or Reorganized Debtor shall be authorized to
certify or attest to any of the foregoing actions. Pursuant to section 1146(a) of the Bankruptcy
Code, the following shall not be subject to any stamp Tax or similar Tax: (a) the creation of any
Encumbrances; (b) the making or assignment of any lease or sublease; (c) the execution and
implementation of the Asbestos Personal Injury Trust Agreement, including the creation of the
Asbestos Personal Injury Trust and any transfers to or by the Asbestos Personal Injury Trust;
(d) any Restructuring Transaction; or (e) the making or delivery of any deed or other instrument
of transfer under, in furtherance of or in connection with the Plan, including any merger
agreements, agreements of consolidation, restructuring, disposition, liquidation or dissolution,
deeds, bills of sale or assignments, applications, certificates or statements executed or filed in
connection with any of the foregoing or pursuant to the Plan.


NAI-1505612704v13                               61
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17          Desc Main
                                    Document      Page 74 of 132



        F.          Determination of the Insolvent Insurers Proceeds Dispute

        The Bankruptcy Court shall determine the Insolvent Insurers Proceeds Dispute unless it is
resolved by agreement among the Debtors, the Asbestos Personal Injury Committee, the Future
Claimants' Representative, ICSOP, First State, Associated International Insurance Company,
and, if prior to the Effective Date, the Creditors' Committee. The Confirmation Order shall
establish a schedule, acceptable to the Debtors, the Asbestos Personal Injury Committee, the
Future Claimants' Representative, ISCOP, First State, Associated International Insurance
Company, and, if prior to the Effective Date, the Creditors' Committee, for the litigation of the
Insolvent Insurers Proceeds Dispute in the Bankruptcy Court.

        G.          Compliance with QSF Regulations

        The Debtors and the Reorganized Debtors shall take all actions required of them as
"transferor," and the Asbestos Personal Injury Trustees shall take all actions required of them as
"administrator," pursuant to Treasury Regulations promulgated under section 468B of the IRC.
Pursuant to such Treasury Regulations, the Asbestos Personal Injury Trustees as "administrator"
shall be responsible for all tax reporting and withholding requirements in respect of distributions
made from the Asbestos Personal Injury Trust.

        H.          Surety Bond Obligations

        Notwithstanding any other provisions of the Plan, on the Effective Date, all rights of any
party related to the Surety Bond Program shall not be altered by the Plan. The applicable
Reorganized Debtor hereby reaffirms and ratifies the Surety Bond Obligations arising under the
Surety Bond Program, which shall continue to be in full force and effect, and the Surety Bond
Obligations are not discharged or released by the Plan in any way. On the Effective Date, all
liens and security interests, if any, granted pursuant to or in connection with the Surety Bond
Program shall have the priorities established in respect thereof under applicable non-bankruptcy
law, and shall not be enjoined or subject to discharge, impairment, release, avoidance,
recharacterization, or subordination pursuant to the Plan or the Confirmation Order. The Surety
Bond Program and all Surety Bond Obligations shall be treated by the Reorganized Debtors in
the ordinary course of business as if the Reorganization Cases had not been commenced. For the
avoidance of any doubt, and with a reservation of rights to all parties, any agreements related to
the Surety Bond Program to which a Debtor is party will vest in the applicable Reorganized
Debtor, and to the extent such agreements are considered to be executory contracts, then,
notwithstanding anything contained in Article V of the Plan to the contrary, the Plan will
constitute a motion to assume such agreements, and, subject to the occurrence of the Effective
Date, the entry of the Confirmation Order shall constitute approval of such assumption pursuant
to section 365(a) of the Bankruptcy Code. Nothing in the Plan shall affect in any way any
surety's rights against any non-debtor, or any non-debtor's rights against a surety, including under
the Surety Bond Program or with regard to the Surety Bond Obligations.




NAI-1505612704v13                                62
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17          Desc Main
                                    Document      Page 75 of 132



VII.    DISTRIBUTIONS UNDER THE PLAN

        A.          Unclassified Claims

                    1.    Payment of Administrative Claims

                          a.     Administrative Claims in General

         Except as specified in Section III.A.1. of the Plan, and subject to the bar date provisions
in the Plan, unless otherwise agreed by the holder of an Administrative Claim and the applicable
Debtor or Reorganized Debtor, each holder of an Allowed Administrative Claim shall receive, in
full satisfaction of its Administrative Claim, cash equal to the allowed amount of such
Administrative Claim either (i) as soon as practicable after the Effective Date or (ii) if the
Administrative Claim is not allowed as of the Effective Date, thirty (30) days after the date on
which an order allowing such Administrative Claim becomes a Final Order or a Stipulation of
Amount and Nature of Claim is executed by the applicable Reorganized Debtor and the holder of
the Administrative Claim.

                          b.     Statutory Fees

        On or before the Effective Date, Administrative Claims for fees payable pursuant to
28 U.S.C. § 1930, as determined at the Confirmation Hearing by the Bankruptcy Court or the
District Court, as applicable, shall be paid in cash equal to the amount of such Administrative
Claims. All fees payable pursuant to 28 U.S.C. § 1930 shall be paid by the Reorganized Debtors
in accordance therewith until the closing of the Reorganization Cases pursuant to section 350(a)
of the Bankruptcy Code.

                          c.     Ordinary Course Liabilities

        Allowed Administrative Claims based on liabilities incurred by a Debtor in the ordinary
course of its business (including any Intercompany Claims that are Administrative Claims,
Administrative Claims of governmental units for Taxes and Administrative Claims arising from
those contracts and leases of the kind described in Section V.E. of the Plan) shall be satisfied by
the applicable Reorganized Debtor pursuant to the terms and conditions of the particular
transaction giving rise to such Administrative Claims, without any further action by the holders
of such Administrative Claims or further approval of the Bankruptcy Court.

                          d.     Bar Dates for Administrative Claims

                                 (1)      General Bar Date Provisions

        Except as otherwise provided in Section III.A.1.d.ii. of the Plan, unless previously Filed,
requests for payment of Administrative Claims must be Filed and served on the Reorganized
Debtors, pursuant to the procedures specified in the Confirmation Order and the notice of entry
of the Confirmation Order, no later than sixty (60) days after the Effective Date. Holders of
Administrative Claims that are required to File and serve a request for payment of such
Administrative Claims and that do not File and serve such a request by the applicable Bar Date
shall be forever barred from asserting such Administrative Claims against the Debtors, the


NAI-1505612704v13                                 63
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                    Document      Page 76 of 132



Reorganized Debtors or their respective property and such Administrative Claims shall be
deemed discharged as of the Effective Date. Objections to such requests must be Filed and
served on the requesting party no later than 120 days after the Effective Date.

                                (2)     Bar Dates for Certain Administrative Claims

                                        (a)   Professional Compensation

        Professionals or other Entities asserting a Fee Claim for services rendered before the
Effective Date must File and serve on the Reorganized Debtors and such other Entities who are
designated by the Bankruptcy Rules, the Confirmation Order, the Fee Order or other order of the
Bankruptcy Court a Final Fee Application no later than ninety (90) days after the Effective Date.
A Professional may include any outstanding, non-Filed monthly or interim request for payment
of a Fee Claim pursuant to the Fee Order in its Final Fee Application. Objections to any Final
Fee Application must be Filed and served on the Reorganized Debtors and the requesting party
by the later of (1) eight (80) days after the Effective Date or (2) thirty (30) days after the Filing
of the applicable Final Fee Application. To the extent necessary, the Confirmation Order shall
amend and supersede any previously entered order of the Bankruptcy Court, including the Fee
Order, regarding the payment of Fee Claims. Any pending, Filed interim requests for a Fee
Claim pursuant to the Fee Order shall be resolved in the ordinary course in accordance with the
Fee Order or, if sooner, in connection with the particular Professional's Final Fee Application.

                                        (b)   Ordinary Course Liabilities

        Holders of Administrative Claims based on liabilities incurred by a Debtor in the
ordinary course of its business, including any Intercompany Claims that are Administrative
Claims, Administrative Claims of governmental units for Taxes and Administrative Claims
arising from those contracts and leases of the kind described in Section V.E. of the Plan, shall not
be required to File or serve any request for payment of such Administrative Claims. Such
Administrative Claims shall be satisfied pursuant to Section III.A.1.c. of the Plan.

                    2.    Payment of Priority Tax Claims

                          a.    Priority Tax Claims in General

       Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, unless otherwise agreed by
the holder of a Priority Tax Claim and the applicable Debtor or Reorganized Debtor, each holder
of an Allowed Priority Tax Claim shall receive, in full satisfaction of its Priority Tax Claim,
payment in full of the allowed amount of the Priority Tax Claim on the later of the Effective
Date or as soon as practicable after the date when such Claim becomes an Allowed Claim.

                          b.    Other Provisions Concerning Treatment of Priority Tax
                                Claims

       Notwithstanding the provisions of Section III.A.2.a. of the Plan, any Claim on account of
any penalty arising with respect to or in connection with an Allowed Priority Tax Claim that
does not compensate the holder for actual pecuniary loss shall be treated as a Class 3 Claim, and



NAI-1505612704v13                                64
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 77 of 132



the holder (other than as the holder of a Class 3 Claim) may not assess or attempt to collect such
penalty from the Reorganized Debtors or their respective property.

        B.          Obtaining Cash for Plan Distributions

       All cash payments to be made pursuant to the Plan shall be funded by the applicable
Reorganized Debtor. All cash necessary for a Reorganized Debtor to fund such cash payments
pursuant to the Plan shall be obtained through a combination of one or more of the following:
(1) such Reorganized Debtor's cash balances and cash generated by the operations of such
Reorganized Debtor; (2) any Tax refunds actually received by such Reorganized Debtor;
(3) contributions to or on behalf of such Reorganized Debtor by Lehigh Hanson, including
pursuant to Section IV.E of the Plan; (4) proceeds of certain of the Debtors' insurance policies or
(5) such other means of financing or funding as determined by the board of directors of such
Reorganized Debtor.

       On the Effective Date, Lehigh Hanson shall contribute to the Reorganized Debtors, as
necessary to satisfy Allowed General Unsecured Claims, up to $28.15 million in cash minus the
amount of the Insolvent Insurers Proceeds to which the Debtors are determined to be entitled.

        C.          Distributions for Claims Allowed as of the Effective Date

        Except as otherwise provided in the Plan, Distributions to be made on the Effective Date
to holders of Claims that are Allowed Claims as of the Effective Date shall be deemed made on
the Effective Date if made on the Effective Date or as promptly thereafter as practicable, but in
any event no later than: (1) sixty (60) days after the Effective Date or (2) such later date when
the applicable conditions of Section V.B. of the Plan (regarding cure payments for Executory
Contracts and Unexpired Leases being assumed), Section VI.D.2. of the Plan (regarding
undeliverable Distributions) or Section VI.G.3. of the Plan (regarding compliance with Tax
requirements) are satisfied. Distributions on account of Claims that become Allowed Claims
after the Effective Date shall be made pursuant to Section VI.G.2. of the Plan. Any Claim that is
disallowed by order of the Bankruptcy Court (or the District Court) prior to the Effective Date
shall be deemed expunged (to the extent not already expunged) as of the Effective Date without
the necessity for further Bankruptcy Court approval and the holder of any such Claim shall not
be entitled to any Distribution under the Plan.

        D.          Method of Distributions to Holders of Claims

       The Reorganized Debtors or Third Party Disbursing Agents as the Reorganized Debtors
may employ in their sole discretion shall make all Distributions of cash and other instruments or
documents required under the Plan. Each Disbursing Agent shall serve without bond, and any
Disbursing Agent may employ or contract with other Entities to assist in or make the
Distributions required by the Plan.

        E.          Compensation and Reimbursement for Services Related to Distributions

       Each Third Party Disbursing Agent providing services related to Distributions pursuant to
the Plan shall receive from the Reorganized Debtors, without further Bankruptcy Court approval,
reasonable compensation for such services and reimbursement of reasonable out-of-pocket


NAI-1505612704v13                                 65
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 78 of 132



expenses incurred in connection with such services. These payments shall be made on terms
agreed to with the Reorganized Debtors and shall not be deducted from Distributions to be made
pursuant to the Plan to holders of Allowed Claims receiving Distributions.

        F.          Delivery of Distributions and Undeliverable or Unclaimed Distributions

                    1.    Delivery of Distributions

        Distributions to holders of Allowed Claims (other than Asbestos Personal Injury Claims)
shall be made by a Disbursing Agent (a) at the addresses set forth on the respective proofs of
Claim Filed by holders of such Claims; (b) at the addresses set forth in any written certification
of address change delivered to the Disbursing Agent (including pursuant to a letter of transmittal
delivered to a Disbursing Agent) after the date of Filing of any related proof of Claim; or (c) at
the addresses reflected in the applicable Debtor's Schedules if no proof of Claim has been Filed
and the Disbursing Agent has not received a written notice of a change of address.

                    2.    Undeliverable Distributions Held by Disbursing Agents

                          a.     Holding and Investment of Undeliverable Distributions

        If any Distribution to a holder of an Allowed Claim is returned to a Disbursing Agent as
undeliverable, no further Distributions shall be made to such holder unless and until the
applicable Disbursing Agent is notified by written certification of such holder's then-current
address. Undeliverable Distributions shall remain in the possession of the applicable Disbursing
Agent pursuant to Section VI.D.2.a. of the Plan until such time as a Distribution becomes
deliverable. Undeliverable cash shall be held in segregated bank accounts in the name of the
applicable Disbursing Agent for the benefit of the potential claimants of such funds. Any
Disbursing Agent holding undeliverable cash shall invest such cash in a manner consistent with
the Reorganized Debtors' investment and deposit guidelines.

                          b.     After Distributions Become Deliverable

        On each Quarterly Distribution Date, the applicable Disbursing Agent shall make all
Distributions that become deliverable to holders of Allowed Claims (other than Asbestos
Personal Injury Claims) during the preceding calendar quarter, to the extent not distributed
earlier at the discretion of the applicable Disbursing Agent.

                          c.     Failure to Claim Undeliverable Distributions

         Any holder of an Allowed Claim that does not assert a claim pursuant to the Plan for an
undeliverable Distribution to be made by a Disbursing Agent within one year after the later of
(i) the Effective Date and (ii) the last date on which a Distribution was attempted to be made to
such holder shall have its claim for such undeliverable Distribution discharged and shall be
forever barred from asserting any such claim against the Reorganized Debtors or their respective
property. Unclaimed Distributions shall become property of the respective Reorganized Debtor,
free of any restrictions thereon, including the right of any state or other government to escheat
such property, and any such Distributions held by a Third Party Disbursing Agent shall be
returned to the applicable Reorganized Debtor. Nothing contained in the Plan shall require any


NAI-1505612704v13                                66
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17          Desc Main
                                    Document      Page 79 of 132



Debtor, Reorganized Debtor or Disbursing Agent to attempt to locate any holder of an Allowed
Claim.

        G.          Distribution Record Date

                    1.    No Recognition of Transfers after the Distribution Record Date

        A Disbursing Agent shall have no obligation to recognize the transfer or sale of any
interest or participation in, any Claim that occurs after the close of business on the Distribution
Record Date and shall be entitled for all purposes herein to recognize and make Distributions
only to those holders of Allowed Claims that are holders of such Claims, or participants therein,
as of the close of business on the Distribution Record Date.

                    2.    Treatment of Certain Transfers

       Except as otherwise provided in a Final Order of the Bankruptcy Court, the transferees of
Claims that are transferred pursuant to Bankruptcy Rule 3001 on or prior to the Distribution
Record Date shall be treated as the holders of such Claims for all purposes, notwithstanding that
any period provided by Bankruptcy Rule 3001 for objecting to such transfer has not expired by
the Distribution Record Date.

        H.          Means of Cash Payments

       Except as otherwise specified herein, cash payments made pursuant to the Plan to holders
of Claims shall be in United States currency by checks drawn on a domestic bank selected by the
Reorganized Debtors or Lehigh Hanson, as applicable, or, at the option of the Reorganized
Debtors or Lehigh Hanson, as applicable, by wire transfer from a domestic bank; provided,
however, that cash payments to foreign holders of Allowed Claims may be made, at the option of
the Reorganized Debtors or Lehigh Hanson, as applicable, in such funds and by such means as
are necessary or customary in a particular foreign jurisdiction.

        I.          Timing and Calculation of Amounts to Be Distributed

                    1.    Timing of Distributions Under the Plan

        Any Distribution to be made by any Debtor or Reorganized Debtor pursuant to the Plan
shall be deemed to have been timely made if made within sixty (60) days after the time therefor
specified in the Plan. Except as otherwise provided in the Plan, no interest shall accrue or be
paid with respect to any Distribution as a consequence of such Distribution not having been
made on the Effective Date. However, and for the avoidance of doubt, the funding of the
Asbestos Personal Injury Trust pursuant to Section IV.K.2. of the Plan shall occur on the
Effective Date.

                    2.    Allowed Claims

       On the Effective Date, each holder of an Allowed Claim (other than an Asbestos Personal
Injury Claim) shall receive the full amount of the Distributions that the Plan provides for
Allowed Claims in the applicable Class. On each Quarterly Distribution Date, Distributions also


NAI-1505612704v13                               67
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17        Desc Main
                                    Document      Page 80 of 132



shall be made pursuant to Section VII.C. of the Plan to holders of Disputed Claims in any such
Class that were allowed during the preceding calendar quarter, to the extent not distributed
earlier at the discretion of the applicable Disbursing Agent. Such quarterly Distributions also
shall be in the full amount that the Plan provides for Allowed Claims in the applicable Class.

                    3.    Compliance with Tax Requirements

                          a.    Withholding and Reporting

        In connection with the Plan, to the extent applicable, each Disbursing Agent shall comply
with all Tax withholding and reporting requirements imposed on it by any governmental unit,
and all Distributions pursuant to the Plan shall be subject to such withholding and reporting
requirements. Notwithstanding any provision of the Plan to the contrary, each Disbursing Agent
shall be authorized to take any actions that may be necessary or appropriate to comply with such
withholding and reporting requirements, including applying a portion of any cash Distribution to
be made under the Plan to pay applicable Tax withholding, requiring Claim holders to submit
appropriate certifications or establishing other mechanisms such Disbursing Agent believes are
reasonable and appropriate. To the extent that any Claim holder fails to submit appropriate
certifications required by a Disbursing Agent or to comply with any other mechanism established
by a Disbursing Agent to comply with Tax withholding requirements, such Claim holder's
Distribution may, in such Disbursing Agent's reasonable discretion, be deemed undeliverable and
subject to Section VI.D.2. of the Plan.

                          b.    Backup Withholding

        Without limiting the generality of the foregoing, in accordance with the Internal Revenue
Code's backup withholding rules, a holder of a Claim may be subject to backup withholding with
respect to Distributions made pursuant to the Plan, unless the holder (i) comes within certain
exempt categories (which generally include corporations) and, when required, demonstrates this
fact or (ii) provides at the applicable Disbursing Agent's request a completed IRS Form W-9 (or
substitute therefor) on which the holder includes a correct taxpayer identification number and
certifies under penalty of perjury that the taxpayer identification number is correct and that the
taxpayer is not subject to backup withholding because of a failure to report all dividend and
interest income. Among other things, to receive any post-petition interest, if requested by a
Disbursing Agent, a holder of an Allowed Claim shall be required to establish an exemption
from backup withholding or to make arrangements with respect to the payment of backup
withholding. Non-U.S. Allowed Claim holders may be required by the applicable Disbursing
Agent to provide a completed IRS Form W-8BEN or W-8BEN-E, as applicable (or other
applicable Form W-8 or successor form), to establish an exemption from or a treaty-reduced rate
of withholding on interest distributed pursuant to the Plan. Unless a Disbursing Agent, in its
discretion, determines otherwise, no Distributions on account of post-petition interest shall be
made to a holder of an Allowed Claim until such time as the holder of such Claim establishes
exemption from withholding or provides the applicable IRS Form.




NAI-1505612704v13                               68
Case 16-31602            Doc 1869       Filed 10/21/19 Entered 10/21/19 16:00:17      Desc Main
                                       Document      Page 81 of 132



                              c.    Obligations of Distribution Recipients

       Notwithstanding any other provision of the Plan, each Entity receiving a Distribution
pursuant to the Plan shall have sole and exclusive responsibility for the satisfaction and payment
of any Tax obligations imposed on it by any governmental unit on account of such Distribution,
including income, withholding and other Tax obligations.

        J.          Setoffs

        Except with respect to claims of a Debtor or Reorganized Debtor released pursuant to the
Plan or any contract, instrument, release or other agreement or document entered into or
delivered in connection with the Plan, the Reorganized Debtors or, as instructed by the
applicable Reorganized Debtor, a Third Party Disbursing Agent may, pursuant to section 553 of
the Bankruptcy Code or applicable non-bankruptcy law, set off against any Allowed Claim and
the Distributions to be made pursuant to the Plan on account of such Claim (before any
Distribution is made on account of such Claim) the claims, rights and causes of action of any
nature that the applicable Debtor or Reorganized Debtor may hold against the holder of such
Allowed Claim; provided, however, that neither the failure to effect a setoff nor the allowance of
any Claim hereunder shall constitute a waiver or release by the applicable Debtor or Reorganized
Debtor of any claim, right or cause of action that the Debtor or Reorganized Debtor may possess
against such a Claim holder.

        K.          Allocation of Payments

       Amounts paid to holders of Claims in satisfaction thereof shall be allocated first to the
principal amounts of such Claims, with any excess being allocated to accrued but unpaid interest
on such Claims.

        L.          Prosecution of Objections to Claims

                    1.        Objections to Claims

        Objections to Claims (other than Asbestos Personal Injury Claims) must be Filed and
served on the holders of such Claims by the Claims Objection Bar Date, and, if Filed prior to the
Effective Date, such objections shall be served on the parties on the then-applicable service list
in the Reorganization Cases. If an objection has not been Filed to a proof of Claim or an
amendment has not been made to the Schedules with respect to a scheduled Claim by the Claims
Objection Bar Date, the Claim to which the proof of Claim or Schedules relates shall be treated
as an Allowed Claim if such Claim has not been earlier allowed.

                    2.        Authority to Prosecute Objections

        After the Effective Date, the Reorganized Debtors shall have the authority to File
(if applicable), settle, compromise, withdraw or litigate to judgment objections to all Claims
(other than Asbestos Personal Injury Claims), including pursuant to any alternative dispute
resolution or similar procedures approved by the Bankruptcy Court. After the Effective Date, the
Reorganized Debtors may settle, compromise or otherwise resolve any Disputed Claim or any
objection or controversy relating to any Claim without approval of the Bankruptcy Court.


NAI-1505612704v13                                    69
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                    Document      Page 82 of 132



                    3.    Authority to Amend Schedules

       The Debtors or the Reorganized Debtors shall have the authority to amend the Schedules
with respect to any Claim (other than Asbestos Personal Injury Claims) and to make
Distributions based on such amended Schedules without approval of the Bankruptcy Court. If
any such amendment to the Schedules reduces the amount of or changes the nature or priority of
such Claim, the Debtor or Reorganized Debtor shall provide the holder of such Claim with notice
of such amendment and such holder shall have twenty (20) days to File an objection to such
amendment with the Bankruptcy Court. If no such objection is Filed, the Debtor or Reorganized
Debtor may proceed with Distributions based on such amended Schedules without approval of
the Bankruptcy Court.

        M.          Treatment of Disputed Claims

      Notwithstanding any other provisions of the Plan, no payments or Distributions shall be
made on account of a Disputed Claim until such Claim becomes an Allowed Claim.

        N.          Distributions on Account of Disputed Claims Once Allowed

       On each Quarterly Distribution Date, the applicable Disbursing Agent shall make all
Distributions on account of any Disputed Claim that has become an Allowed Claim during the
preceding calendar quarter, to the extent not distributed earlier at the discretion of the applicable
Disbursing Agent. Such Distributions shall be made pursuant to the provisions of the Plan
governing the applicable Class.

        O.          Preservation of Rights of Action; Settlement of Claims and Releases

                    1.    Preservation of Rights of Action by the Reorganized Debtors

        Except as provided in the Plan or in any contract, instrument, release or other agreement
entered into or delivered in connection with the Plan, in accordance with section 1123(b) of the
Bankruptcy Code and to the fullest extent possible under applicable law, the Reorganized
Debtors shall retain and may enforce, and shall have the right to enforce, any claims, demands,
rights and causes of action that any Debtor or Estate may hold against any Entity, including any
Recovery Actions. The Reorganized Debtors or their successors or assignees may pursue such
retained claims, demands, rights or causes of action, as appropriate, in accordance with the best
interests of the Reorganized Debtors or their successors or assignees holding such claims,
demands, rights or causes of action. Further, the Reorganized Debtors retain their right to File
and pursue, and shall have the sole right to File and pursue, any adversary proceedings against
any trade creditor or vendor related to debit balances or deposits owed to any Debtor.

                    2.    Settlement of Certain Estate Claims

               a.      Pursuant to Bankruptcy Rule 9019 and in consideration for the
        Distributions and other benefits provided under the Plan, any and all claims against the
        Protected Parties that are or would have been property of the Debtors' Estates or could
        have been brought by the Debtors' Estates, including without limitation Recovery Actions
        and any claims based upon a legal or equitable theory of liability in the nature of veil


NAI-1505612704v13                                  70
Case 16-31602            Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17             Desc Main
                                     Document      Page 83 of 132



        piercing, alter ego, successor liability, vicarious liability, fraudulent transfer, malpractice,
        breach of fiduciary duty, waste, fraud or conspiracy, except for Intercompany Claims,
        shall be deemed settled, released and extinguished. The entry of the Confirmation Order
        shall constitute the Bankruptcy Court's approval, as of the Effective Date, of the
        compromise or settlement of all such claims and the Bankruptcy Court's finding that such
        compromise or settlement is in the best interest of the Debtors, Reorganized Debtors and
        their respective Claim and Interest holders and is fair, equitable and reasonable.

                b.      Pursuant to Bankruptcy Rule 9019 and in consideration for the releases
        and other benefits provided under the Plan, any and all claims against the holders of
        Asbestos Personal Injury Claims who received payments in respect of their claims from
        the Debtors, Lehigh Hanson, or any predecessor or Affiliate of the Debtors or Lehigh
        Hanson prior to Petition Date, and their professionals (but only with respect to their
        representation of or work for such holders in connection with such payments), that are or
        would have been property of any of the Debtors' Estates or could have been brought by
        any of the Debtors' Estates or any Protected Party, including without limitation Recovery
        Actions, and any claims based upon a legal or equitable theory of liability, in each case
        arising out of, based upon or resulting from payments to holders of Asbestos Personal
        Injury Claims from the Debtors, Lehigh Hanson or any predecessor or Affiliate of the
        Debtors or Lehigh Hanson prior to Petition Date, shall be deemed settled, released and
        extinguished. The entry of the Confirmation Order shall constitute the Bankruptcy
        Court's approval, as of the Effective Date, of the compromise or settlement of all such
        claims and the Bankruptcy Court's finding that such compromise or settlement is in the
        best interest of the Debtors, the Reorganized Debtors and their respective Claim and
        Interest holders and is fair, equitable and reasonable.

                    3.    Releases

                          a.    General Releases of Debtors and Reorganized Debtors

       Except as otherwise expressly set forth in the Plan, and except to the extent it would
diminish, reduce or eliminate the duties or obligations of any Asbestos Insurer under any
Asbestos Personal Injury Insurance Asset, as of the Effective Date, the Debtors and the
Reorganized Debtors are released from all claims, commitments, obligations, suits,
judgments, damages, demands, debts, causes of action and liabilities, whether liquidated or
unliquidated, fixed or contingent, disputed or undisputed, matured or unmatured, known
or unknown, foreseen or unforeseen, then existing or thereafter arising, in law, equity or
otherwise, arising out of, based upon or resulting from, directly or indirectly, in whole or in
part, any act, omission, transaction or other occurrence taking place on or prior to the
Effective Date.

                          b.    Release by the Debtors, Reorganized Debtors and Lehigh
                                Hanson

        1.      Without limiting any other provision of the Plan, as of the Effective Date, the
Debtors and the Reorganized Debtors, on behalf of themselves and their respective
affiliates, Estates and successors and assigns, and any and all Entities who may purport to


NAI-1505612704v13                                 71
Case 16-31602       Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17          Desc Main
                               Document      Page 84 of 132



claim by, through, for or because of them, shall be deemed to forever release, waive and
discharge all claims, commitments, obligations, suits, judgments, damages, demands, debts,
causes of action and liabilities, whether liquidated or unliquidated, fixed or contingent,
disputed or undisputed, matured or unmatured, known or unknown, foreseen or
unforeseen, then existing or thereafter arising, in law, equity or otherwise, against each of
the present and former directors, officers, employees, attorneys, accountants, investment
bankers, financial advisors, appraisers, representatives and agents of the Debtors, the DIP
Lender and DEQ, in each case acting in such capacity, arising out of, based upon or
resulting from, directly or indirectly, in whole or in part, any act, omission, transaction or
other occurrence taking place on or prior to the Effective Date with respect to the
Reorganization Cases, the Plan or the DEQ Settlement, except for the liability of any Entity
that would otherwise result from any such act or omission to the extent that such act or
omission is determined in a Final Order to have constituted gross negligence or willful
misconduct.

        2.     Without limiting any other provision of the Plan, as of the Effective Date, the
Debtors, the Reorganized Debtors and Lehigh Hanson, on behalf of themselves and their
respective affiliates, Estates and successors and assigns, and any and all Entities who may
purport to claim by, through, for or because of them, shall be deemed to forever release,
waive and discharge all claims, commitments, obligations, suits, judgments, damages,
demands, debts, causes of action and liabilities, whether liquidated or unliquidated, fixed
or contingent, disputed or undisputed, matured or unmatured, known or unknown,
foreseen or unforeseen, then existing or thereafter arising, in law, equity or otherwise,
against holders of Asbestos Personal Injury Claims who received payments in respect of
their claims from the Debtors, Lehigh Hanson, or any predecessor or affiliate of the
Debtors or Lehigh Hanson prior to Petition Date, and their professionals (but only with
respect to their representation of or work for such holders in connection with such
payments), including without limitation Recovery Actions, in each case arising out of,
based upon or resulting from payments to holders of Asbestos Personal Injury Claims from
the Debtors, Lehigh Hanson or any predecessor or affiliate of the Debtors or Lehigh
Hanson prior to Petition Date.

                     c.      General Releases by Holders of Claims or Interests

       Without limiting any other provision of the Plan or the Bankruptcy Code, as of the
Effective Date, in consideration for, among other things, the obligations of the Debtors and
the Reorganized Debtors under the Plan, each holder of a Claim or Interest that votes in
favor of the Plan or is deemed to accept the Plan shall be deemed to forever release, waive
and discharge all claims, commitments, obligations, suits, judgments, damages, demands,
debts, causes of action and liabilities, whether liquidated or unliquidated, fixed or
contingent, disputed or undisputed, matured or unmatured, known or unknown, foreseen
or unforeseen, then existing or thereafter arising, in law, equity or otherwise, against any of
the Parties or any Reorganized Debtor, or any of their respective present or former
directors, officers, employees, members, subsidiaries, predecessors, successors, attorneys,
accountants, investment bankers, financial advisors, appraisers, representatives and
agents, or the DIP Lender, in each case acting in such capacity, arising out of, based upon
or resulting from, directly or indirectly, in whole or in part, any act, omission, transaction


NAI-1505612704v13                             72
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17          Desc Main
                                    Document      Page 85 of 132



or other occurrence taking place on or prior to the Effective Date and in any way relating
to the Reorganization Cases or the Plan (which release shall be in addition to the discharge
of Claims provided herein and under the Confirmation Order and the Bankruptcy Code).
Notwithstanding the foregoing, no release or discharge of any of the Parties or any
Reorganized Debtor, or any of their respective present or former directors, officers,
employees, members, subsidiaries, predecessors, successors, attorneys, accountants,
investment bankers, financial advisors, appraisers, representatives and agents, or the DIP
Lender, in each case acting in such capacity, shall diminish, reduce or eliminate the duties
or obligations of any Asbestos Insurer under any Asbestos Personal Injury Insurance
Asset.

                          d.     Injunction Related to Releases

         Except as otherwise expressly provided in the Plan, including in Section IV.O.1. of
the Plan, the Confirmation Order shall permanently enjoin the commencement or
prosecution by any Entity, whether directly, derivatively or otherwise, of any claims,
commitments, obligations, suits, judgments, damages, demands, debts, causes of action and
liabilities released pursuant to the Plan.

        P.          Release of Encumbrances

         Except as otherwise provided in the Plan or in any contract, instrument, release or other
agreement or document entered into or delivered in connection with the Plan, on the Effective
Date and concurrently with the applicable Distributions made pursuant to Article VI of the Plan,
all Encumbrances against the property of any Estate shall be fully released and discharged, and
all of the right, title and interest of any holder of such Encumbrances, including any rights to any
collateral thereunder, shall revert to the applicable Reorganized Debtor and its successors and
assigns.

        Q.          Discharge, Injunction and Subordination Rights

                    1.    Discharge of Claims

         Except as provided in the Plan or in the Confirmation Order, the rights afforded under the
Plan and the treatment of Claims and Interests under the Plan shall be in exchange for and in
complete satisfaction and discharge of all Claims, and including any interest accrued on Claims
from the Petition Date. Except as provided in the Plan or in the Confirmation Order,
Confirmation shall, as of the Effective Date, discharge the Debtors from all Claims or other
liabilities that arose on or before the Effective Date and all debts of the kind specified in
sections 502(g), 502(h) or 502(i) of the Bankruptcy Code, whether or not (a) a proof of Claim
based on such debt is Filed or deemed Filed pursuant to section 501 of the Bankruptcy Code, (b)
a Claim based on such debt is allowed pursuant to section 502 of the Bankruptcy Code or (c) the
holder of a Claim based on such debt has accepted the Plan.

        In accordance with the foregoing, except as provided in the Plan or the Confirmation
Order, the Confirmation Order shall be a judicial determination, as of the Effective Date, of a
discharge of all Claims and other debts and liabilities against the Debtors, pursuant to sections
524 and 1141 of the Bankruptcy Code, and such discharge shall void any judgment obtained


NAI-1505612704v13                                73
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                    Document      Page 86 of 132



against a Debtor at any time, to the extent that such judgment relates to a discharged Claim, debt
or liability. Nothing contained in the foregoing discharge shall, to the full extent provided under
section 524(e) of the Bankruptcy Code, affect the liability of any other Entity on, or the property
of any other Entity for, any debt of the Debtors that is discharged under this Plan.

       Notwithstanding any provision of the Plan to the contrary, Confirmation shall not
discharge the Debtors from any debt of a kind specified in 11 U.S.C. § 1141(d)(6).

                    2.    Injunctions

                          a.    General Injunctions

                                (1)     No Actions on Account of Discharged Claims

         Except as provided in the Plan, including in Section IV.O.1. of the Plan, or the
Confirmation Order, as of the Effective Date, all Entities that have held, currently hold or may
hold a Claim or other debt or liability that is discharged pursuant to the terms of the Plan shall be
permanently enjoined from taking any of the following actions on account of any such
discharged Claim, debt or liability: (a) commencing or continuing in any manner any action or
other proceeding against any Debtor or Reorganized Debtor, or any of its property, other than to
enforce any right to a Distribution pursuant to the Plan; (b) enforcing, attaching, collecting or
recovering in any manner any judgment, award, decree or order against any Debtor or
Reorganized Debtor, or any of its property, other than as permitted pursuant to (a) above;
(c) creating, perfecting or enforcing any lien or encumbrance against any Debtor or Reorganized
Debtor, or any of its property; (d) asserting a setoff, right of subrogation or recoupment of any
kind against any debt, liability or obligation due to any Debtor or Reorganized Debtor; and
(e) commencing or continuing any action, in any manner, in any place that does not comply with
or is inconsistent with the provisions of the Plan.

                                (2)     No Actions on Account of Released Claims

         Except as provided in the Plan, including in Section IV.O.1. of the Plan, or the
Confirmation Order, as of the Effective Date, all Entities that have held, currently hold or may
hold any claims, commitments, obligations, suits, judgments, damages, demands, debts, causes
of action or liabilities that are released pursuant to the Plan shall be permanently enjoined from
taking any of the following actions against any released Entity, or any of its property, on account
of such released claims, commitments, obligations, suits, judgments, damages, demands, debts,
causes of action or liabilities: (a) commencing or continuing in any manner any action or other
proceeding; (b) enforcing, attaching, collecting or recovering in any manner any judgment,
award, decree or order; (c) creating, perfecting or enforcing any Encumbrance; (d) asserting a
setoff, right of subrogation or recoupment of any kind against any debt, liability or obligation
due to any released Entity; and (e) commencing or continuing any action, in any manner, in any
place that does not comply with or is inconsistent with the provisions of the Plan.




NAI-1505612704v13                                74
Case 16-31602       Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                Document      Page 87 of 132



                              (3)    Recipients of Distribution Deemed to Consent

        By accepting Distributions pursuant to the Plan, each holder of an Allowed Claim
receiving Distributions pursuant to the Plan shall be deemed to have specifically consented to the
injunctions set forth in Section IX.B. of the Plan.

                      b.      Asbestos Permanent Channeling Injunction

        Pursuant to section 524(g) of the Bankruptcy Code, and except as otherwise
provided in the Plan, including Section IV.O.1. of the Plan, the Plan and the Confirmation
Order shall permanently and forever stay, restrain and enjoin any Entity from taking any
actions against any Protected Party for the purpose of, directly or indirectly, collecting,
recovering or receiving payment of, on or with respect to any Asbestos Personal Injury
Claim, all of which shall be channeled to the Asbestos Personal Injury Trust for resolution
as set forth in the Asbestos Personal Injury Trust Agreement and the related Asbestos
Personal Injury Trust Distribution Procedures, including permanently and forever staying,
restraining and enjoining any Entity from any of the following:

       1.      commencing, conducting or continuing in any manner, directly or indirectly,
any suit, action or other proceeding (including a judicial, arbitral, administrative or other
proceeding) in any forum against any Protected Party or any property or interests in
property of any Protected Party;

        2.     enforcing, levying, attaching (including any prejudgment attachment),
collecting or otherwise recovering by any means or in any manner, whether directly or
indirectly, any judgment, award, decree or other order against any Protected Party or any
property or interests in property of any Protected Party;

       3.      creating, perfecting or otherwise enforcing in any manner, directly or
indirectly, any Encumbrance against any Protected Party or any property or interests in
property of any Protected Party;

       4.      setting off, seeking reimbursement of, contribution from or subrogation
against, or otherwise recouping in any manner, directly or indirectly, any amount against
any liability owed to any Protected Party or any property or interests in property of any
Protected Party; and

       5.      proceeding in any manner in any place with regard to any matter that is
subject to resolution pursuant to the Asbestos Personal Injury Trust Documents, except in
compliance therewith.

       For the avoidance of doubt, the Asbestos Permanent Channeling Injunction shall
not affect any claims or causes of action under Sections IV.L.1. and IV.L.2. of the Plan.

                      c.      Environmental Injunction

       In consideration of the undertakings of the Settled Environmental Insurers, and
other consideration, and pursuant to their respective settlements with the Debtors and to


NAI-1505612704v13                              75
Case 16-31602             Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17        Desc Main
                                     Document      Page 88 of 132



preserve and promote further the agreements between and among the Debtors and any
Settled Environmental Insurers, and pursuant to section 105 of the Bankruptcy Code:

       1.     any and all Environmental Claims shall be treated, administered, determined
and resolved under the procedures and protocols under the Plan as the sole and exclusive
remedy with respect to Environmental Claims; and

      2.     all Entities are hereby permanently stayed, enjoined, barred and restrained
from doing any of the following against the Settled Environmental Insurers:

                                a.      commencing or continuing in any manner any action or
                         other proceeding of any kind with respect to any Environmental Claim
                         against any of the Settled Environmental Insurers or against the property
                         of any of Settled Environmental Insurers;

                                b.      commencing or continuing in any manner any
                         contribution, indemnity or other equitable action or other similar
                         proceeding relating to the environmental settlements made in this
                         bankruptcy case against any of the Settled Environmental Insurers or
                         against the property of any of Settled Environmental Insurers;

                                c.     enforcing, attaching, collecting or recovering, by any
                         manner or means, from any of the Settled Environmental Insurers, or the
                         property of any of the Settled Environmental Insurers, any judgment,
                         award, decree, payment or order relating to any Environmental Claim
                         against any of the Settled Environmental Insurers; and

                                d.      creating, perfecting or enforcing any lien of any kind
                         relating to any Environmental Claim against any of the Settled
                         Environmental Insurers, or the property of the Settled Environmental
                         Insurers.

The injunction set forth set forth in Section IX.B.3 of the Plan (the "Environmental
Injunction") is an integral part of the Plan and is essential to the Plan's consummation and
implementation. The Environmental Injunction shall inure to the benefit of the Settled
Environmental Insurers, but shall not apply to any Debtor or Reorganized Debtor.

For the avoidance of doubt, the Environmental Injunction shall not apply to Asbestos
Personal Injury Claims, or to Asbestos Insurance Policy Claims arising from the payment
of, or obligations arising from, Asbestos Personal Injury Claims.

                    3.      Subordination Rights

        The classification and manner of satisfying Claims and Interests under the Plan does not
take into consideration subordination rights, and nothing in the Plan or Confirmation Order shall
affect any subordination rights that a holder of a Claim may have with respect to any Distribution
to be made pursuant to the Plan, whether arising under general principles of equitable
subordination, contract, section 510(c) of the Bankruptcy Code or otherwise.


NAI-1505612704v13                                  76
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                    Document      Page 89 of 132



VIII. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        A.          Executory Contracts and Unexpired Leases to Be Assumed

                    1.    Assumption Generally

        Except as otherwise provided in the Plan or in any contract, instrument, release or other
agreement or document entered into in connection with the Plan, including the Restructuring
Transactions provisions of Section IV.B. of the Plan, on the Effective Date, pursuant to section
365 of the Bankruptcy Code, the applicable Debtor or Reorganized Debtor shall assume each of
its respective Executory Contracts and Unexpired Leases other than those listed on Exhibit V.C
of the Plan; provided, however, that the Debtors reserve the right, at any time prior to the
Effective Date, to amend Exhibit V.C to the Plan to: (a) delete any Executory Contract or
Unexpired Lease listed therein, thus providing for its assumption pursuant hereto; or (b) add any
Executory Contract or Unexpired Lease to Exhibit V.C of the Plan, thus providing for its
rejection pursuant to Section V.A.1 of the Plan. The Debtors shall provide notice of any
amendments to Exhibit V.C to the Plan to the parties to the Executory Contracts or Unexpired
Leases affected thereby and to the parties on the then-applicable service list in the
Reorganization Cases. Nothing herein shall constitute an admission by a Debtor or Reorganized
Debtor that any contract or lease is an Executory Contract or Unexpired Lease or that a Debtor or
Reorganized Debtor has any liability thereunder.

                    2.    Assumptions of Executory Contracts and Unexpired Leases

        Each Executory Contract or Unexpired Lease assumed under Section V.A.1. of the Plan
shall include any modifications, amendments, supplements or restatements to such contract or
lease.

                    3.    Approval of Assumptions and Assumption Procedures

       The Confirmation Order shall constitute an order of the Bankruptcy Court approving the
assumptions described in Section V.A.1. of the Plan, pursuant to section 365 of the Bankruptcy
Code, as of the Effective Date. The procedures for assumption of an Executory Contract or
Unexpired Lease are as follows:

                a.     After the entry of the Confirmation Order, the Debtors shall serve upon
        each party to an Executory Contract or Unexpired Lease being assumed pursuant to the
        Plan notice of: (i) the contract or lease being assumed or assumed and assigned; (ii) the
        Cure Amount Claim, if any, that the applicable Debtor believes it would be obligated to
        pay in connection with such assumption; and (iii) the procedures for such party to object
        to the assumption or assumption and assignment of the applicable contract or lease or the
        amount of the proposed Cure Amount Claim.

                b.      Any Entity wishing to object to (i) the proposed assumption of an
        Executory Contract or Unexpired Lease under the Plan or (ii) the proposed amount of the
        related Cure Amount Claim must File and serve on counsel to the Debtors a written
        objection setting forth the basis for the objection within twenty (20) days of service of the
        notice described in Section V.A.3.a. of the Plan.


NAI-1505612704v13                                77
Case 16-31602           Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                   Document      Page 90 of 132



                c.      If no objection to the proposed assumption or Cure Amount Claim is
        properly Filed and served prior to the objection deadline with respect to an Executory
        Contract or Unexpired Lease: (i) the proposed assumption of the Executory Contract or
        Unexpired Lease shall be approved in accordance with the Plan and the Confirmation
        Order, effective as of the Effective Date, without further action of the Bankruptcy Court;
        and (ii) the Cure Amount Claim identified by the Debtors in the notice shall be fixed and
        shall be paid in accordance with the Plan on or after the Effective Date, without further
        action of the Bankruptcy Court, to the appropriate contract or lease party identified on the
        notice.

                d.     If an objection to the proposed assumption or Cure Amount Claim is
        properly Filed and served prior to the objection deadline with respect to an Executory
        Contract or Unexpired Lease, the Debtors or Reorganized Debtors, as applicable, and the
        objecting party may resolve such objection by stipulation, without further action of the
        Bankruptcy Court.

                 e.     If an objection to the proposed assumption or Cure Amount Claim is
        properly Filed and served prior to the objection deadline with respect to an Executory
        Contract or Unexpired Lease and the parties are unable to resolve such objection: (i) the
        Debtors or Reorganized Debtors may File a reply to such objection no later than thirty
        (30) days after the Filing and service of such objection and ask the Bankruptcy Court to
        schedule a hearing on the particular objection and the related reply at an appropriate time;
        or (ii) the Debtors or Reorganized Debtors, as applicable, may designate the Executory
        Contract or Unexpired Lease underlying such objection for rejection pursuant to Section
        V.C. of the Plan and amend Exhibit V.C to the Plan accordingly.

        B.          Payments Related to the Assumption of Executory Contracts and Unexpired
                    Leases

        To the extent that a Cure Amount Claim constitutes a monetary default, such Cure
Amount Claim associated with each Executory Contract and Unexpired Lease to be assumed
pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, at
the option of the Debtor or Reorganized Debtor assuming such contract or lease or the assignee
of such Debtor or Reorganized Debtor, if any: (1) by payment of the Cure Amount Claim in
cash on the Effective Date or (2) on such other terms as are agreed to by the parties to such
Executory Contract or Unexpired Lease. Pursuant to section 365(b)(2)(D) of the Bankruptcy
Code, no Cure Amount Claim shall be allowed for a penalty rate or other form of default rate of
interest. If there is a dispute regarding: (1) the amount of any Cure Amount Claim; (2) the
ability of the applicable Reorganized Debtor or any assignee to provide "adequate assurance of
future performance" (within the meaning of section 365 of the Bankruptcy Code) under the
contract or lease to be assumed; or (3) any other matter pertaining to assumption of such contract
or lease, the payment of any Cure Amount Claim required by section 365(b)(1) of the
Bankruptcy Code shall be made following the entry of a Final Order resolving the dispute and
approving the assumption. For assumptions of Executory Contracts or Unexpired Leases
between Debtors, the Reorganized Debtor assuming such contract may cure any monetary
default (1) by treating such amount as either a direct or indirect contribution to capital or



NAI-1505612704v13                               78
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17           Desc Main
                                    Document      Page 91 of 132



Distribution (as appropriate) or (2) through an intercompany account balance in lieu of payment
in cash.

        C.          Executory Contracts and Unexpired Leases to Be Rejected and Rejection
                    Procedures

        On the Effective Date, each Executory Contract and Unexpired Lease listed on
Exhibit V.C to the Plan shall be rejected pursuant to section 365 of the Bankruptcy Code. Each
contract and lease listed on Exhibit V.C to the Plan shall be rejected only to the extent that any
such contract or lease constitutes an Executory Contract or Unexpired Lease. Listing a contract
or lease on Exhibit V.C to the Plan shall not constitute an admission by a Debtor or Reorganized
Debtor that such contract or lease is an Executory Contract or Unexpired Lease or that a Debtor
or Reorganized Debtor has any liability thereunder. The Confirmation Order shall constitute an
order of the Bankruptcy Court approving such rejections, pursuant to section 365 of the
Bankruptcy Code, as of the Effective Date. The appropriate procedures for rejection of an
Executory Contract or Unexpired Lease are as follows:

       1.      After the entry of the Confirmation Order, the Debtors shall serve upon each party
to an Executory Contract or Unexpired Lease being rejected pursuant to the Plan notice of such
proposed rejection.

        2.      Any Entity wishing to object to the proposed rejection of an Executory Contract
or Unexpired Lease under the Plan must File and serve on counsel to the Debtors a written
objection setting forth the basis for the objection within twenty (20) days of service of the notice
described in Section V.C.1. of the Plan.

        3.      If no objection to the proposed rejection is properly Filed and served prior to the
objection deadline with respect to an Executory Contract or Unexpired Lease, the proposed
rejection of the applicable Executory Contract or Unexpired Lease shall be approved in
accordance with the Plan and the Confirmation Order, effective as of the Effective Date, without
further action of the Bankruptcy Court.

        4.      If an objection to the proposed rejection is properly Filed and served prior to the
objection deadline with respect to an Executory Contract or Unexpired Lease, the Debtors or
Reorganized Debtors, as applicable, and the objecting party may resolve such objection by
stipulation, without further action of the Bankruptcy Court.

        5.     If an objection to the proposed rejection is properly Filed and served prior to the
objection deadline with respect to an Executory Contract or Unexpired Lease and the parties are
unable to resolve such objection, the Debtors or Reorganized Debtors, as applicable, may File a
reply to such objection no later than thirty (30) days after the Filing and service of such objection
and ask the Bankruptcy Court to schedule a hearing on the particular objection and the related
reply at an appropriate time.

        D.          Obligations to Indemnify Directors, Officers and Employees

       The obligations of each Debtor or Reorganized Debtor to indemnify any individual
serving as one of its directors, officers or employees prior to or following the Petition Date by


NAI-1505612704v13                                79
Case 16-31602            Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17         Desc Main
                                    Document      Page 92 of 132



reason of such individual's prior or future service in such a capacity or as a director, officer or
employee of any Debtor or other Entity, to the extent provided in the applicable Certificate of
Incorporation or By-Laws, by statutory law or by written agreement, policies or procedures of or
with such Debtor, shall be deemed and treated as executory contracts that are assumed by the
applicable Debtor or Reorganized Debtor pursuant to the Plan and section 365 of the Bankruptcy
Code as of the Effective Date. Accordingly, such indemnification obligations shall survive and
be unaffected by entry of the Confirmation Order, irrespective of whether such indemnification
is owed for an act or event occurring before or after the Petition Date.

        E.          Contracts and Leases Entered Into After the Petition Date

        Notwithstanding any other provision of the Plan, and subject to the Restructuring
Transactions provisions of Section IV.B. of the Plan, contracts and leases entered into after the
Petition Date by any Debtor, including any Executory Contracts and Unexpired Leases assumed
by such Debtor, shall be performed by the Debtor or Reorganized Debtor liable thereunder in
accordance with the terms and conditions of such contracts and leases in the ordinary course of
its business. Accordingly, such contracts and leases and other obligations (including any
assumed Executory Contracts and Unexpired Leases) shall survive and remain unaffected by
entry of the Confirmation Order.

        F.          Insurance Policies

                    1.    Assumed Insurance Policies

        The Debtors do not believe that the insurance policies issued to any Debtor, including the
Insurance Policies, prior to the Petition Date constitute executory contracts. To the extent such
insurance policies are considered to be executory contracts, then, notwithstanding anything
contained in Article V of the Plan to the contrary, the Plan will constitute a motion to assume
such insurance policies, which include but are not limited to the Debtors' workers' compensation
and liability, product and property insurance policies maintained by The Home Insurance
Company, and authorize the Reorganized Debtors to pay all future obligations, if any, in respect
thereof. Subject to the occurrence of the Effective Date, the entry of the Confirmation Order will
constitute approval of such assumption pursuant to section 365(a) of the Bankruptcy Code and a
finding by the Bankruptcy Court that each such assumption is in the best interest of the Debtors,
their respective Estates and all parties in interest in the Reorganization Cases. Unless otherwise
determined by the Bankruptcy Court pursuant to a Final Order or agreed to by the parties thereto
prior to the Effective date, no payments are required to cure any defaults of any Debtor existing
as of the Confirmation Date with respect to each such insurance policy.

                    2.    Reservation of Rights

        Nothing contained in the Plan will constitute a waiver of any claim, right or cause of
action that a Debtor, Reorganized Debtor or the Asbestos Personal Injury Trust, as the case may
be, may hold against the insurer under any policy of insurance or insurance agreement, except to
the extent the insurer is a Settling Asbestos Insurer.




NAI-1505612704v13                                 80
Case 16-31602           Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                   Document      Page 93 of 132



IX.     CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF CONSUMMATION
        OF THE PLAN

     A DESCRIPTION OF CERTAIN U.S. FEDERAL INCOME TAX
CONSEQUENCES OF THE PLAN IS PROVIDED BELOW. THE DESCRIPTION IS
BASED ON THE IRC, TREASURY REGULATIONS, JUDICIAL DECISIONS AND
ADMINISTRATIVE DETERMINATIONS, ALL AS IN EFFECT ON THE DATE OF
THIS DISCLOSURE STATEMENT AND ALL SUBJECT TO CHANGE, POSSIBLY
WITH RETROACTIVE EFFECT. CHANGES IN ANY OF THESE AUTHORITIES OR
IN THEIR INTERPRETATION COULD CAUSE THE FEDERAL INCOME TAX
CONSEQUENCES OF THE PLAN TO DIFFER MATERIALLY FROM THE
CONSEQUENCES DESCRIBED BELOW.

     THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE
COMPLEX AND, IN IMPORTANT RESPECTS, UNCERTAIN. NO RULING HAS
BEEN REQUESTED FROM THE IRS; NO OPINION HAS BEEN REQUESTED FROM
DEBTORS' COUNSEL CONCERNING ANY TAX CONSEQUENCE OF THE PLAN;
AND NO TAX OPINION IS GIVEN BY THIS DISCLOSURE STATEMENT.

     THE DESCRIPTION THAT FOLLOWS DOES NOT COVER ALL ASPECTS OF
FEDERAL INCOME TAXATION THAT MAY BE RELEVANT TO THE DEBTORS OR
HOLDERS OF CLAIMS OR INTERESTS. FOR EXAMPLE, THE DESCRIPTION
DOES NOT ADDRESS ISSUES OF SPECIAL CONCERN TO CERTAIN TYPES OF
TAXPAYERS, SUCH AS DEALERS IN SECURITIES, LIFE INSURANCE
COMPANIES, FINANCIAL INSTITUTIONS, TAX EXEMPT ORGANIZATIONS AND
NON-U.S. TAXPAYERS, NOR DOES IT ADDRESS HOLDERS OF CLAIMS OR
INTERESTS THAT ARE NOT ENTITLED TO VOTE ON THE PLAN. IN ADDITION,
THE DESCRIPTION DOES NOT DISCUSS STATE, LOCAL OR NON-U.S. TAX
CONSEQUENCES.

     FOR THESE REASONS, THE DESCRIPTION THAT FOLLOWS IS NOT A
SUBSTITUTE FOR CAREFUL TAX PLANNING AND PROFESSIONAL TAX ADVICE
BASED UPON THE INDIVIDUAL CIRCUMSTANCES OF EACH HOLDER OF A
CLAIM OR INTEREST. HOLDERS OF CLAIMS OR INTERESTS ARE URGED TO
CONSULT WITH THEIR OWN TAX ADVISORS REGARDING THE FEDERAL,
STATE, LOCAL AND NON-U.S. TAX CONSEQUENCES OF THE PLAN.

        A.          The Asbestos Personal Injury Trust

       As discussed in Section II.D.1. above and in Section IV.F. of the Plan, the Asbestos
Personal Injury Trust is intended to be one or more "qualified settlement funds" within the
meaning of the Treasury Regulations issued under section 468B of the IRC. If the Asbestos
Personal Injury Trust so qualifies, then the Asbestos Personal Injury Trust will not have taxable
income on receipt of the Asbestos Personal Injury Trust Assets, it will take an initial basis in the
Phase 1 Claims and the Asbestos Personal Injury Insurance Assets equal to the fair market value
of such assets on the Effective Date, and it will not be entitled to deduct payments to claimants
as such payments are made. In addition, any income on the assets of the Asbestos Personal


NAI-1505612704v13                                81
Case 16-31602           Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                   Document      Page 94 of 132



Injury Trust generally will be treated as subject to Tax on a current basis (in the case of the
Phase 1 Claims and the Asbestos Personal Injury Insurance Assets, generally to the extent
recoveries exceed the Asbestos Personal Injury Trust's initial basis in such assets) and all
distributions pursuant to the Plan will be made net of provision for Taxes and subject to
applicable Tax withholding and reporting requirements.

        B.          U.S. Federal Income Tax Consequences to Holders of Asbestos Claims

       To the extent that payments from the Asbestos Personal Injury Trust to holders of
Asbestos Personal Injury Claims represent damages on account of personal physical injuries or
sickness of such holders, such holders should not recognize gross income under section 104 of
the IRC, except to the extent that such payments are attributable to medical expense deductions
allowed under section 213 of the IRC for a prior taxable year.

        C.          Information Reporting and Backup Withholding

        As described above in Section VII.I.3.a., all Distributions under the Plan shall be subject
to applicable federal income tax withholding and reporting.

     THE FOREGOING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF
CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN, AND IS
NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX
PROFESSIONAL. THE ABOVE DISCUSSION IS FOR INFORMATION PURPOSES
ONLY AND IS NOT TAX ADVICE. THE TAX CONSEQUENCES ARE IN MANY
CASES UNCERTAIN AND MAY VARY DEPENDING ON A HOLDER'S INDIVIDUAL
CIRCUMSTANCES. ACCORDINGLY, HOLDERS ARE URGED TO CONSULT WITH
THEIR TAX ADVISORS ABOUT THE FEDERAL, STATE, LOCAL AND NON-U.S.
INCOME AND OTHER TAX CONSEQUENCES OF THE PLAN.

X.      ADDITIONAL INFORMATION

        Any statements in this Disclosure Statement concerning the provisions of any document
are not necessarily complete, and in each instance reference is made to such document for the
full text thereof. Certain documents described or referred to in this Disclosure Statement have
not been attached as Exhibits because of the impracticability of furnishing copies of these
documents to all recipients of this Disclosure Statement. The Debtors will File all Exhibits to the
Plan with the Bankruptcy Court that are currently not attached as Exhibits to the Plan and make
them available for review on the website of Prime Clerk at
https://cases.primeclerk.com/kaisergypsum no later than ten (10) days before the deadline to vote
on the Plan. The Debtors also will serve such Exhibits to the Plan on the parties on their then
current Bankruptcy Rule 2002 service list no later than ten (10) days before the deadline to vote
on the Plan. Further, all of the Exhibits may be obtained from the copy services identified in the
notice of the Confirmation Hearing.

XI.     RECOMMENDATION AND CONCLUSION

       For all of the reasons set forth in this Disclosure Statement, the Debtors, Lehigh Hanson,
the Asbestos Personal Injury Committee and the Future Claimants' Representative believe that


NAI-1505612704v13                                82
Case 16-31602       Doc 1869      Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                 Document      Page 95 of 132



the Confirmation and consummation of the Plan is preferable to all other alternatives.
Consequently, the Debtors, Lehigh Hanson, the Asbestos Personal Injury Committee and the
Future Claimants' Representative urge all holders of Claims in the voting class to vote to accept
(i.e., vote in favor of) the Plan and to evidence their acceptance by duly completing and returning
their ballots so that they will be received on or before the deadline to vote on the Plan.

 Date: October 14, 2019                           Respectfully submitted,

                                                  HANSON PERMANENTE CEMENT
                                                  COMPANY (for itself and on behalf of
                                                  Kaiser Gypsum Company, Inc.)


                                                  By: /s/ Charles E. McChesney II
                                                     Charles E. McChesney II
                                                     Vice President, Secretary and Director




NAI-1505612704v13                               83
Case 16-31602       Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17   Desc Main
                               Document      Page 96 of 132




                                       EXHIBIT I

         THIRD AMENDED JOINT PLAN OF REORGANIZATION OF
 KAISER GYPSUM COMPANY, INC. AND HANSON PERMANENTE CEMENT, INC.


                                     [Filed Separately]




NAI-1505612704v13
Case 16-31602       Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17   Desc Main
                               Document      Page 97 of 132



                                      EXHIBIT II

                                VOTING PROCEDURES




NAI-1505612704v13
    Case 16-31602            Doc 1869          Filed 10/21/19 Entered 10/21/19 16:00:17                               Desc Main
                                              Document      Page 98 of 132


                                    UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION

                                                                      :
    In re                                                             :       Chapter 11
                                                                      :
    KAISER GYPSUM COMPANY, INC., et al.,1                             :       Case No. 16-31602 (JCW)
                                                                      :
                        Debtors.                                      :       (Jointly Administered)
                                                                      :

                                                   VOTING PROCEDURES

                                                                      C. Richard Rayburn, Jr. (NC 6357)
                                                                      John R. Miller, Jr. (NC 28689)
                                                                      RAYBURN COOPER & DURHAM, P.A.
                                                                      1200 Carillon
                                                                      227 West Trade Street
                                                                      Charlotte, North Carolina 28202
                                                                      Telephone: (704) 334-0891
                                                                      Facsimile: (704) 377-1897
                                                                      E-mail: rrayburn@rcdlaw.net
                                                                               jmiller@rcdlaw.net

                                                                      -and-
                                                                      Gregory M. Gordon (TX 08435300)
                                                                      Amanda Rush (TX 24079422)
                                                                      JONES DAY
                                                                      2727 N. Harwood Street
                                                                      Dallas, Texas 75201
                                                                      Telephone: (214) 220-3939
                                                                      Facsimile: (214) 969-5100
                                                                      E-mail: gmgordon@jonesday.com
                                                                               asrush@jonesday.com

                                                                      -and-

                                                                      Paul M. Green (TX 24059854)
                                                                      JONES DAY
                                                                      717 Texas, Suite 3300
                                                                      Houston, Texas 77002
                                                                      Telephone: (832) 239-3939
                                                                      Facsimile: (832) 239-3600
                                                                      E-mail: pmgreen@jonesday.com

                                                                      ATTORNEYS FOR DEBTORS


1           The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers follow in
            parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement, Inc. (7313). The Debtors'
            address is 300 E. John Carpenter Freeway, Irving, Texas 75062.




NAI-1507701026v5
Case 16-31602                Doc 1869             Filed 10/21/19 Entered 10/21/19 16:00:17                                               Desc Main
                                                 Document      Page 99 of 132


1.      DEFINITIONS................................................................................................................................ 1
        a.          "2002 List" ......................................................................................................................... 1
        b.          "Asbestos Personal Injury Claims Solicitation Notice" ..................................................... 1
        c.          "Ballot" .............................................................................................................................. 1
        d.          "Bankruptcy Court" ........................................................................................................... 1
        e.          "Certified Plan Solicitation Directive" ............................................................................... 1
        f.          "Clients" ............................................................................................................................. 1
        g.          "Confirmation Hearing" .................................................................................................... 1
        h.          "Confirmation Hearing Notice" ........................................................................................ 1
        i.          "Confirmation Objection Deadline"................................................................................... 1
        j.          "Debtors" .......................................................................................................................... 1
        k.          "Disclosure Statement" ...................................................................................................... 1
        l.          "Firm" ................................................................................................................................ 1
        m.          "General Publication Notice" ............................................................................................. 1
        n.          "Master Ballot" .................................................................................................................. 2
        p.          "Publications" ................................................................................................................... 2
        q.          "Rule 3018 Motion" ........................................................................................................... 2
        r.          "Solicitation Package" ....................................................................................................... 2
        s.          "Voting Agent" .................................................................................................................. 2
        t.          "Voting Deadline".............................................................................................................. 2
        u.          "Voting Record Date" ........................................................................................................ 2
2.      PUBLICATION NOTICE .............................................................................................................. 2
3.      AVAILABILITY OF PLAN-RELATED DOCUMENTS ON THE INTERNET ......................... 2
4.      DISTRIBUTION OF CERTAIN DOCUMENTS ON CD-ROM OR USB FLASH
        DRIVE ............................................................................................................................................ 3
5.      DISTRIBUTION OF SOLICITATION PACKAGES .................................................................... 3
        a.          Asbestos Personal Injury Claims ....................................................................................... 3
        b.          Asbestos Personal Injury Indirect Claims .......................................................................... 3
        c.          Holders of Claims or Interests other than Asbestos Personal Injury Claims ..................... 3
        d.          Other Parties ...................................................................................................................... 3
        e.          Distribution of Solicitation Packages to Undeliverable Addresses Not Required;
                    Procedures for Returned Solicitation Packages ................................................................. 3
6.      SPECIAL PROCEDURES RELATING TO ASBESTOS PERSONAL INJURY
        CLAIMS ......................................................................................................................................... 3
        a.          Procedures Related to Asbestos Personal Injury Indirect Claims ...................................... 3




NAI-1507701026v5
Case 16-31602              Doc 1869          Filed 10/21/19 Entered 10/21/19 16:00:17                                         Desc Main
                                            Document     Page 100 of 132


        b.         Procedures Related to Asbestos Personal Injury Claims (Other than Asbestos
                   Personal Injury Indirect Claims) ....................................................................................... 3
7.      RETURN OF BALLOTS ............................................................................................................... 7
        a.         Authority to Complete and Execute Ballots ...................................................................... 7
        b.         Method for Transmitting, and Place to Send, Completed Ballots...................................... 7
        c.         Deadline for Receiving Completed Ballots ....................................................................... 7
8.      TABULATION OF BALLOTS ...................................................................................................... 7
        a.         Claimants That Are Entitled to Vote ................................................................................. 7
        b.         General Tabulation Rules .................................................................................................. 7




NAI-1507701026v5                                                     ii
    Case 16-31602           Doc 1869         Filed 10/21/19 Entered 10/21/19 16:00:17                                  Desc Main
                                            Document     Page 101 of 132


                                           KAISER GYPSUM COMPANY, INC., ET AL.
                                                  VOTING PROCEDURES

The following procedures (the "Voting Procedures")1 have been approved by the Bankruptcy Court in connection with (a) the
distribution of solicitation materials for voting to accept (i.e., voting in favor of) or reject (i.e., voting against) the Plan (as
hereinafter defined) and (b) the return and tabulation of Ballots and Master Ballots (as hereinafter defined).

1.        Definitions

          a.         "2002 List" means the general service list maintained by the Debtors in their chapter 11 cases pursuant to
                     Rule 2002 of the Federal Rules of Bankruptcy Procedure and related orders of the Bankruptcy Court.

          b.         "Asbestos Personal Injury Claims Solicitation Notice" means the notice sent to all known Firms that
                     (i) details proposed procedures for soliciting votes on the Plan from each Entity holding or asserting on
                     behalf of another Entity an Asbestos Personal Injury Claim; and (ii) requests that each Firm complete and
                     return the Certified Plan Solicitation Directive to the Voting Agent on or before December 14, 2019.

          c.         "Ballot" means the form or forms distributed to each holder of an Asbestos Personal Injury Claim (or the
                     Firm representing each such holder) entitled to vote on the Plan.

          d.         "Bankruptcy Court" means the United States Bankruptcy Court for the Western District of North Carolina.

          e.         "Certified Plan Solicitation Directive" means the certified plan solicitation directive, pursuant to which,
                     among other things, each Firm representing one or more holders of Asbestos Personal Injury Claims will
                     direct the Debtors and the Voting Agent as to the preferred method for the solicitation of votes on the Plan by
                     such Firm's Clients.

          f.         "Clients" means holders of Asbestos Personal Injury Claims (other than Asbestos Personal Injury Indirect
                     Claims) who are the clients of Firms.

          g.         "Confirmation Hearing" means the hearing on the confirmation of the Plan, as such hearing may be
                     adjourned from time to time.

          h.         "Confirmation Hearing Notice" means a notice, substantially in the form approved by the Bankruptcy
                     Court, setting forth, among other things, the time fixed for voting to accept or reject the Plan, the
                     Confirmation Objection Deadline, and the date and time on which the Confirmation Hearing is scheduled to
                     begin.

          i.         "Confirmation Objection Deadline" means the date that is established by the Bankruptcy Court as the
                     deadline for filing objections to confirmation of the Plan.

          j.         "Debtors" means, together, Kaiser Gypsum Company, Inc. and Hanson Permanente Cement, Inc.

          k.         "Disclosure Statement" means the Disclosure Statement for the Third Amended Joint Plan of
                     Reorganization of Kaiser Gypsum Company, Inc. and Hanson Permanente Cement, Inc. (including all
                     exhibits) that relates to the Plan, as the same may be amended.

          l.         "Firm" means an attorney or law firm that represents one or more Clients.

          m.         "General Publication Notice" means a published notice substantially in the form approved by the
                     Bankruptcy Court of: (i) the Voting Deadline, (ii) the Confirmation Objection Deadline, (iii) the
                     Confirmation Hearing and (iv) the procedure to obtain a Solicitation Package.




1         Capitalized terms not otherwise defined herein have the meanings given to them in the Third Amended Joint Plan of
          Reorganization of Kaiser Gypsum Company, Inc. and Hanson Permanente Cement, Inc., dated October 14, 2019 (as it
          may be amended, the "Plan").




NAI-1507701026v5
    Case 16-31602         Doc 1869         Filed 10/21/19 Entered 10/21/19 16:00:17                                 Desc Main
                                          Document     Page 102 of 132


         n.        "Master Ballot" means a Ballot submitted on behalf of one or more Clients pursuant to section 6 of these
                   Voting Procedures.

         o.        "Plan Confirmation Notice Plan" means the plan confirmation notice plan designed by Hilsoft
                   Notifications, the Debtors' plan notice consultant.

         p.        "Publications" means the national and regional publications identified on Exhibit F to the Motion of Debtors
                   for an Order (I) Approving the Disclosure Statement, (II) Establishing Procedures for Solicitation and
                   Tabulation of Votes to Accept or Reject Proposed Joint Plan of Reorganization and (III) Scheduling a
                   Hearing on Confirmation of Proposed Joint Plan of Reorganization and Approving Related Notice
                   Procedures.

         q.        "Rule 3018 Motion" means a motion, pursuant to Bankruptcy Rule 3018(a), seeking an order temporarily
                   allowing a Claim, solely for purposes of voting to accept or reject the Plan, in an amount or classification
                   different from the amount or classification allowed in accordance with Voting Procedures.

         r.        "Solicitation Package" means, and will consist of, all of the following:

                   i.         A Confirmation Hearing Notice;

                   ii.        The Disclosure Statement;2

                   iii.       For potential holders of Asbestos Personal Injury Claims, an appropriate form of Ballot, voting
                              instructions and a Ballot-return envelope;

                   iv.        If requested pursuant to section 6.b(iii), letters or other communications from a Firm to its Clients;
                              and

                   v.         Any other materials authorized by the Bankruptcy Court to be included as part of the Solicitation
                              Package.

         s.        "Voting Agent" means Prime Clerk LLC, maintaining an address at Kaiser Gypsum Company, Inc. Ballot
                   Processing, c/o Prime Clerk, 830 3rd Avenue, 3rd Floor, New York, New York 10022, phone number of
                   (855) 855-7644 and email address of Kaisergypsumballots@PrimeClerk.com.

         t.        "Voting Deadline" means February 20, 2020.

         u.        "Voting Record Date" means October 17, 2019.

2.       Publication Notice

         The Debtors will, on a date not less than twenty-five days prior to the Confirmation Objection Deadline, or as soon as
         possible thereafter, cause the General Publication Notice to be published once in the Publications. In addition, on a
         date not less than twenty days prior to the Confirmation Objection Deadline, the Debtors will publish the Asbestos
         Publication Notice in those newspapers, magazines, websites, mailings and press releases set forth in the Plan
         Confirmation Notice Plan.

3.       Availability of Plan-Related Documents on the Internet

         All Plan-related documents, including the Disclosure Statement, are available via the Internet on the Voting Agent's
         website at https://cases.primeclerk.com/kaisergypsum and on the Bankruptcy Court's docket at
         www.ncwb.uscourts.gov [PACER log-in required].




2        The Plan is an Exhibit to the Disclosure Statement.



NAI-1507701026v5                                                 2
 Case 16-31602            Doc 1869        Filed 10/21/19 Entered 10/21/19 16:00:17                              Desc Main
                                         Document     Page 103 of 132


4.      Distribution of Certain Documents on CD-ROM or USB Flash Drive

        The Solicitation Packages will include a CD-ROM or USB Flash Drive containing the Disclosure Statement and the
        Exhibits thereto, including the Plan. Any party in interest may obtain a paper copy of the applicable documents by
        sending a request, in writing, to the Voting Agent either though mail, overnight delivery or electronic mail to Kaiser
        Gypsum Company, Inc. Ballot Processing, c/o Prime Clerk, 830 3rd Avenue, 3rd Floor, New York, New York 10022,
        Kaisergypsumballots@PrimeClerk.com. Any such request must be received by the Voting Agent at least ten Business
        Days prior to the Voting Deadline. The Voting Agent will make reasonable effort to cause a paper copy of the
        applicable documents to be deposited with the United States Postal Service or overnight delivery service within two
        Business Days of receiving the written request.

5.      Distribution of Solicitation Packages

        a.         Asbestos Personal Injury Claims

                   The Voting Agent will cause Solicitation Packages to be served in connection with Asbestos Personal Injury
                   Claims (other than Asbestos Personal Injury Indirect Claims) in the manner described in section 6 hereof.

        b.         Asbestos Personal Injury Indirect Claims

                   The Voting Agent will cause Solicitation Packages to be served upon holders of Asbestos Personal Injury
                   Indirect Claims as identified by the Debtors based on their records.

        c.         Holders of Claims or Interests other than Asbestos Personal Injury Claims

                   The Voting Agent will cause Solicitation Packages without Ballots to be served on holders of Claims or
                   Interests in classes other than Class 4 as of the Voting Record Date.

        d.         Other Parties

                   The Voting Agent will cause a Solicitation Package to be served on counsel to the Asbestos Personal Injury
                   Committee, counsel to the Future Claimants' Representative, the Bankruptcy Administrator and each party on
                   the 2002 List.

        e.         Distribution of Solicitation Packages to Undeliverable Addresses Not Required; Procedures for Returned
                   Solicitation Packages

                   If a Solicitation Package is returned as undeliverable, the Voting Agent shall resend such Solicitation
                   Package only once, provided that the United States Postal Service has included a forwarding address at least
                   five Business Days before the Voting Deadline.

6.      Special Procedures Relating to Asbestos Personal Injury Claims

        a.         Procedures Related to Asbestos Personal Injury Indirect Claims

                   i.       Service on Holders of Asbestos Personal Injury Indirect Claims

                   The Voting Agent will cause a Solicitation Package to be served upon each holder of an Asbestos Personal
                   Injury Indirect Claim as identified by the Debtors based on their records.

                   ii.      Tabulation of Votes

                   Each holder of an Asbestos Personal Injury Indirect Claim will have a single vote in the amount, for voting
                   purposes only, of $1.00.

        b.         Procedures Related to Asbestos Personal Injury Claims (Other than Asbestos Personal Injury Indirect Claims)

                   (i)      Initial Distribution of Solicitation Packages and Mailing of Asbestos Personal Injury Claims
                            Solicitation Notice and Certified Plan Solicitation Directives


NAI-1507701026v5                                               3
Case 16-31602             Doc 1869       Filed 10/21/19 Entered 10/21/19 16:00:17                                   Desc Main
                                        Document     Page 104 of 132


                   On or before October 31, 2019, the Voting Agent will serve an Asbestos Personal Injury Claims Solicitation
                   Notice and a Certified Plan Solicitation Directive on all known Firms.

                   (ii)     Certified Plan Solicitation Directive

                            (A)       Each Firm returning the Certified Plan Solicitation Directive must deliver it to the Voting
                                      Agent.

                            (B)       Each Firm returning the Certified Plan Solicitation Directive must deliver it so that it is
                                      received no later than December 14, 2019.

                            (C)       Pursuant to the Certified Plan Solicitation Directive, each Firm will direct the Voting
                                      Agent to solicit votes on the Plan from its Clients, according to one of the following
                                      procedures:

                                      (1)       Master Ballot Solicitation Method. If a Firm certifies that it has the authority
                                                under applicable law to vote on behalf of its Clients, the Firm may direct the
                                                Voting Agent to serve the Firm with one Solicitation Package and one Master
                                                Ballot on which the Firm must record the votes on the Plan for each of its
                                                Clients. If the Firm elects this procedure, the Firm may also request that, for
                                                informational purposes, the Voting Agent serve Solicitation Packages (without
                                                Ballots) on its Clients.

                                      (2)       Direct Solicitation Method. If a Firm does not have the authority to vote on
                                                behalf of its Clients, or if a Firm prefers to have each of its Clients cast his or
                                                her own vote on the Plan, such Firm may direct the Voting Agent to solicit
                                                votes on the Plan directly from its Clients.

                                      (3)       Indirect Solicitation Method. If a Firm does not have the authority to vote on
                                                behalf of its Clients or the attorney prefers to have the Clients cast their own
                                                votes on the Plan, the attorney may direct the Voting Agent to deliver the
                                                Solicitation Packages to the Firm, which will, in turn, deliver the Solicitation
                                                Packages to its Clients. If the Firm selects this method: (i) the Voting Agent
                                                will cause the requested number of Solicitation Packages, including appropriate
                                                Ballots, to be served on the Firm; (ii) the Firm must deliver the Solicitation
                                                Packages to the Clients within three Business Days after receipt; and (iii) the
                                                Firm must file an affidavit of service with the Bankruptcy Court, and send a
                                                copy of such affidavit to the Voting Agent, within three Business Days of such
                                                service. The names and addresses of the Clients served, however, do not need
                                                to be listed on the affidavit of service. The affidavit of service only needs to
                                                state that service was completed, the date(s) that service was completed and the
                                                attorney has provided or will provide the Voting Agent with the required lists
                                                of clients, as described in subsection 6.b.(ii)(D) below.

                                      (4)       Hybrid Solicitation Method, If a Firm certifies that it has the authority under
                                                applicable law to vote, and intends to exercise that power, only for certain of
                                                the Clients (collectively, the "Master Ballot Clients"), the Firm may direct the
                                                Voting Agent to serve the Firm with one Solicitation Package and one Master
                                                Ballot on which the Firm must record the votes with respect to the Plan for the
                                                Master Ballot Clients. The Firm also may request that, for informational
                                                purposes, the Voting Agent serve Solicitation Packages (without a Ballot) on
                                                the Master Ballot Clients. With respect to such Firm's other Clients that are not
                                                Master Ballot Clients (collectively, the "Individual Ballot Clients"), the Firm
                                                must elect the procedure under either the Direct Solicitation Method
                                                (subsection (2) above) or the Indirect Solicitation Method (subsection (3)
                                                above).

                                      (5)       If a Firm fails to timely return the Certified Plan Solicitation Directive to the
                                                Voting Agent, or otherwise fails to select a solicitation method by December
                                                14, 2019, the Firm shall be deemed to have directed the Voting Agent to solicit
                                                votes on the Plan from the Clients according to the Master Ballot Solicitation

NAI-1507701026v5                                               4
Case 16-31602      Doc 1869      Filed 10/21/19 Entered 10/21/19 16:00:17                                  Desc Main
                                Document     Page 105 of 132


                                        Method described in subsection (1) above without informational packages
                                        unless otherwise agreed to among the Debtors, the Voting Agent and the Firm.

                              (6)       If a Firm certifies that it does not represent any Clients, such Firm may direct
                                        the Voting Agent to omit such Firm from the Debtors' solicitation of votes on
                                        the Plan and may request that it be removed from the service list in the above-
                                        captioned cases.

                    (D)       Client Lists

                    To facilitate the solicitation of votes on the Plan, each Firm should submit, as applicable, one or
                    two lists of Clients (the "Client List") to the Voting Agent, which lists are subject to the following
                    requirements:

                              (1)       The Client List(s) must be in Excel or a comparable electronic format on
                                        CD-ROM or USB Flash Drive. If a Firm returning the Certified Plan
                                        Solicitation Directive has fewer than 100 Clients, then such Firm may provide
                                        the Client List in hard copy. Firms may contact the Voting Agent at
                                        (855) 855-7644 with any technical questions or to arrange for special delivery
                                        of the Client List(s).

                              (2)       The Client List(s) must contain the name and last four digits of the social
                                        security number for each of the Clients. If the Firm is returning its Client List
                                        as an exhibit to a Master Ballot, such Client List must also indicate (A) whether
                                        each Client voted to accept (i.e., voted in favor of) or reject (i.e., voted against)
                                        the Plan and (B) the appropriate Disease Category. If the Firm is requesting
                                        that the Voting Agent directly serve Solicitation Packages on some or all of its
                                        Clients, the Client List must also include an address for each of those Clients.
                                        If a Firm selects the Hybrid Solicitation Method described in section
                                        6.b(ii)(C)(4), the attorney must return two Client Lists: one for the Master
                                        Ballot Clients and one for the Individual Ballot Clients.

                              (3)       Firms are required to submit their Client List(s) as follows:

                                        i.         Client List(s) must be submitted to the Voting Agent, Kaiser Gypsum
                                                   Company, Inc. Ballot Processing, c/o Prime Clerk, 830 3rd Avenue,
                                                   3rd Floor, New York, New York 10022.

                                        ii.        If a Firm selects the Master Ballot Solicitation Method described in
                                                   section 6.b(ii)(C)(1), the Client List must be submitted as the exhibit
                                                   to the Master Ballot on or before the Voting Deadline.

                                        iii.       If a Firm selects the Direct Solicitation Method described in
                                                   section 6.b(ii)(C)(2), the Client List (which must include addresses)
                                                   must be submitted on or before December 14, 2019. To the extent
                                                   that the Client List is not submitted by the deadline, the Debtors and
                                                   the Voting Agent will distribute Solicitation Packages for the affected
                                                   Clients as soon as practicable after the receipt of such Client List.

                                        iv.        If a Firm selects the Indirect Solicitation Method described in
                                                   section 6.a(ii)(C)(3), the Client List must be submitted on or before
                                                   December 14, 2019.

                                        v.         If a Firm selects the Hybrid Solicitation Method described in
                                                   section 6.b(ii)(C)(4), the Master Ballot Client List must be submitted
                                                   as the exhibit to the Master Ballot on or before the Voting Deadline
                                                   and the Individual Ballot Client List must be submitted on or before
                                                   December 14, 2019, for both the Direct Solicitation Method and
                                                   Indirect Solicitation Method.



NAI-1507701026v5                                       5
Case 16-31602              Doc 1869       Filed 10/21/19 Entered 10/21/19 16:00:17                                 Desc Main
                                         Document     Page 106 of 132


                   (iii)     Distribution of Solicitation Packages Pursuant to Certified Plan Solicitation Directives

                             (A)       The Voting Agent will serve the Solicitation Packages in accordance with the instructions
                                       set forth in the Certified Plan Solicitation Directives on the later of five Business Days
                                       after receipt thereof or thirty-five days prior to the Voting Deadline. If a Certified Plan
                                       Solicitation Directive instructs the Voting Agent to serve the Solicitation Packages
                                       directly or indirectly on the Firm's Clients, the five Business Day period will not begin
                                       until the Voting Agent receives the Client List required in section 6.b(ii)(D).

                             (B)       A Firm electing to vote by Master Ballot may, via the Certified Plan Solicitation
                                       Directive, request that the Voting Agent serve non-voting Solicitation Packages on such
                                       Firm's Clients for informational purposes only. The Firm must provide the Voting Agent
                                       with a list of such Client addresses on or before December 14, 2019.

                             (C)       A Firm may elect to include a letter or other communication from the Firm to its Clients
                                       with the Solicitation Packages. If the Voting Agent is to serve Solicitation Packages
                                       (either for voting or for informational purposes) directly on a Firm's Clients, such Firm
                                       must so notify the Voting Agent via the Certified Plan Solicitation Directive if the Firm
                                       desires to include a letter or other communication and provide the letter or other
                                       communication to the Voting Agent on or before December 14, 2019.

                             (D)       If a Firm chooses to transmit the Solicitation Packages to the Clients directly:

                                       (1)       The Firm must serve the Solicitation Packages on its Clients within three
                                                 Business Days after receipt of such packages and, within three Business Days
                                                 thereafter, file an affidavit of service with the Bankruptcy Court and provide a
                                                 copy of such affidavit to the Voting Agent. The affidavit of service does not
                                                 need to list the names and addresses of the Clients served, but should state that
                                                 service was completed, the date(s) service was completed and that, for the
                                                 Clients served, the Firm has provided the Voting Agent with the required Client
                                                 List.

                                       (2)       The Debtors will reimburse such Firm for the actual postage incurred by the
                                                 Firm in transmitting such Solicitation Packages by regular, first-class mail.
                                                 Firms seeking reimbursement shall submit reasonable evidence of postage
                                                 expenses incurred in order to obtain such reimbursement to Jones Day,
                                                 Attn: Amanda S. Rush, 2727 North Harwood Street, Dallas, Texas 75201.

                   (iv)      Completion and Return of Master Ballots by the Firms

                   Firms shall be permitted to cast Master Ballots for Clients, but only to the extent that those Firms (A) have
                   the authority under applicable law to vote on behalf of its Clients and (B) indicate such on the Certified Plan
                   Solicitation Directive returned to the Voting Agent. Each Firm voting on behalf of individual Clients shall
                   complete a Master Ballot, which will set forth the votes cast by such Firm on behalf of any such Clients. The
                   following procedures shall govern the completion and return of a Master Ballot:

                             (A)       Summarizing Votes on the Master Ballot

                             Each Firm completing a Master Ballot must indicate one of the following: (1) all of the Clients
                             listed on the exhibit described below voted to accept the Plan; (2) all of the Clients listed on the
                             exhibit voted to reject the Plan; or (3) some of the Clients voted to accept the Plan, while other of
                             the Clients voted to reject the Plan. The Firms completing such Ballots also must summarize the
                             votes cast by the Clients listed on the exhibit, according to such Clients' Disease Category.

                             (B)       Exhibit to the Master Ballot

                                       (1)       Each Firm shall prepare an exhibit to the Master Ballot that lists the name, the
                                                 last four digits of the social security number, the address and the Disease
                                                 Category for each Client on whose behalf the Firm is submitting a vote and



NAI-1507701026v5                                                6
 Case 16-31602            Doc 1869         Filed 10/21/19 Entered 10/21/19 16:00:17                                  Desc Main
                                          Document     Page 107 of 132


                                                  indicates whether each Client voted to accept (i.e., voted in favor of) or reject
                                                  (i.e., voted against) the Plan.

                                        (2)       The exhibit must be in Excel or a comparable electronic format on CD-ROM of
                                                  USB Flash Drive. If the Firm completing the Master Ballot has less than 100
                                                  Clients, then such Firm may provide the exhibit to the Master Ballot in hard
                                                  copy.

                                        (3)       The exhibit and the completed Master Ballot must be submitted to the Voting
                                                  Agent in accordance with section 7 of these Voting Procedures.

7.      Return of Ballots

        a.         Authority to Complete and Execute Ballots

                   If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a corporation
                   or any other entity acting in a fiduciary or representative capacity, such person must indicate such capacity
                   when signing. The authority of the signatory of each Ballot to complete and execute the Ballot shall be
                   presumed, but each such signatory shall certify, by executing the Ballot, that he or she has such authority and
                   shall provide evidence of such authority upon request of the Voting Agent.

        b.         Method for Transmitting, and Place to Send, Completed Ballots

                   All Ballots should be returned by mail, overnight or hand-delivery service to the Debtors' Voting Agent. The
                   Voting Agent will not accept Ballots submitted by facsimile or electronic transmission.

        c.         Deadline for Receiving Completed Ballots

                   All Ballots must be received by the Voting Agent by 5:00 p.m. (prevailing Eastern Time) on the Voting
                   Deadline. The Voting Agent will date and time-stamp all Ballots when received. In addition, the Voting
                   Agent will retain a copy of all Ballots for a period of one year after the Effective Date of the Plan, unless
                   otherwise ordered by the Bankruptcy Court.

8.      Tabulation of Ballots

        a.         Claimants That Are Entitled to Vote

                   Except as otherwise provided in section 8.b, each claimant that holds an Asbestos Personal Injury Claim is
                   entitled to vote to accept (i.e., vote in favor of) or reject (i.e., vote against) the Plan. Holders of Claims or
                   Interests in all other Plan classes are unimpaired and are deemed to accept the Plan.

        b.         General Tabulation Rules

                   (i)       Asbestos Personal Injury Indirect Claims

                             (A)        Each holder of an Asbestos Personal Injury Indirect Claim will have a single vote in the
                                        amount, for voting purposes only, of $1.00

                             (B)        The temporary allowance of Asbestos Personal Injury Indirect Claims in the amount of
                                        $1.00 is solely for voting purposes and does not constitute an allowance of such Claims
                                        for purposes of distribution under the Asbestos Personal Injury Trust and is without
                                        prejudice to the rights of the holders of Asbestos Personal Injury Indirect Claims or the
                                        Debtors and the Asbestos Personal Injury Trust in any other context.

                   (ii)      Asbestos Personal Injury Claims (Other Than Asbestos Personal Injury Indirect Claims)

                             (A)        Each holder of an Asbestos Personal Injury Claim will have a single vote in the amount,
                                        for voting purposes only, that corresponds to such holder's Disease Category, as indicated
                                        on a Ballot cast by such holder or on a Master Ballot cast on behalf of such Client. If a


NAI-1507701026v5                                                 7
Case 16-31602      Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17                               Desc Main
                              Document     Page 108 of 132


                          holder of an Asbestos Personal Injury Claim or a Firm is unable to certify on a Ballot that
                          the claimant meets the medical and exposure criteria for any of the Disease Categories
                          but otherwise certifies on the Ballot that the claimant has been exposed to an
                          asbestos-containing product such that claimant holds an Asbestos Personal Injury Claim
                          as defined in the Plan, the claimant will, for voting purposes only, be considered to have
                          a claim in the amount of $1.00.

                    (B)   The Disease Categories applicable to Asbestos Personal Injury Claims, along with the
                          corresponding medical and exposure criteria and the allowed amount for such Claims for
                          voting purposes, which are based on criteria in the respective Asbestos Personal Injury
                          Trust Distribution Procedures are as follows:

                          (1)       Asbestosis/Pleural Disease (Level I) Requires a diagnosis of an asbestos related
                                    nonmalignant disease – Claim amount for voting purposes only: $36,000.

                          (2)       Other Cancer (Level II) Requires a diagnosis of a primary colorectal, laryngeal,
                                    esophageal, pharyngeal, or stomach cancer – Claim amount for voting purposes
                                    only: $84,000.

                          (3)       Lung Cancer (Level III) Requires a diagnosis of a primary lung cancer – Claim
                                    amount for voting purposes only: $126,000.

                          (4)       Mesothelioma (Level IV) Requires a diagnosis of mesothelioma Claim
                                    amount for voting purposes only: $600,000.

                    (C)   For purposes of computing votes, each holder of an Asbestos Personal Injury Claim shall
                          be deemed to have voted the full amount of such Asbestos Personal Injury Claim
                          according to the Disease Category specified for such Asbestos Personal Injury Claim.

                    (D)   The temporary allowance of an Asbestos Personal Injury Claim in the amount
                          corresponding to the Disease Category designated by, or on behalf of, the holder of such
                          Claim is solely for voting purposes and does not constitute an allowance of such Claim
                          for purposes of distribution under the Asbestos Personal Injury Trust Distribution
                          Procedures and is without prejudice to the rights of the holder of an Asbestos Personal
                          Injury Claim or the Asbestos Personal Injury Trust in any other context.

                    (E)   If no Disease Category is selected for an Asbestos Personal Injury Claim, the Voting
                          Agent shall treat the claimant as having, for voting purposes only, a Claim in the amount
                          of $1.00.

                    (F)   If more than one Disease Category is selected for any Asbestos Personal Injury Claim,
                          the Voting Agent shall count the vote cast in respect of such Asbestos Personal Injury
                          Claim in the amount corresponding to the Disease Category with the highest allowed
                          amount from those Disease Categories selected.

                    (G)   Multiple Master Ballots may be completed and delivered to the Voting Agent. Votes
                          reflected by multiple Master Ballots will be counted except to the extent that they are
                          duplicative of other Master Ballots. If two or more Master Ballots are inconsistent, the
                          latest dated Master Ballot received prior to the Voting Deadline will, to the extent of such
                          inconsistency, govern unless otherwise ordered by the Bankruptcy Court. If more than
                          one Master Ballot is submitted and the later Master Ballot(s) supplement(s), rather than
                          supersede(s), the earlier Master Ballot(s), the Firm submitting such Master Ballot should
                          mark the subsequent Master Ballot(s) as "Supplement" and clearly mark which of those
                          votes reflected thereon are additional votes.

                    (H)   If two or more Master Ballots are received from separate Firms, each of whom purports
                          to represent the same Client, the vote for the Client appearing on both Master Ballots will
                          be counted only once and only if such votes are consistent with respect to acceptance or
                          rejection of the Plan. In the event that the votes are not consistent, none of the votes will



NAI-1507701026v5                                   8
Case 16-31602              Doc 1869      Filed 10/21/19 Entered 10/21/19 16:00:17                               Desc Main
                                        Document     Page 109 of 132


                                     be counted. In the event the Disease Category asserted with respect to the Client is
                                     inconsistent, the Disease Category with the highest allowed amount will be counted.

                   (iii)    Additional Rules for the Tabulation of Ballots

                            (A)      Only Ballots cast by those entitled to vote, pursuant to section 8.a of these Voting
                                     Procedures, will be counted as votes to accept or votes to reject the Plan.

                            (B)      Only those Ballots that are received by the Voting Agent in the manner set forth in
                                     section 7.b by the Voting Deadline will be counted as votes to accept or to reject the Plan.

                            (C)      Any Ballot that (i) is incomplete (including, without limitation, a Master Ballot on which
                                     the attorney fails to make the required certification or fails to include the required
                                     exhibit), (ii) is unsigned, (iii) is illegible or (iv) contains insufficient information to
                                     identify the Client/individual casting the Ballot, will not be counted as a vote to accept
                                     (i.e., vote in favor of) or reject (i.e., vote against) the Plan.

                            (D)      Any Ballot that is properly completed, executed, and timely returned to the Voting Agent
                                     but does not indicate an acceptance or rejection of the Plan or indicates both an
                                     acceptance and a rejection of the Plan will not be counted as either a vote to accept
                                     (i.e., vote in favor of) or a vote to reject (i.e., vote against) the Plan.

                            (E)      If more than one Ballot is cast for the same Asbestos Personal Injury Claim before the
                                     Voting Deadline, the latest dated Ballot received before the Voting Deadline will be
                                     deemed to reflect the voter's intent and thus will supersede any prior Ballots.

                            (F)      If multiple Ballots are cast for the same Asbestos Personal Injury Claim from an
                                     individual and someone purporting to be such individual's attorney or agent, only the
                                     Ballot received from the individual will be counted.

                   (iv)     Additional Procedures and Standard Assumptions

                            (A)      The Voting Agent, in its discretion, may contact voters to cure any defects in the Ballots
                                     or Master Ballots.

                            (B)      Any voter that delivers a valid Ballot may withdraw such Ballot by delivering a written
                                     notice of withdrawal to the Voting Agent before the Voting Deadline. To be valid, the
                                     notice of withdrawal must (i) be signed by the party who signed the Ballot to be revoked
                                     and (ii) be received by the Voting Agent before the Voting Deadline. The Debtors may
                                     contest the validity of any withdrawals.

                            (C)      There shall be a rebuttable presumption that any claimant who submits a properly
                                     completed superseding Ballot or withdrawal of Ballot on or before the Voting Deadline
                                     has sufficient cause, within the meaning of Bankruptcy Rule 3018(a), to change or
                                     withdraw such claimant's acceptance or rejection of the Plan.

                            (D)      If, for voting purposes, any claimant seeks to challenge the allowed amount of its Claim
                                     as set forth in these Voting Procedures, such claimant must file a Rule 3018 Motion and
                                     serve such motion on the Debtors so that it is received on or before February 10, 2020. In
                                     accordance with Bankruptcy Rule 3018, any Ballot submitted by a creditor that files a
                                     Rule 3018 Motion will be counted solely in accordance with these Voting Procedures
                                     unless and until, after notice and a hearing, the underlying Claim is temporarily allowed
                                     by the Court for voting purposes only in a different amount.




NAI-1507701026v5                                              9
Case 16-31602       Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17   Desc Main
                               Document     Page 110 of 132



                                      EXHIBIT III

                                     PROJECTIONS




NAI-1505612704v13
Case 16-31602        Doc 1869      Filed 10/21/19 Entered 10/21/19 16:00:17                      Desc Main
                                  Document     Page 111 of 132



  A.      Introduction

          HPCI1 owns a cement plant, rock plant, quarry and the real property associated
  therewith located in Santa Clara County, California (the “Permanente Plant”) that it
  leases to affiliate Lehigh Southwest Cement Company. HPCI also owns interests in
  Kaiser Gypsum and two operating subsidiaries: non-debtor Hanson Micronesia Cement,
  Inc.; and non-debtor Hanson Permanente Cement of Guam, Inc. Kaiser Gypsum has no
  business operations currently, but on or before the Effective Date non-debtor Lehigh
  Cement Company LLC will transfer its interest in certain real property located in
  McLennan County, Texas and Kunkletown, Monroe County, Pennsylvania (together, the
  "Real Properties"), together with its rights under certain leases with non-affiliated lessees
  related to the Real Properties, to Kaiser Gypsum. The Debtors, with the assistance of
  PricewaterhouseCoopers ("PwC"), prepared the following financial projections (the
  "Projections"), which reflect the expected future operating performance of the Debtors,
  including HPCI’s operating subsidiaries, on a separate and on a consolidated basis, for
  the years ended December 31, 2020 and December 31, 2021.

          As the Projections demonstrate, the Debtors will have the ability to fund their
  ongoing operations from cash flow generated by the businesses they directly or indirectly
  own. Kaiser Gypsum's lease arrangements for the Real Properties will ensure that it will
  generate positive cash flow into the future. HPCI’s Permanente Plant lease arrangement
  with non-debtor Lehigh Southwest Cement Company, coupled with cash flow from its
  non-debtor subsidiaries, similarly shows that HPCI will generate positive cash flow into
  the future. Additionally, each of the Debtors is ultimately owned by Lehigh Hanson,
  which has the financial wherewithal to provide any additional funding needed by either
  entity. Finally, the Debtors have sufficient cash and access to financing, in combination
  with (a) Lehigh Hanson's cash and access to financing and (b) the proceeds of insurance,
  to fund the obligations imposed by the Plan.

  B.      Projections

          The following Projections include consolidated statements of income and
  statements of cash flows forecasted for the years ended December 31, 2020 and
  December 31, 2021. The Projections should be read in conjunction with the assumptions,
  qualifications and explanations set forth herein and in the Disclosure Statement.

          The assumptions disclosed herein are those that the Debtors believe to be
  significant to the Projections. Although the Debtors are of the opinion that these
  assumptions are reasonable under current circumstances, such assumptions are subject to
  inherent uncertainties, such as cement, limestone and greenstone plant production
  volumes associated with the operations of the lessees of the Permanente Plant and the
  Real Properties, the regulatory and permitting environment associated with the Debtors’
  and their lessees’ respective businesses, general economic conditions and any other
  factors that could affect the Debtors' or their lessees’ businesses. The impact of a change
  in any of these factors cannot be predicted with certainty. Because events and

  1
          Capitalized terms not defined herein have the meanings ascribed to them in the Plan.


  NAI-1505144504v6
Case 16-31602        Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17        Desc Main
                                Document     Page 112 of 132



  circumstances frequently do not occur as expected, there could be differences between
  the projected results and actual results. These differences may be material to the
  Projections herein.

       THE DEBTORS DO NOT, AS A MATTER OF COURSE, PUBLISH
  THEIR BUSINESS PLANS, BUDGETS OR STRATEGIES, OR MAKE PUBLIC
  ANY EXTERNAL PROJECTIONS OR FORECASTS OF THEIR ANTICIPATED
  FINANCIAL POSITIONS OR RESULTS OF OPERATIONS. ACCORDINGLY,
  THE DEBTORS DO NOT ANTICIPATE THAT THEY WILL, AND DISCLAIM
  ANY OBLIGATION TO, FURNISH UPDATED BUSINESS PLANS, BUDGETS
  OR PROJECTIONS TO HOLDERS OF CLAIMS OR INTERESTS AFTER THE
  DATE HEREOF, OR TO INCLUDE SUCH INFORMATION IN DOCUMENTS
  REQUIRED TO BE FILED WITH THE SECURITIES AND EXCHANGE
  COMMISSION (THE "SEC") OR OTHERWISE MAKE SUCH INFORMATION
  PUBLIC.

        THE PROJECTIONS WERE NOT PREPARED WITH A VIEW TOWARD
  COMPLIANCE WITH THE GUIDELINES ESTABLISHED BY THE
  AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS
  (THE "AICPA"), THE FINANCIAL ACCOUNTING STANDARDS BOARD
  (THE "FASB"), OR THE RULES AND REGULATIONS OF THE SEC
  REGARDING PROJECTIONS. FURTHERMORE, THE PROJECTIONS HAVE
  NOT BEEN AUDITED OR REVIEWED BY AN INDEPENDENT REGISTERED
  PUBLIC ACCOUNTING FIRM. THE PROJECTIONS, WHILE PRESENTED
  WITH NUMERICAL SPECIFICITY, ARE BASED UPON A VARIETY OF
  ESTIMATES AND ASSUMPTIONS, WHICH MAY NOT BE REALIZED, AND
  ARE SUBJECT TO SIGNIFICANT BUSINESS, ECONOMIC AND
  COMPETITIVE UNCERTAINTIES AND CONTINGENCIES, WHICH ARE
  BEYOND THE CONTROL OF THE DEBTORS. CONSEQUENTLY, THE
  PROJECTIONS SHOULD NOT BE REGARDED AS A REPRESENTATION OR
  WARRANTY BY THE DEBTORS, OR ANY OTHER PERSON, AS TO THE
  ACCURACY OF THE PROJECTIONS OR THAT THE PROJECTIONS WILL
  BE REALIZED. ACTUAL RESULTS MAY DIFFER MATERIALLY FROM
  THOSE PRESENTED IN THESE PROJECTIONS. HOLDERS OF CLAIMS
  MUST MAKE THEIR OWN DETERMINATIONS AS TO THE
  REASONABLENESS OF SUCH ASSUMPTIONS AND THE RELIABILITY OF
  THE PROJECTIONS IN MAKING THEIR DETERMINATIONS OF WHETHER
  TO ACCEPT OR REJECT THE PLAN, TO THE EXTENT SUCH CLAIMS ARE
  ENTITLED TO VOTE.




  NAI-1505144504v6
Case 16-31602        Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                Document     Page 113 of 132



  The Projections
  Hanson Permanente Cement and Non‐Debtor Subsidiaries' Forecasted Income Statement
                                                                       2020           2021
  $ in 000's                                                         Forecast       Forecast
  Revenue                                                                 3,863          3,941
  Lease Income                                                          18,617         18,990
  Total Revenue                                                         22,481         22,930
  Cost of Goods Sold                                                      1,047          1,068
  Gross profit                                                          21,434         21,862
  Lease Expense                                                             163            166
  Operating Expenses                                                        739            754
  TRMI Expense                                                              197            268
  Depreciation & Amortization                                           26,694         27,228
  Operating profit                                                       (6,359)        (6,554)

  Other Income (Expense)                                                   (765)         (780)
  Net income                                                             (7,125)       (7,334)


  Hanson Permanente Cement and Non‐Debtor Subsidiaries' Consolidated Forecasted Cash Flow
                                                                       2020           2021
  $ in 000's                                                         Forecast       Forecast
  Cash Flow From Operating Activities
  Net Income                                                            (7,125)        (7,334)
  Depreciation & Amortization                                           26,694         27,228
  Reclamation Cash Cost                                                (11,475)       (15,606)
  (Increase)/Decrease in Working Capital                                   (75)           (77)
  Net Cash Flows from Operating Activities                               8,019          4,211

  Cash Flows from Investing Activities
  Capital Expenditures                                                   (1,524)       (1,555)
  Net Cash Flows from Investing Activities                               (1,524)       (1,555)

  Cash Flows from Financing Activities
  Financing Activities                                                          ‐              ‐
  Net Cash Flows from Financing Activities                                      ‐              ‐

  Total Net Cash Flow                                                    6,495          2,656




  NAI-1505144504v6
Case 16-31602        Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17       Desc Main
                                Document     Page 114 of 132



  Kaiser Gypsum Forecasted Income Statement
                                                                  2020           2021
  $ in 000's                                                    Forecast       Forecast
  Revenue                                                              ‐              ‐
  Lease Income                                                       107            145
  Total Revenue                                                      107            145
  Cost of Goods Sold                                                   ‐              ‐
  Gross profit                                                       107            145
  Lease Expense                                                        ‐              ‐
  Operating Expenses                                                  39             52
  Depreciation & Amortization                                          ‐              ‐
  Operating profit                                                    68             93

  Other Income (Expense)                                                ‐              ‐
  Net income                                                           68             93


  Kaiser Gypsum Forecasted Cash Flow
                                                                  2020           2021
  $ in 000's                                                    Forecast       Forecast
  Cash Flow From Operating Activities
  Net Income                                                           68             93
  Depreciation & Amortization                                           ‐              ‐
  Reclamation Cash Cost                                                 ‐              ‐
  (Increase)/Decrease in Working Capital                                ‐              ‐
  Net Cash Flows from Operating Activities                             68             93

  Cash Flows from Investing Activities
  Capital Expenditures                                                     ‐              ‐
  Net Cash Flows from Investing Activities                                 ‐              ‐

  Cash Flows from Financing Activities
  Financing Activities                                                     ‐              ‐
  Net Cash Flows from Financing Activities                                 ‐              ‐

  Total Net Cash Flow                                                  68             93




  NAI-1505144504v6
Case 16-31602        Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                Document     Page 115 of 132



  Summary of Significant Assumptions

          The Projections are based on numerous assumptions regarding the anticipated
  future business performance of the Debtors and their lessees, the anticipated future
  business performance of HPCI's non-debtor operating subsidiaries, the regulatory and
  permitting environment associated with the Debtors’ and their lessees’ respective
  businesses, general business and economic conditions, and any other factors that could
  affect the Debtors’ or their lessees’ businesses. Most of these assumptions are beyond
  the control of the Debtors and their management. Therefore, although the Projections are
  necessarily presented with numerical specificity, the actual results achieved during the
  projection period may vary from the projected results. These variations may be material.
  Although the Debtors believe that the assumptions underlying the Projections, when
  considered on an overall basis, are reasonable in light of current circumstances, no
  representation can be or is being made with respect to the accuracy of the Projections or
  the ability of the Debtors to achieve the Projections. Additional information relating to
  the principal assumptions used in preparing the projections is set forth below:

  Revenues and Cost of Goods Sold:

  HPCI's revenues are associated with cement and greenstone production and sales,
  together with other payments due under the leases with Lehigh Southwest Cement
  Company, at the Permanente Plant, including royalties, reclamation fees and lease
  payments. It is assumed that the current leases are renewed on the existing terms and that
  production and sales volumes do not materially change from past performance. Kaiser
  Gypsum's revenues consist of proceeds from lease payments in respect of the Real
  Properties which are expected to begin following the Effective Date. Lastly, revenues
  and related cost of goods sold from the sale and distribution of cement by Hanson
  Permanente Cement of Guam and Hanson Micronesia Cement are incorporated in
  HPCI’s revenues and cost of goods sold.

  Lease and Operating Expenses:

  HPCI has no lease or operating expenses as the Permanente Plant is operated by Lehigh
  Southwest Cement Company and day-to-day property management expenses of the
  Permanente Plant are the lessee’s responsibility. Projected lease and operating
  expenditures incurred by Hanson Permanente Cement of Guam and Hanson Micronesia
  Cement are incorporated in HPCI’s operating expenses. Upon the Effective Date, Kaiser
  Gypsum will be responsible for the property taxes relating to the Real Properties. The
  Projections consider the estimated property tax amounts within operating expenses as
  provided by management.

  TRMI Expense:

  TRMI expenses relate to the Debtors’ compliance with certain asbestos insurance
  cooperation duties, including without limitation, the receipt and tender to insurers of
  asbestos bodily injury claims, witness preparation and attendance at depositions or trials,



  NAI-1505144504v6
Case 16-31602        Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17              Desc Main
                                Document     Page 116 of 132



  verification of written discovery, and related services performed on behalf of the Debtors.
  Projected TRMI expenses were based on management estimates. TRMI expenses are
  projected to be incurred as of the Effective Date.

  Depreciation and Amortization:

  Depreciation and Amortization was estimated for HPCI's cement plant, rock plant and
  related equipment located at the Permanente Plant. The Projections also include
  depreciation and amortization for the terminals of Hanson Permanente Cement of Guam
  and Hanson Micronesia Cement.

  Reclamation Cash Costs:

  Projected reclamation costs for 2020 reflect an estimated $1.275 million per month to
  reclaim the mine and land in Santa Clara, California owned by HPCI starting on the
  Effective Date. Projected 2021 reclamation costs were projected to grow by 2.0 percent.

  Capital Expenditures:

  Projected capital expenditures for HPCI were estimated to be $1.52 million and $1.54
  million for years ending 2020 and 2021. Capital expenditures are projected to decrease
  as the quarry is estimated to be at or near the end of its useful life in 2022, unless pending
  permits seeking to access additional quarry reserves are granted and minerals can be
  extracted at such additional quarry areas using commercially reasonable methods. There
  were no projected capital expenditures for Kaiser Gypsum, Hanson Permanente Cement
  of Guam, and Hanson Micronesia Cement.




  NAI-1505144504v6
Case 16-31602       Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17   Desc Main
                               Document     Page 117 of 132



                                       EXHIBIT IV

                                LIQUIDATION ANALYSIS




NAI-1505612704v13
    Case 16-31602         Doc 1869       Filed 10/21/19 Entered 10/21/19 16:00:17                        Desc Main
                                        Document     Page 118 of 132



                                          LIQUIDATION ANALYSIS
                                                 INTRODUCTION

Pursuant to section 1129(a)(7) of the Bankruptcy Code,1 each holder of an impaired Claim or
equity interest must either (a) accept the Plan or (b) receive or retain under the Plan property of a
value, as of the Effective Date, that is not less than the value such non-accepting holder would
receive or retain if the Debtors were liquidated under chapter 7 of the Bankruptcy Code (often
referred to as the "Best Interest Test"). In connection with this requirement, the following
hypothetical liquidation analysis (the "Liquidation Analysis") has been prepared so that the
Bankruptcy Court may determine that the Plan is in the best interest of creditors or equity holders
who reject the Plan.


THE LIQUIDATION ANALYSIS IS AN ESTIMATE OF THE PROCEEDS THAT MAY BE
GENERATED AS A RESULT OF A HYPOTHETICAL CHAPTER 7 LIQUIDATION OF THE
ASSETS OF THE DEBTORS. UNDERLYING THE LIQUIDATION ANALYSIS ARE A
NUMBER OF ESTIMATES AND ASSUMPTIONS THAT ARE INHERENTLY SUBJECT TO
UNCERTAINTIES AND CONTINGENCIES BEYOND THE CONTROL OF
MANAGEMENT AND ITS ADVISORS. ADDITIONALLY, VARIOUS LIQUIDATION
DECISIONS UPON WHICH CERTAIN ASSUMPTIONS ARE BASED ARE SUBJECT TO
CHANGE. ACCORDINGLY, THERE CAN BE NO ASSURANCE THAT THE
ASSUMPTIONS AND ESTIMATES EMPLOYED IN DETERMINING THE LIQUIDATION
VALUES OF THE DEBTORS' ASSETS WILL PRODUCE THE AMOUNTS OF PROCEEDS
ESTIMATED IN THE LIQUIDATION ANALYSIS, AND ACTUAL RESULTS COULD
VARY MATERIALLY FROM THOSE SHOWN HERE.
                                           GENERAL ASSUMPTIONS

Methodology

To estimate what holders of Class 4 Asbestos Personal Injury Claims would receive if the
Debtors were liquidated under chapter 7 of the Bankruptcy Code, the Bankruptcy Court must
first determine the aggregate dollar amount that would be available if the Reorganization Cases
were converted to chapter 7 cases under the Bankruptcy Code and the respective Debtors' assets
were liquidated by a chapter 7 trustee (for each Reorganization Case, the "Liquidation Value").
The Liquidation Value of a Debtor would consist of the net proceeds from the disposition of the
assets of the Debtor, including any net proceeds from the orderly liquidation of the equity in any
non-debtor subsidiaries, augmented by any cash held by the Debtor.

The Liquidation Analysis, which was prepared by PricewaterhouseCoopers ("PwC"), the
financial advisor for the Debtors, is presented for Kaiser Gypsum and HPCI. It is based on the

1
      All capitalized terms used in this Liquidation Analysis that are not otherwise defined herein shall have the
      meanings ascribed to them in the Plan.



NAI-1504850078v14
Case 16-31602        Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17               Desc Main
                                 Document     Page 119 of 132



assumption that the Debtors would cease operations on March 31, 2020, when confirmation of
the Plan is expected to occur. The Liquidation Analysis assumes that the assets to be liquidated
are the assets reflected on the Debtors’ June 30, 2019 balance sheets. It also assumes that the
liquidation of the Debtors would commence under the direction of a court-appointed chapter 7
trustee and continue for six months, during which time all of the Debtors' assets would be sold
and the cash proceeds, net of liquidation-related costs, would then be distributed to creditors.
The liquidation period would allow for the collection of receivables, sales of the assets, and sales
of HPCI's non-debtor subsidiaries. The Liquidation Analysis does not include recoveries in
respect of any potential avoidable preferences, fraudulent conveyances or other causes of action.

The value realized from the sale of HPCI's Permanente Property is based on PwC's valuation of
the property as of September 30, 2018. This valuation was utilized because it is the most recent
valuation of the Permanente Property available. This value was discounted to take into account
the uncertain salability of the property and the expedited time frame for the sale process. The
value is also assumed to be reduced because of buyer concern regarding asbestos liability risk
resulting from the absence of a channeling injunction in a chapter 7 liquidation.
The value realized from the sale of the HPCI's operating subsidiary businesses is based on PwC's
valuation of Hanson Micronesia Cement and Hanson Permanente Cement of Guam as of
September 30, 2018. This valuation was utilized because (a) it is the most recent valuation of
such businesses available and (b) PwC believes it continues to reflect the fair market values of
such businesses. This value is assumed to be reduced by (i) buyer concern regarding asbestos
liability risk given that a channeling injunction would not be available in a chapter 7 liquidation
and (ii) the expedited timeline for selling two separate businesses in an unfavorable marketing
environment.
In a liquidation of HPCI's assets, it is possible that the sale proceeds could be further reduced by
taxes on the transactions. The amount of potential taxes would depend on the level of taxable
gains, if any, for each transaction (sale proceeds less cost basis and costs of sale), but is subject
to the use of any available losses. The Liquidation Analysis does not reflect this potential
deduction for taxes.

Intercompany Accounts
Potential recoveries on intercompany accounts have been excluded from the Liquidation
Analysis. These recoveries are excluded for two primary reasons. First, the amounts of any
recoveries are uncertain. Second, because the Plan provides for reinstatement of all
intercompany accounts, the value of any recoveries would be captured both in a chapter 11
reorganization and a chapter 7 liquidation.
Estimates of Cost of Liquidation
Conversion of the chapter 11 cases to chapter 7 would result in additional costs to the Debtors'
estates. These costs would include compensation for the chapter 7 trustee and professionals
retained by the trustee, including attorneys, financial advisors and consultants; asset disposition
expenses; and unpaid expenses incurred by the Debtors in the chapter 11 cases that are allowed
in the chapter 7 cases.


NAI-1504850078v14
Case 16-31602       Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17             Desc Main
                                Document     Page 120 of 132



In addition, liquidation costs could be higher, and the value of any distributions correspondingly
lower, if the asset sales cannot be completed within the six-month period assumed in the
Liquidation Analysis.




NAI-1504850078v14
Case 16-31602                  Doc 1869            Filed 10/21/19 Entered 10/21/19 16:00:17                                    Desc Main
                                                  Document     Page 121 of 132


Hanson Permanente Cement, Inc.
Estimated Liquidation Proceeds as of 3/31/2020

                                                                                                         Chapter 7 Liquidation
                                                                                          % Realizable                     $ Realizable

$ Actuals                                     Notes                    Book Value         Low     High               Low                  High

Current Assets
Cash                                             (1)                      7,580,838       100%      100%             7,580,838            7,580,838
Accounts Receivable                              (2)                      2,126,395        65%       65%             1,374,854            1,374,854
Insurance Receivable                             (3)                    108,075,513         0%        0%                     -                    -
Prepaid Expenses                                 (4)                         12,785       100%      100%                12,785               12,785
Total Current Assets                                                    117,795,532         8%        8%             8,968,478            8,968,478

Non-Current Assets
Net Property, Plant and Equipment                (5)                    179,663,999        10%       29%            18,116,818        52,136,495
Net Intangible Assets                            (6)                        649,979         0%        1%                     -             6,270
Investment in Subsidiaries                       (7)                      4,363,414        87%      111%             3,814,157         4,854,382
Receivable from Debtor Affiliates                (8)                     33,624,795         2%        2%               717,621           785,537
Total Non-Current Assets                                                218,302,187        10%       26%            22,648,596        57,782,684

Total Proceeds from Assets                                              336,097,719                                 31,617,073        66,751,162

Chapter 7 Trustee Fees                            (9)                                                                 (721,087)         (1,775,110)
Chapter 7 Professional Fees                      (10)                                                               (4,865,698)         (4,938,973)

Net Proceeds Available for Distribution                                                                             26,030,288        60,037,079

                                                                 $ Claim                   % Recovery                      $ Recovery
                                                          Low                High         Low      High              Low                  High
Administrative Claims                            (11)
Reclamation and Capex                                   119,079,457     119,079,457                                 25,744,714        59,378,421
Accrued and Unpaid Professional Fees                        948,307         948,307                                    205,022           472,869
TRMI Expense                                                372,588         372,588                                     80,553           185,789
Payable to Debtor Affiliate                                       -               -                                          -                 -
Total Administrative Claims                             120,400,352     120,400,352        22%       50%            26,030,288        60,037,079

Value Available after Administrative Claims                                                                                    -                  -

General Unsecured Claims                         (12)
Uninsured Asbestos Obligations                           16,666,667         16,666,667                                         -                  -
Miscellaneous Unsecured Claims                              946,159            946,159                                         -                  -
Environmental Obligations                               Unliquidated       Unliquidated                                        -                  -
Total Unsecured Claims                                   17,612,826         17,612,826      0%           0%                    -                  -

Value Available after Unsecured Claims                                                                                         -                  -




NAI-1504850078v14
Case 16-31602                  Doc 1869            Filed 10/21/19 Entered 10/21/19 16:00:17                                    Desc Main
                                                  Document     Page 122 of 132


Kaiser Gypsum Company, Inc.
Estimated Liquidation Proceeds as of 3/31/2020

                                                                                                         Chapter 7 Liquidation
                                                                                          % Realizable                     $ Realizable

$ Actuals                                     Notes                    Book Value         Low     High               Low                  High

Current Assets
Cash                                             (1)                        861,542       100%      100%              861,542              861,542
Accounts Receivable                              (2)                      1,700,668         0%        0%                    -                    -
Insurance Receivable                             (3)                    227,958,346         0%        0%                    -                    -
Prepaid Expenses                                 (4)                         55,493       100%      100%               55,493               55,493
Total Current Assets                                                    230,576,049         0%        0%              917,034              917,034

Non-Current Assets
Net Property, Plant and Equipment                (5)                                 -      0%           0%                    -                  -
Net Intangible Assets                            (6)                                 -      0%           0%                    -                  -
Investment in Subsidiaries                       (7)                           332,446      0%           0%                    -                  -
Receivable from Debtor Affiliates                (8)                                 -      0%           0%                    -                  -
Total Non-Current Assets                                                       332,446      0%           0%                    -                  -

Total Proceeds from Assets                                              230,908,495                                   917,034              917,034

Chapter 7 Trustee Fees                            (9)                                                                   (1,665)              (1,665)
Chapter 7 Professional Fees                      (10)                                                                 (141,127)             (67,852)

Net Proceeds Available for Distribution                                                                               774,243              847,518

                                                                 $ Claim                   % Recovery                      $ Recovery
                                                          Low                High         Low      High              Low                  High
Administrative Claims                            (11)
Reclamation and Capex                                            -                  -                                       -                    -
Accrued and Unpaid Professional Fees                     1,896,614          1,896,614                                  40,478               44,308
TRMI Expense                                               756,468            756,468                                  16,145               17,672
Payable to Debtor Affiliate                             33,624,795         33,624,795                                 717,621              785,537
Total Administrative Claims                             36,277,876         36,277,876       2%           2%           774,243              847,518

Value Available after Administrative Claims                                                                                    -                  -

General Unsecured Claims                         (12)
Uninsured Asbestos Obligations                           33,333,333         33,333,333                                         -                  -
Miscellaneous Unsecured Claims                                  408                408                                         -                  -
Environmental Obligations                               Unliquidated       Unliquidated                                        -                  -
Total Unsecured Claims                                   33,333,741         33,333,741      0%           0%                    -                  -

Value Available after Unsecured Claims                                                                                         -                  -




NAI-1504850078v14
Case 16-31602        Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17              Desc Main
                                Document     Page 123 of 132



                           NOTES TO LIQUIDATION ANALYSIS


Note 1 - Cash: Cash includes petty cash and short-term deposits, projected to be available as of
March 31, 2020.

Note 2 - Accounts Receivable: HPCI's accounts receivable consist of (a) lease payments due
under a lease between HPCI and Lehigh Southwest Cement Company ("LSCC") related to the
Permanente Property and (b) amounts due from Truck Insurance Exchange ("Truck") to
reimburse HPCI for certain costs under a cost sharing agreement with the Debtors. Kaiser
Gypsum's account receivable consists solely of amounts due from Truck under the cost sharing
agreement. It is assumed that the account receivable from LSCC will be paid in full. Pursuant to
the terms of the cost sharing agreement, the accounts receivable from Truck have already been
fully set off against unpaid obligations owed by the Debtors to Truck. Accordingly, the
Liquidation Analysis assumes that no additional amounts will be collected from Truck in respect
of the Truck accounts receivable.

Note 3 - Insurance Receivable: The insurance receivable is the estimated value of insurance
coverage for Asbestos Personal Injury Claims on the Debtors' balance sheets. It is assumed that
the asbestos insurance coverage (a) will not generate any proceeds available to the Debtors for
distribution to general unsecured creditors but (b) will continue to cover Asbestos Personal
Injury Claims in a chapter 7 liquidation. Asbestos insurance receivable figures were set off
against the uninsured asbestos obligations discussed in note 12 as they are only available to settle
Asbestos Personal Injury Claims.

Note 4 - Prepaid Expenses: Prepaid expenses consist of professional retainers, which are
assumed to be fully returned to the Debtors.

Note 5 – Net Property, Plant, and Equipment: Property, Plant & Equipment consists of
HPCI's land, land improvements, building and improvements, plant, machinery and equipment,
furniture and fixtures, and quarries at the Permanente Property. Estimated recoveries for the
property, plant, and equipment are based on the fair market value of the PP&E reflected in PwC's
September 30, 2018 valuation. The value of the commercial land is net of projected reclamation
costs. The fair market value of the PP&E is then discounted by 30% to 45% to account for (a)
limited marketing caused by the expedited timeline for the sales and (b) a lower purchase price
due to asbestos liability risk resulting from the absence of a section 524(g) channeling injunction.

Note 6 - Intangible Assets: Intangible assets comprise software and permitting for engineered
exhaust stacks. The recovery on the software is estimated to range from 0% to 20% due to its
mature age. The permitting is assumed to have no value in a chapter 7 liquidation because it is
not transferrable.

Note 7 - Investment in Subsidiaries: The HPCI liquidation analysis assumes that HPCI's non-
debtor subsidiaries, Hanson Micronesia Cement, Inc. and Hanson Permanente Cement of Guam,
Inc., are sold on a going concern basis for cash in separate transactions. The proceeds from these
sale transactions are assumed to (a) all be available to HPCI through its equity interest in the



NAI-1504850078v14
Case 16-31602        Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17              Desc Main
                                 Document     Page 124 of 132



subsidiaries and (b) equal the fair market value of those entities based on PwC's valuation as of
September 30, 2018, less a discount factor of 30% to 45%, which discount is required due to the
following risks:

       Asbestos Liability Risk: Unlike a chapter 11 reorganization, a chapter 7 liquidation
        would not provide for the issuance of an asbestos channeling injunction or a discharge of
        asbestos claims. Although HPCI's operating subsidiaries do not have direct asbestos
        liability exposure, buyers would likely still have concerns purchasing businesses owned
        by an entity with asbestos liability exposure. As a result, a discount is applied to reflect
        the probability that the businesses could only be sold at amounts less than fair value.

       Marketing Environment/Expedited Timeline: In a chapter 7 liquidation, HPCI would
        face a market environment in which buyers seek to capitalize on the forced nature of the
        divestitures. In addition, HPCI would face the challenge of selling its assets and its non-
        debtor subsidiaries' businesses in a relatively short timeframe.

Note 8 -- Receivable from Debtor Affiliate: During the chapter 11 case, HPCI has made cash
transfers to Kaiser Gypsum in an aggregate amount of $25,014,557 (as of July 31, 2019) to fund
the cost of Kaiser Gypsum's chapter 11 case. Based on projected professional fees, it is
estimated that such cash transfers will be in a total amount of $33,624,795 as of March 31, 2020.
The Liquidation Analysis assumes that these postpetition transfers constitute administrative
expense claims against Kaiser Gypsum.

Note 9 – Trustee Fees: It is assumed that the chapter 7 trustee would receive payments equal to
3.0% of the estimated total proceeds from the sale of the businesses (excluding cash).

Note 10 – Professional Fees: The costs associated with a chapter 7 liquidation of Kaiser
Gypsum and HPCI are assumed to include fees and expenses for professionals retained by the
chapter 7 trustee, including legal and financial advisors and brokers. It is assumed that legal fees
will be $300,000 per month and financial advisor fees will be $100,000 per month during the
chapter 7 liquidation. Brokerage fees are calculated at 5.0% of estimated total proceeds from the
sales of HPCI's PP&E. As a result, total fees are estimated to be $5.0 million, which are then
allocated to each Debtor based on their relative share of total proceeds.

Note 11 – Administrative Expense Claims: Administrative expense claims comprise
(a) estimated claims of LSCC for reimbursement of reclamation and capital expenditure costs in
respect of the Permanente Plant paid by LSCC during the chapter 11 case, (b) accrued and
unpaid chapter 11 professional fees and expenses estimated to be due and owing upon the
commencement of a chapter 7 case for each Debtor, (c) the estimated unpaid fees and costs owed
by the Debtors to non-debtor Three Rivers Management, Inc. under a services agreement
between the parties and (d) HPCI's postpetition account receivable from Kaiser Gypsum. Any
administrative expense claim asserted by LSCC would be subject to the rights of any party in
interest, including the Creditors' Committee, the Asbestos Personal Injury Committee
 and the Future Claimants' Representative, to oppose such administrative expense claims. The
Debtors reserve all rights with respect to any administrative expense claim asserted by LSCC.




NAI-1504850078v14
Case 16-31602        Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17              Desc Main
                                 Document     Page 125 of 132



Note 12 – General Unsecured Claims: General unsecured claims consist of the uninsured
portion of Asbestos Personal Injury Claims, miscellaneous unsecured claims, and environmental
obligations. The Debtors' uninsured asbestos obligations are assumed to be $50 million (net of
insurance amounts as addressed in note 3), which is the amount that will be contributed to the
asbestos trust under the Plan, excluding the disputed claim of the Debtors against Truck.
Consistent with past allocations of shared expenses between the Debtors, the uninsured asbestos
obligations are assumed to be allocated as follows: one-third to HPCI; and two-thirds to Kaiser
Gypsum.

The amounts and recoveries on account of environmental liabilities in a chapter 7 are unknown.
While the Debtors have reached settlements with respect to claims filed at the Lower Duwamish
and St. Helens sites, (1) the settlements with claimants at the Lower Duwamish site are
predicated upon confirmation of a chapter 11 plan that satisfies such claims in full, and (2) the
source of funds available to satisfy the claims at both sites is only available in the context of the
Plan. Indeed, the satisfaction of environmental claims under the Plan is based upon settlements
with certain insurers and a significant contribution from Lehigh Hanson. The Debtors believe
that it is unlikely that the insurers would be willing to agree to the same or similar settlements in
the context of a chapter 7 conversion, and Lehigh Hanson has indicated that it would not be
willing to provide any funding on account of the environmental claims in the context of a chapter
7 conversion. Accordingly, the Liquidation Analysis makes no assumption regarding the
amounts or recoveries on account of the Debtors’ environmental liabilities in the context of a
chapter 7 conversion.




NAI-1504850078v14
Case 16-31602       Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17   Desc Main
                               Document     Page 126 of 132



                                       EXHIBIT V

                    LIST OF ASBESTOS-CONTAINING PRODUCTS
                MANUFACTURED OR SOLD BY EITHER KAISER GYPSUM
               COMPANY, INC. OR HANSON PERMANENTE CEMENT, INC.




NAI-1505612704v13
    Case 16-31602         Doc 1869    Filed 10/21/19 Entered 10/21/19 16:00:17              Desc Main
                                     Document     Page 127 of 132



                                                                             Date Manufacturing Activity
           Product/Trade Name                 Product Description             With Respect to Asbestos-
                                                                             Containing Product Ceased

                                HANSON PERMANENTE CEMENT, INC.

Plastic Gun Cement                     Purpose: Used to make stucco for      October 1973
                                       the exterior of houses and other
                                       buildings (applied by gun)

                                       Description: Grey colored powder.
                                       Packaged and sold generally in
                                       sacks of 96 lbs.
Plastic Cement (Hand)                  Purpose: Used to make stucco for      July 1973
                                       the exterior of houses and other
                                       buildings (applied by gun)

                                       Description: Grey colored powder.
                                       Packaged and sold generally in
                                       sacks of 96 lbs.
Masonry Cement                         Purpose: Used to make masonry         October 1973
                                       mortar for building construction.

                                       Description: Grey colored powder.
                                       Packaged and sold generally in
                                       sacks of 78 lbs.
Plastite                               Purpose: Used to make stucco for      1945
                                       building exteriors (applied
                                       manually).

                                       Description: Packaged and sold
                                       generally in sacks of 100 lbs. net.
Plasti-Spread                          Purpose: Used to make stucco          1971
                                       for the exterior of houses and
                                       other buildings (applied
                                       manually).

                                       Description: Grey colored
                                       powder. Packaged and sold
                                       generally in sacks of 96 pounds.

                                 KAISER GYPSUM COMPANY, INC.

Cover-Tex Texture Paint                Purpose: Used to produce texture      Cover-Tex became asbestos-free
                                       effects over gypsum wallboard         in 1975
                                       surfaces.

                                       Description: White to off-white
                                       powder. Packaged and sold in
                                       sacks of 25 and 50 lbs.



   NAI-1505612704v13
    Case 16-31602          Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17               Desc Main
                                       Document     Page 128 of 132



                                                                                 Date Manufacturing Activity
        Product/Trade Name                        Product Description             With Respect to Asbestos-
                                                                                  Containing Product Ceased
Spray-Tex/ Cover-Tex Spray Texture         Purpose: Used to produce texture      1967
Paint                                      effects over gypsum wallboard
                                           surfaces.

                                           Description: White to off-white
                                           powder. Packaged and sold in
                                           sacks of 25 and 50 lbs.
Kaiser-Tex Texture Paint                   Purpose: Used to produce texture      1967
                                           effects over gypsum wallboard
                                           surfaces.

                                           Description: White to off-white
                                           powder. Packaged and sold in
                                           sacks of 10 and 25 lbs.
Kaiser Gypsum Cover-Tex (TSS) Wall         Purpose: Used to produce              1975
Texture                                    texture effects over gypsum
                                           wallboard surfaces.

                                           Description: White to off-
                                           white powder. Packaged and
                                           sold in sacks of 50 lbs.
Kaiser Gypsum K-Spray Ceiling              Purpose: Used to produce              1975
Texture (including K-Spray Ceiling         textured ceilings.
Texture, K-Spray Ceiling Texture
Paint (Polystyrene), K-Spray Texture       Description: White powder with
Paint with mineral filler, K-Spray         mineral aggregate. Generally
Texture with mineral aggregate, and        packaged and sold in sacks of 32
K-Spray Ceiling Texture Paint              lbs.
(mineral aggregate))
Kaiser Joint Compound-Powder (also         Purpose: Used to fill gypsum          1975
known as " Kaiser Joint Cement")           wallboard joints, embed joint
                                           reinforcing tape, finish joints and
                                           to cover and finish nailheads and
                                           metal cornerbead.

                                           Description: Off-white powder.
                                           Packaged and sold in sacks of 10
                                           and 25 lbs. and in cartons of 5
                                           and 10 lbs.
Kaiser Gypsum Finishing (Topping)          Purpose: Used to top and finish       1975
Compound-Powder (Separate product          gypsum wallboard joints.
bulletins exist for casein-based, vinyl-
based, and polymeric-based versions        Description: White to off-white
of this product)                           powder. Packaged and sold in
                                           sacks of 25 lbs.




   NAI-1505612704v13                                     2
   Case 16-31602       Doc 1869        Filed 10/21/19 Entered 10/21/19 16:00:17             Desc Main
                                      Document     Page 129 of 132



                                                                              Date Manufacturing Activity
        Product/Trade Name                     Product Description             With Respect to Asbestos-
                                                                               Containing Product Ceased
Kaiser Gypsum 3-Purpose                 Purpose: Used to tape, top, and       1976
Wallboard/Joint Compound (Separate      finish gypsum wallboard joints,
product bulletins exist for casein-     nail heads, and metal cornerbead.
based, vinyl-based, and polymeric-
based versions of this product)         Description: White to off-white
                                        powder. Packaged and sold in
                                        sacks of 25 lbs.
Kaiser Gypsum One-Day Joint             Purpose: Used to fill gypsum          1975
Compound                                wallboard joints, embed joint
                                        reinforcing tape, finish joints and
                                        to cover and finish nail heads
                                        and metal cornerbead.

                                        Description: White to off-white
                                        powder packaged and sold in 25
                                        lb sacks.
Kaiser Gypsum Pre-Mix Joint             Purpose: Used to finish gypsum        1975
Compound                                wallboard joints, embed joint
                                        reinforcing tape, finish joints and
                                        to cover and finish nail heads
                                        and metal cornerbead.

                                        Description: White to off-white
                                        or light buff-colored paste.
Kaiser Gypsum Pre-Mix Finishing         Purpose: Used to finish gypsum        Unknown
Compound                                wallboard joints and to cover and
                                        finish nail heads and metal
                                        cornerbead.

                                        Description: White to off-white
                                        colored paste. Packaged and sold
                                        in cans of 4 or 5 gallons and in
                                        cartons of 5 gallons.




   NAI-1505612704v13                                  3
   Case 16-31602      Doc 1869       Filed 10/21/19 Entered 10/21/19 16:00:17              Desc Main
                                    Document     Page 130 of 132



                                                                            Date Manufacturing Activity
       Product/Trade Name                    Product Description              With Respect to Asbestos-
                                                                             Containing Product Ceased
Kaiser Gypsum Pre-Mix Taping          Purpose: Used to embed                Exact date unknown, but no later
Compound                              reinforcing tape and conceal          than October 7, 1974
                                      joints and nailheads.

                                      Description: Product color is
                                      unknown. In 1972, the product
                                      was packaged in Pre-Mix Dual
                                      Purpose contained marked with
                                      an X. In 1973, the product was
                                      ordered in 4 gallon cartons and 5
                                      gallon buckets. The Packaging
                                      Material Bulleting referenced 5
                                      gallon cans and plastic pails, as
                                      well as 5 gallon cartons and 5
                                      quart pails.
Kaiser Gypsum Dual Purpose Premix     Purpose: Used to fill gypsum          1975
Compound                              wallboard joints, embed joint
                                      reinforcing tape, finish joints and
                                      to cover and finish nail heads
                                      and metal cornerbead.

                                      Description: White to off-white
                                      or light buff colored paste.
                                      Packaged and sold in metal and
                                      plastic buckets of 4 or 5 gallons
                                      and in cartons of 4 or 5 gallons.
                                      Also packaged in 5 quart plastic
                                      buckets under the name Three
                                      Purpose Premix Compound.
Pre-Mix Topping Compound/Kaiser       Purpose: Used to top and finish       1975
Gypsum PreMix Topping Compound        gypsum wallboard joints.

                                      Description: White to off-white
                                      or light buff colored paste.
                                      Packaged and sold in metal and
                                      plastic buckets of 4 or 5 gallons
                                      and in cartons of 4 gallons.
Kaiser Gypsum Laminating              Purpose: Adhesive used to             1972
Compound                              laminate wallboard to wallboard
                                      or to sound deadening board.

                                      Description: White to off-white
                                      powder. Packaged and sold in
                                      sacks of 25 lbs.




  NAI-1505612704v13                                 4
    Case 16-31602        Doc 1869     Filed 10/21/19 Entered 10/21/19 16:00:17            Desc Main
                                     Document     Page 131 of 132



                                                                            Date Manufacturing Activity
        Product/Trade Name                     Product Description           With Respect to Asbestos-
                                                                             Containing Product Ceased
Spackling Compound (Kaiser Gypsum        Purpose: Designed for use in       1971
cannot confirm nor refute that this      home remodeling projects.
product contained chrysotile asbestos)
                                         Description: N/A, may be the
                                         same as One-Day Joint
                                         Compound.
Kaiser Gypsum Filler Compound            Purpose: Used to cover radiant     1972
                                         heat system ceiling surfaces.

                                         Description: White to off-white
                                         powder. Packaged and sold in
                                         sacks of 50 lbs.
Kaiser Gypsum Radiant Heat Joint         Purpose: Used to cover radiant     1974
Compound                                 heat cables stapled to ceiling
                                         surfaces.

                                         Description: White to off-white
                                         powder. Packaged and sold in
                                         sacks of 60 lbs.
Kaiser Gypsum Radiant Heat               Purpose: Used to cover radiant     1974
Scrimless Surfacing Compound             heat cables stapled to ceiling
                                         surfaces.

                                         Description: Greenish powder
                                         packaged and sold in 25 lb and
                                         50 lb sacks.
Kaiser Gypsum Radiant Heat               Purpose: Used to cover radiant     1974
Compound                                 heat cables stapled to ceiling
                                         surfaces.

                                         Description: White to off-white
                                         powder packaged and sold in
                                         sacks of 60 lbs.
Kaiser Gypsum Radiant Heat               Purpose: Used to cover radiant     1974
Surfacing Compound                       heat cables embedded in ceiling
                                         surfaces.

                                         Description: Greenish powder
                                         packaged and sold in sacks of 25
                                         lbs.
Kaiser Gypsum Pre-mix Radiant Heat       Purpose: Used to cover radiant     Unknown
Joint Compound                           heat cables embedded in ceiling
                                         surfaces.

                                         Description: N/A




   NAI-1505612704v13                                  5
   Case 16-31602        Doc 1869      Filed 10/21/19 Entered 10/21/19 16:00:17             Desc Main
                                     Document     Page 132 of 132



                                                                             Date Manufacturing Activity
        Product/Trade Name                     Product Description            With Respect to Asbestos-
                                                                             Containing Product Ceased
Kaiser Gypsum Joint Compound            Purpose: Used to cover radiant       Unknown
(Casein Based) Radiant Heat Surfacing   heat cables stapled to ceiling
Compound                                surfaces.

                                        Description: N/A
Kaiser Gypsum X-Terior Premix           Purpose: Used to prefill joints in   1975
Prefill                                 gypsum wallboard installed on
                                        building exteriors.

                                        Description: White to off-white
                                        paste. Packaged and sold in
                                        metal cans and plastic buckets of
                                        60 lbs. and cartons of 48 and 60
                                        lbs.
Kaiser Gypsum X-Terior Premix Wall      Purpose: Used to provide             1975
Texture Compound                        surface texture to gypsum
                                        wallboard on building exteriors.

                                        Description: White to off-white
                                        paste. Packaged and sold in 58
                                        lb. metal cans, plastic buckets
                                        and cartons.
2-Hour Fire Rated Kaiser Gypsum         Purpose: Used for acoustical         1974
Mineral Fiberboard UL Fire- Rated       ceiling tile and lay-in board.
(Underwriters Laboratories, Inc.
design) (Also known as Kaiser Mineral   Description: 5/8" thick by 12" x
Fiberboard – U.L. Fire-Rated            12" with tongue and groove
(Underwriters' Laboratories, Inc.       edges; 5/8" thick by 24" x 24"
Design))                                or 24" x 48"; and ½" thick by
                                        24" x 48". Face side white or
                                        colored and with fissured design
                                        for acoustical treatment.
                                        Packaged and sold in boxes of
                                        various quantities.
Kaiser Gypsum Null-A-Fire Type-X        Purpose: Thick Gypsum                N/A
Gypsum Wallboard (vermiculite from      wallboard that was fire-rated.
W.R. Grace may have been
contaminated with asbestiform           Description: N/A
tremolite)




   NAI-1505612704v13                                  6
